EXHIBIT 10.1

AMENDMENT NO. 5 TO CREDIT AGREEMENT

This AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Agreement”) dated as of May 4,
2009 is made by and among SONIC AUTOMOTIVE, INC., a Delaware corporation (the
“Company”), CERTAIN SUBSIDIARIES OF THE COMPANY each a party to the Credit
Agreement (as defined below) pursuant to Section 2.24 of the Credit Agreement
(each a “New Vehicle Borrower” and together with the Company, the “Borrowers”
and each individually a “Borrower”), BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States (“Bank of
America”), in its capacity as administrative agent for the Lenders (as defined
in the Credit Agreement referred to below) (in such capacity, the
“Administrative Agent”), and as Revolving Swing Line Lender, New Vehicle Swing
Line Lender, Used Vehicle Swing Line Lender and L/C Issuer, the Lenders party
hereto, and each of the Loan Parties (as defined in the Credit Agreement)
signatory hereto.

W I T N E S S E T H:

WHEREAS, the Company, the New Vehicle Borrowers, Bank of America, as
Administrative Agent, Revolving Swing Line Lender, New Vehicle Swing Line
Lender, Used Vehicle Swing Line Lender and L/C Issuer, and the Lenders parties
thereto have entered into that certain Credit Agreement dated as of February 17,
2006, as amended by that certain Amendment No. 1 to Credit Agreement and
Security Agreement dated as of May 25, 2006, that certain Amendment No. 2 to
Credit Agreement and Security Agreement dated as of April 24, 2007, that certain
Amendment No. 3 to Credit Agreement dated as of June 3, 2008 and that certain
(A) Limited Short-Term Amendment to Credit Agreement until May 4, 2009 and
(B) Amendment No. 4 to Credit Agreement and Consolidated Amendment to Other Loan
Documents dated as of March 31, 2009 (as hereby amended and as from time to time
further amended, modified, supplemented, restated, or amended and restated, the
“Credit Agreement”; capitalized terms used in this Agreement and not otherwise
defined herein shall have the respective meanings given thereto in the Credit
Agreement), pursuant to which the Lenders (a) have made available to the Company
(i) the Revolving Credit Facility, including a letter of credit facility and a
revolving swing line facility, and (ii) the Used Vehicle Floorplan Facility,
including a used vehicle floorplan swing line facility, and (b) have made
available to the Borrowers the New Vehicle Floorplan Facility, including a new
vehicle floorplan swing line facility; and

WHEREAS, the Company has entered into the Company Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of the New Vehicle
Borrowers under the Credit Agreement and the other Loan Documents; and

WHEREAS, each of the other Guarantors has entered into a Subsidiary Guaranty
pursuant to which it has guaranteed (subject to certain limitations set forth
therein with respect to the Guarantors that are Silo Subsidiaries) the payment
and performance of the obligations of each Borrower under the Credit Agreement
and the other Loan Documents; and



--------------------------------------------------------------------------------

WHEREAS, the Company and the respective Loan Parties that are parties thereto
have entered into the Security Agreement, the Pledge Agreement and other
Security Instruments, securing the Obligations under the Credit Agreement and
other Loan Documents; and

WHEREAS, the Loan Parties have requested that the Administrative Agent and the
Lenders amend the Credit Agreement in such a manner that, upon giving effect to
such amendments, the Credit Agreement as so amended would contain the terms,
covenants, conditions and other provisions as contained in the form of Credit
Agreement set forth as Exhibit A to this Agreement (the “Consolidated Form
Credit Agreement”);

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Conditions Precedent. As express conditions to the consummation of this
Agreement, the following shall have occurred, all in a form and manner and in
substance satisfactory to the Administrative Agent:

(a) Receipt by the Administrative Agent of counterparts of this Agreement, duly
executed by the Loan Parties, the Administrative Agent and Lenders which
constitute Required Lenders on or before May 4, 2009; and

(b) Receipt by the Administrative Agent of all fees and expenses as required by
the letter agreement (the “Engagement Letter”) dated April 8, 2009 between the
Company and Banc of America Securities LLC (“BAS”), including the consent fee
referenced therein; and

(c) The Administrative Agent shall have received and the applicable Loan Parties
shall have provided all additional documents and taken all additional actions
that the Administrative Agent deems necessary or reasonable to perfect or
continue the perfection of the Administrative Agent’s security interest in all
Collateral (as defined in the Security Agreement); and

(d) All fees, charges and disbursements of counsel to the Administrative Agent
incurred in connection with the Credit Agreement and the other Loan Documents or
the execution and delivery of this Agreement to the extent invoiced prior to or
on the date hereof, plus such additional amounts of such fees, charges and
disbursements as shall constitute such counsel’s reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing of this Agreement (provided that such estimate shall not thereafter
preclude a final settling of such fees, charges and disbursements) shall have
been paid in full; and

(e) All fees, charges and disbursements of FTI Consulting, Inc. (“FTI”) incurred
in connection with the Loan Documents and the restructuring thereof, to the
extent invoiced prior to or on the date hereof, plus such additional amounts of
such fees, charges and disbursements as shall constitute FTI’s reasonable
estimate of such fees,

 

2



--------------------------------------------------------------------------------

charges and disbursements incurred or to be incurred by it through the closing
of this Agreement (provided that such estimate shall not thereafter preclude a
final settling of such fees, charges and disbursements) shall have been paid in
full; and

(f) The Administrative Agent shall have received a favorable opinion of Parker
Poe Adams & Bernstein LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and the Lenders and addressing such matters as the
Administrative Agent may request; and

(g) The Administrative Agent shall have received a deposit account control
agreement for each Deposit Account (as defined in the Security Agreement, other
than payroll, medical benefit and controlled disbursement accounts) of each Loan
Party; provided, however, that the Administrative Agent may waive in its sole
discretion the condition precedent of any deposit account control agreement(s)
for any Deposit Account(s) of any Subsidiary(ies) that collect, in the
aggregate, less than 5% of the consolidated gross receipts/revenues of the
Company and its Subsidiaries; and

(h) The 2002-5.25% Indenture Notes Restructure Closing (as defined in the
Consolidated Form Credit Agreement) shall have occurred; and

(i) The receipt by the Administrative Agent of such other documents, instruments
or certificates, the performance by the Loan Parties of such other undertakings
and further assurances, and evidence of such other matters, as reasonably
requested by the Administrative Agent; and

(j) No Default or Event of Default shall be existing under the Credit Agreement.

2. Acknowledgment of Existing Obligations under the Loan Documents. Each of the
Loan Parties hereby confirms, ratifies and acknowledges the enforceability of
the Loan Documents to which it is a party and its liability for all Obligations
(such term as used herein to include “Obligations” as amended hereby) arising
under each of the Loan Documents executed by such Loan Party (including without
limitation the continuation of such Loan Party’s payment and performance
obligations thereunder and grant of security interest provided therein, in each
case upon and after the effectiveness of this Agreement and the amendments
contemplated hereby). No Loan Party has any claims, counterclaims, rights of
setoff or defenses with respect to the Loan Documents, to any of its
Obligations, or to the Administrative Agent’s exercise of any right or remedy
available to it under the terms of the Loan Documents, this Agreement or
applicable law.

3. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended so that, as amended, it shall
read as set forth in, and shall have the terms, covenants, conditions and other
provisions of, the Consolidated Form Credit Agreement, the terms, covenants,
conditions and other provisions of which Consolidated Form Credit Agreement are
hereby incorporated by reference into this Agreement as if fully set forth
herein. The parties hereto acknowledge and agree that each amendment to the
Credit Agreement reflected in the Consolidated Form Credit Agreement is and

 

3



--------------------------------------------------------------------------------

shall be effective as if individually specified in this Agreement (the parties
further acknowledging that amending the Credit Agreement by reference to the
Consolidated Form Credit Agreement provides a convenience to the parties to
permit the amended terms to be read in the context of the full Credit
Agreement), and that this Agreement is not a novation of the Credit Agreement or
of any credit facility provided thereunder or in respect thereof. The signature
pages contained in the Consolidated Form Credit Agreement and the Schedules and
Exhibits may be left off; provided that, (i) Exhibit A-2, Exhibit H and Exhibit
L-1, which are attached to the Consolidated Form Credit Agreement, are amended
and restated as set forth therein, and (ii) Schedule 2.01, which is attached to
the Consolidated Form Credit Agreement, shall be amended and restated as set
forth therein as of May 7, 2009). Notwithstanding that the cover page of the
Consolidated Form Credit Agreement is dated “as of February 17, 2006”, the
changes to the Credit Agreement affected by this Agreement shall be effective as
of the satisfaction to the conditions to effectiveness of this Agreement.

4. Conditions Subsequent. The continued effectiveness on and after May 7, 2009
of the amendments to the Credit Agreement provided in Section 2 of this
Agreement shall be conditioned upon (i) the occurrence of the 2002-5.25%
Indenture Notes Restructure Settlement (as defined in the Consolidated Form
Credit Agreement) on or before May 7, 2009 and (ii) neither the 2009 Indenture
nor any 2009 Indenture Note shall have been amended on or prior to May 7, 2009
from the executed versions of such documents that were delivered to the
Administrative Agent on the date hereof unless the Administrative Agent shall
have consented in writing to such amendment.

5. Representations, Warranties, Acknowledgements and Agreements. In order to
induce the Administrative Agent and the Lenders to enter into this Agreement,
each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows (other than Sonic Financial which only represents and
warrants to the Administrative Agent and the Lenders that clause (f) below is
true with respect to the security interest and pledge granted by Sonic
Financial):

(a) The representations and warranties made by each Loan Party in Article V of
the Credit Agreement and in each of the other Loan Documents to which such Loan
Party is a party are true and correct on and as of the date hereof, except to
the extent that such representations and warranties expressly relate to an
earlier date and except that, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement;

(b) The Persons appearing as Guarantors on the signature pages to this Agreement
constitute all Persons who are required to be Guarantors pursuant to the terms
of the Credit Agreement and the other Loan Documents, including without
limitation all Persons who became Subsidiaries or were otherwise required to
become Guarantors after the Closing Date, and each of such Persons has become
and remains a party to a Guaranty as a Guarantor;

(c) The Persons appearing as Borrowers on the signature pages to this Agreement
constitute all Persons who are required to be Borrowers pursuant to the terms of
the Credit Agreement and the other Loan Documents, or were otherwise

 

4



--------------------------------------------------------------------------------

required to become Borrowers, after the Closing Date, and each of such Persons
has become and remains a party to the Credit Agreement as a Borrower;

(d) This Agreement has been duly authorized, executed and delivered by the Loan
Parties party hereto and constitutes a legal, valid and binding obligation of
such parties, except as may be limited by general principles of equity or by the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally;

(e) No Default or Event of Default exists after giving effect to this Agreement;

(f) The security interests and pledges that the Loan Parties granted to the
Administrative Agent in the Loan Documents to secure the Obligations are valid,
binding, and enforceable, remain first and valid (or, in the case of Liens
securing Permitted Silo Indebtedness which Liens are permitted by the Loan
Documents, second) security interests in the Collateral (subject only to Liens
permitted under Section 7.01 of the Credit Agreement that were in existence
prior to February 17, 2006 and the Liens permitted by Section 7.01(o) of the
Consolidated Form Credit Agreement) and are hereby reaffirmed;

(g) Neither the Company nor any other Loan Party has any asset or interest in
property which does not constitute Collateral with a current value (in excess of
any existing lien on such asset or interest) of $100,000, other than certain
real estate interests held by certain of the Loan Parties, and certain
equipment, each as specified in Schedule 4(g) hereto;

(h) Neither the Administrative Agent nor any Lender has waived any of the
Defaults which may occur in the future, or any of its rights to payment of the
Loans or any Loan Party’s performance of the Obligations as set forth in any
Loan Document, as amended by this Agreement, or otherwise with respect to any
Loan, Letter of Credit, Secured Cash Management Arrangement or Related Swap
Contract; and nothing herein shall be construed as any such waiver; and

(i) All of the Loan Parties’ agreements, acknowledgments, warranties and
representations contained in this Agreement are material to the Administrative
Agent’s and each of the Lender’s willingness to enter into this Agreement.

6. Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, modified or supplemented, each party hereto hereby acknowledges and
agrees that the Credit Agreement and all of the other Loan Documents are hereby
confirmed and ratified in all respects and shall remain in full force and effect
according to their respective terms.

7. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by

 

5



--------------------------------------------------------------------------------

telecopy or electronic format (including .pdf) shall be effective as delivery of
a manually executed original counterpart of this Agreement.

8. Entire Agreement. This Agreement, together with the Engagement Letter and all
the Loan Documents (collectively, the “Relevant Documents”), sets forth the
entire understanding and agreement of the parties hereto in relation to the
subject matter hereof and supersedes any prior negotiations and agreements among
the parties relating to such subject matter. No promise, condition,
representation or warranty, express or implied, not set forth in the Relevant
Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty. Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Agreement may be
changed, modified, waived or canceled orally or otherwise, except in writing in
accordance with Section 10.01 of the Credit Agreement.

9. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of North Carolina, and shall
be further subject to the provisions of Sections 10.14 and 10.15 of the Credit
Agreement.

10. Enforceability. Should any one or more of the provisions of this Agreement
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Administrative Agent and each of the Borrowers and Loan
Parties and their respective successors, legal representatives, and assignees to
the extent such assignees are permitted assignees as provided in Section 10.06
of the Credit Agreement.

12. Expenses. Without limiting the provisions of Section 10.04 of the Credit
Agreement, the Company and each Borrower agree to pay all reasonable out of
pocket costs and expenses (including without limitation reasonable legal fees
and expenses) incurred before, on or after the date hereof by the Administrative
Agent and its Affiliates in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement.

13. Waiver of Defenses. As an inducement to the Administrative Agent or any
Lender to enter into this Agreement, each Loan Party waives and affirmatively
agrees not to allege, assert or otherwise pursue any claim, defense, affirmative
defense, counterclaim, cause of action, setoff or other right that they may
have, as of the date hereof, against the Administrative Agent, any sub-agent
thereof, Banc of America Securities LLC, any Lender (including the L/C Issuer),
whether known or unknown, including but not limited to any contest of (i) the
enforceability, applicability or validity of any provisions of the Loan
Documents, or the enforcement or validity of the terms and provisions set forth
herein, (ii) the Administrative Agent’s security interest (for the benefit of
the Secured Parties) in all rents, issues, profits, products and proceeds from
the Collateral, (iii) the existence, validity, enforceability or perfection of
security interests granted to the Administrative Agent (for the benefit of the
Secured Parties) in the Loan Documents in any of the Collateral, whether
tangible or intangible

 

6



--------------------------------------------------------------------------------

property, or any right or other interest, now or hereafter arising, (iv) the
conduct of the Administrative Agent, the L/C Issuer or any Lender, in
administering the financial arrangements between any Borrower or any other Loan
Party and any Secured Party, or (v) any legal fees and expenses incurred by the
Administrative Agent or any Lender and charged to any Borrower or any other Loan
Party under this Agreement or any Loan Document in connection with enforcing the
Administrative Agent’s, any Lender’s or any other Secured Party’s rights
hereunder or under any Loan Document.

14. General Release. As an inducement to the Administrative Agent and the
Lenders to enter into this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the undersigned Loan Parties (collectively, the “Releasors”) for:
(i) themselves, (ii) any parent, affiliate or subsidiary thereof, (iii) any
partnership or joint venture of which any person or entity comprising any of the
Releasors (or any parent, affiliate or subsidiary thereof) is a partner,
(iv) any person or entity owning the beneficial interest in the trust, any
parent, affiliate or subsidiary thereof or any partnership or joint venture of
which such person or entity (or any parent, affiliate or subsidiary thereof), is
a partner, and (v) the respective partners, officers, directors, shareholders,
heirs, legal representatives, legatees, successors and assigns of all of the
foregoing persons and entities, hereby release and forever discharge the
Administrative Agent, any sub-agent, Banc of America Securities LLC, the L/C
Issuer, and each Lender, and each of their respective past, present and future
shareholders, successors, assigns, officers, directors, agents, attorneys and
employees, together with the respective heirs, legal representatives, legatees,
successors, and assigns of any of the foregoing Persons, of and from all
actions, claims, demands, damages, debts, losses, liabilities, indebtedness,
causes of action either at law or in equity and obligations of whatever kind or
nature, whether known or unknown, direct or indirect, new or existing, by reason
of any matter, cause or thing whatsoever from the beginning of the world to the
date of this Agreement arising out of or relating to (a) any Loan Document, or
(b) any transaction contemplated by, or any action of any Person pursuant to, in
connection with or relating to any Loan Document, including without limitation,
any claims asserted or which could have been asserted as of the date hereof by
the Releasors in connection with any Loan to or Letter of Credit for the account
of any Borrower or any of its Subsidiaries.

It is acknowledged that Releasors have read the release set forth in this
Section (the “General Release”) and consulted counsel before executing same;
that Releasors have relied upon their own judgment and that of their counsel in
executing this General Release and have not relied on or been induced by any
representation, statement or act by any other Person referenced to herein which
is not referred to in this instrument; that the Releasors enter into this
General Release voluntarily, with full knowledge of its significance; and that
this General Release is in all respects complete and final.

If any term or provision of this General Release or the application thereof to
any Person or circumstance shall, to any extent, be held invalid and/or
unenforceable by a court of competent jurisdiction, the remainder of this
General Release, or the application of such term of provisions to Persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of the General
Release shall be valid and be enforced to the fullest extent permitted by law.

 

7



--------------------------------------------------------------------------------

[Signature pages follow.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

COMPANY:

SONIC AUTOMOTIVE, INC., as a Borrower and

    as a Guarantor

By:  

/s/    DAVID P. COSPER

Name:   David P. Cosper Title:   Vice Chairman and Chief Financial Officer

NEW VEHICLE BORROWERS AND GUARANTORS:

ARNGAR, INC.

AUTOBAHN, INC.

AVALON FORD, INC.

CORNERSTONE ACCEPTANCE CORPORATION

FAA AUTO FACTORY, INC.

FAA BEVERLY HILLS, INC.

FAA CAPITOL F, INC.

FAA CAPITOL N, INC.

FAA CONCORD H, INC.

FAA CONCORD T, INC.

FAA DUBLIN N, INC.

FAA DUBLIN VWD, INC.

FAA HOLDING CORP.

FAA LAS VEGAS H, INC.

FAA POWAY G, INC.

FAA POWAY H, INC.

FAA POWAY T, INC.

FAA SAN BRUNO, INC.

FAA SANTA MONICA V, INC.

FAA SERRAMONTE H, INC.

FAA SERRAMONTE L, INC.

FAA SERRAMONTE, INC.

FAA STEVENS CREEK, INC.

FAA TORRANCE CPJ, INC.

FIRSTAMERICA AUTOMOTIVE, INC.

FORT MILL FORD, INC.

FORT MYERS COLLISION CENTER, LLC

FRANCISCAN MOTORS, INC.

FRONTIER OLDSMOBILE-CADILLAC, INC.

KRAMER MOTORS INCORPORATED

 

By:  

/s/    DAVID P. COSPER

Name:   David P. Cosper Title:   Vice President and Treasurer

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

L DEALERSHIP GROUP, INC.

MARCUS DAVID CORPORATION

MASSEY CADILLAC, INC.

MOUNTAIN STATES MOTORS CO., INC.

ONTARIO L, LLC

ROYAL MOTOR COMPANY, INC.

SAI AL HC1, INC.

SAI AL HC2, INC.

SAI ANN ARBOR IMPORTS, LLC (as successor by merger with Sonic-Ann Arbor Imports,
Inc.)

SAI ATLANTA B, LLC (as successor by merger with Sonic-Global Imports, L.P.)

SAI BROKEN ARROW C, LLC (f/k/a and converted from Speedway Chevrolet, Inc.)

SAI CHARLOTTE M, LLC

SAI COLUMBUS MOTORS, LLC (f/k/a and converted from Sonic Automotive-1400
Automall Drive, Columbus, Inc.)

SAI COLUMBUS VWK, LLC (f/k/a and converted from Sonic Automotive-1455 Automall
Drive, Columbus, Inc.)

SAI FL HC2, INC.

SAI FL HC3, INC.

SAI FL HC4, INC.

SAI FL HC6, INC.

SAI FL HC7, INC.

SAI FORT MYERS B, LLC (f/k/a and converted from Sonic – FM, Inc.)

SAI FORT MYERS H, LLC (f/k/a and converted from Sonic – Freeland, Inc.)

SAI FORT MYERS M, LLC (f/k/a Sonic – FM Automotive, LLC)

SAI FORT MYERS VW, LLC (f/k/a and converted from Sonic – FM VW, Inc.)

SAI IRONDALE IMPORTS, LLC (f/k/a and converted from Sonic – Williams Imports,
Inc.)

SAI LONG BEACH B, INC.

SAI MD HC1, INC.

SAI MONROVIA B, INC.

SAI MONTGOMERY B, LLC (f/k/a and converted from Sonic Montgomery B, Inc.)

SAI MONTGOMERY BCH, LLC (f/k/a and converted from Cobb Pontiac-Cadillac, Inc.)

SAI MONTGOMERY CH, LLC (f/k/a and converted from Capitol Chevrolet and Imports,
Inc.)

SAI NASHVILLE CSH, LLC (f/k/a Sonic-Crest Cadillac, LLC)

SAI NASHVILLE H, LLC (f/k/a Sonic-Crest H, LLC)

 

By:  

/s/    DAVID P. COSPER

Name:   David P. Cosper Title:   Vice President and Treasurer

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SAI NASHVILLE M, LLC (f/k/a Sonic Nashville M, LLC)

SAI NASHVILLE MOTORS, LLC

SAI OK HC1, INC., an Oklahoma corporation

SAI OKLAHOMA CITY C, LLC (f/k/a and converted from Sonic – West Reno Chevrolet,
Inc.)

SAI OKLAHOMA CITY H, LLC (f/k/a and converted from Sonic – Bethany H, Inc.)

SAI ORLANDO CS, LLC (f/k/a and converted from Sonic – North Cadillac, Inc.)

SAI RIVERSIDE C, LLC (f/k/a and converted from Sonic – Riverside, Inc.)

SAI ROCKVILLE IMPORTS, LLC (as successor by merger with Sonic – Rockville
Imports, Inc.)

SAI TN HC1, LLC

SAI TN HC2, LLC

SAI TN HC3, LLC

SAI TULSA N, LLC (f/k/a and converted from Riverside Nissan, Inc.)

SANTA CLARA IMPORTED CARS, INC.

SONIC – 2185 CHAPMAN RD., CHATTANOOGA, LLC

SONIC – CALABASAS V, INC.

SONIC – CARSON F, INC.

SONIC – COAST CADILLAC, INC.

SONIC – DENVER T, INC.

SONIC – DOWNEY CADILLAC, INC.

SONIC – ENGLEWOOD M, INC.

SONIC – FORT MILL DODGE, INC.

SONIC – HARBOR CITY H, INC.

SONIC – LAS VEGAS C EAST, LLC

SONIC – LAS VEGAS C WEST, LLC

SONIC – LLOYD NISSAN, INC.

SONIC – LLOYD PONTIAC – CADILLAC, INC.

SONIC – LONE TREE CADILLAC, INC.

SONIC – LS, LLC

SONIC – MANHATTAN FAIRFAX, INC.

SONIC – MASSEY CHEVROLET, INC.

SONIC – MASSEY PONTIAC BUICK GMC, INC.

SONIC – NEWSOME CHEVROLET WORLD, INC.

SONIC – NEWSOME OF FLORENCE, INC.

SONIC – NORTH CHARLESTON DODGE, INC.

SONIC – NORTH CHARLESTON, INC.

SONIC – SANFORD CADILLAC, INC.

SONIC – SHOTTENKIRK, INC.

SONIC – STEVENS CREEK B, INC.

 

By:  

/s/    DAVID P. COSPER

Name:   David P. Cosper Title:   Vice President and Treasurer

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SONIC – WILLIAMS CADILLAC, INC.

SONIC AGENCY, INC.

SONIC AUTOMOTIVE – 1720 MASON AVE., DB, INC.

SONIC AUTOMOTIVE – 1720 MASON AVE., DB, LLC

SONIC AUTOMOTIVE – 6008 N. DALE MABRY, FL, INC.

SONIC AUTOMOTIVE – 9103 E. INDEPENDENCE, NC, LLC

SONIC AUTOMOTIVE 2752 LAURENS RD., GREENVILLE, INC.

SONIC AUTOMOTIVE 5260 PEACHTREE INDUSTRIAL BLVD., LLC

SONIC AUTOMOTIVE F&I, LLC

SONIC AUTOMOTIVE OF CHATTANOOGA, LLC

SONIC AUTOMOTIVE OF NASHVILLE, LLC

SONIC AUTOMOTIVE OF NEVADA, INC. (including as successor by merger with Sonic
Automotive of Tennessee, Inc.)

SONIC AUTOMOTIVE SUPPORT, LLC

SONIC AUTOMOTIVE WEST, LLC

SONIC AUTOMOTIVE-3700 WEST BROAD STREET, COLUMBUS, INC.

SONIC AUTOMOTIVE-4000 WEST BROAD STREET, COLUMBUS, INC.

SONIC CALABASAS M, INC.

SONIC DEVELOPMENT, LLC

SONIC DIVISIONAL OPERATIONS, LLC

SONIC FREMONT, INC.

SONIC OF TEXAS, INC.

SONIC RESOURCES, INC.

SONIC SANTA MONICA M, INC.

SONIC SANTA MONICA S, INC.

SONIC TYSONS CORNER H, INC.

SONIC TYSONS CORNER INFINITI, INC.

SONIC WALNUT CREEK M, INC.

SONIC WILSHIRE CADILLAC, INC.

SONIC – BUENA PARK H, INC.

SONIC – CALABASAS A, INC.

SONIC – CAPITOL CADILLAC, INC.

SONIC – CAPITOL IMPORTS, INC.

SONIC – CARSON LM, INC.

SONIC – PLYMOUTH CADILLAC, INC.

SONIC – SATURN OF SILICON VALLEY, INC.

SONIC – SERRAMONTE I, INC.

SONIC – VOLVO LV, LLC (as successor by merger with Sonic Automotive Servicing
Company, LLC)

SONIC – WEST COVINA T, INC.

 

By:  

/s/    DAVID P. COSPER

Name:   David P. Cosper Title:   Vice President and Treasurer

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SRE ALABAMA-2, LLC

SRE ALABAMA-5, LLC

SRE CALIFORNIA-1, LLC

SRE CALIFORNIA-2, LLC

SRE CALIFORNIA-4, LLC

SRE COLORADO-1, LLC

SRE FLORIDA-1, LLC

SRE FLORIDA-2, LLC

SRE HOLDING, LLC

SRE NORTH CAROLINA-2, LLC

SRE OKLAHOMA-1, LLC

SRE OKLAHOMA-2, LLC

SRE OKLAHOMA-5, LLC

SRE SOUTH CAROLINA-3, LLC

SRE SOUTH CAROLINA - 4, LLC

SRE TENNESSEE-4, LLC

SRE VIRGINIA-1, LLC

SREALESTATE ARIZONA-2, LLC

SREALESTATE ARIZONA-3, LLC

STEVENS CREEK CADILLAC, INC.

TOWN AND COUNTRY FORD, INCORPORATED

VILLAGE IMPORTED CARS, INC.

WINDWARD, INC.

Z MANAGEMENT, INC.

By:  

/s/    DAVID P. COSPER

Name:   David P. Cosper Title:   Vice President and Treasurer

SAI CLEARWATER T, LLC (f/k/a and converted from Sonic Automotive-Clearwater,
Inc.)

By:   SAI FL HC2, INC.,       as Sole Member

By:  

/s/    DAVID P. COSPER

Name:   David P. Cosper Title:   Vice President and Treasurer

SAI COLUMBUS T, LLC (f/k/a and converted from Sonic Automotive-1500 Automall
Drive, Columbus, Inc.)

By:   SONIC AUTOMOTIVE, INC.,       as Sole Member

By:  

/s/    DAVID P. COSPER

Name:   David P. Cosper Title:   Vice President and Treasurer

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SAI IRONDALE L, LLC (f/k/a Sonic – Williams Motors, LLC)

By:   SAI AL HC2, INC.,       as Sole Member   By:  

/s/    DAVID P. COSPER

  Name:   David P. Cosper   Title:   Vice President and Treasurer

SAI OKLAHOMA CITY T, LLC (f/k/a and converted from Wrangler Investments, Inc.)

SAI TULSA T, LLC (f/k/a and converted from Sonic – Oklahoma T, Inc.)

By:   SAI OK HC1, INC.,       as Sole Member   By:  

/s/    DAVID P. COSPER

  Name:   David P. Cosper   Title:   Vice President and Treasurer

SAI ROCKVILLE L, LLC (as successor by merger with Sonic-Rockville Motors, Inc.)

By:   SAI MD HC1, INC.,       as Sole Member   By:  

/s/    DAVID P. COSPER

  Name:   David P. Cosper   Title:   Vice President and Treasurer

SAI GEORGIA, LLC (f/k/a and converted from Sonic Automotive of Georgia, Inc.)

By:   SONIC AUTOMOTIVE OF NEVADA, INC.,       as Sole Member   By:  

/s/    DAVID P. COSPER

  Name:   David P. Cosper   Title:   Vice President and Treasurer

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SAI GA HC1, LP SONIC PEACHTREE INDUSTRIAL BLVD., L.P. SONIC – STONE MOUNTAIN T,
L.P.

 

By:  

SAI GEORGIA, LLC,

    as Sole General Partner

  By:   SONIC AUTOMOTIVE OF NEVADA, INC.,         as Sole Member

  By:  

/s/    DAVID P. COSPER

  Name:   David P. Cosper   Title:   Vice President and Treasurer

PHILPOTT MOTORS, LTD. SONIC ADVANTAGE PA, L.P. SONIC AUTOMOTIVE OF TEXAS, L.P.
SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.
SONIC AUTOMOTIVE – 4701 I-10 EAST, TX, L.P. SONIC – CADILLAC D, L.P. SONIC –
CAMP FORD, L.P. SONIC – CARROLLTON V, L.P. SONIC – CLEAR LAKE VOLKSWAGEN, L.P.
SONIC – FORT WORTH T, L.P. SONIC – FRANK PARRA AUTOPLEX, L.P. SONIC HOUSTON JLR,
LP SONIC HOUSTON LR, L.P. SONIC – HOUSTON V, L.P. SONIC –
JERSEY VILLAGE VOLKSWAGEN, L.P. SONIC – LUTE RILEY, L.P. SONIC – MESQUITE
HYUNDAI, L.P. SONIC MOMENTUM B, L.P. SONIC MOMENTUM JVP, L.P. SONIC MOMENTUM
VWA, L.P. SONIC – READING, L.P. SONIC – RICHARDSON F, L.P. SONIC – UNIVERSITY
PARK A, L.P. SRE TEXAS-1, L.P. SRE TEXAS-2, L.P. SRE TEXAS-3, L.P. SRE TEXAS-4,
L.P. SRE TEXAS-5, L.P. SRE TEXAS-6, L.P. SRE TEXAS-7, L.P. SRE TEXAS-8, L.P.

 

By:   SONIC OF TEXAS, INC.,       as Sole General Partner   By:  

/s/    DAVID P. COSPER

  Name:   David P. Cosper   Title:   Vice President and Treasurer

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SONIC – LS CHEVROLET, L.P. By:   SONIC – LS, LLC,       as Sole General Partner
  By:  

/s/    DAVID P. COSPER

  Name:   David P. Cosper   Title:   Vice President and Treasurer

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SONIC FINANCIAL CORPORATION: SONIC FINANCIAL CORPORATION By:  

/s/    O. BRUTON SMITH

Name:   O. Bruton Smith Title:   President

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:  

/s/    ANNE M. ZESCHKE

Name:   Anne M. Zeschke Title:   Vice President

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

LENDERS:

BANK OF AMERICA, N.A.,
as a Lender, Revolving Swing Line Lender, New Vehicle Swing Line Lender, Used
Vehicle Swing Line Lender and L/C Issuer

By:  

/s/    M. PATRICIA KAY

Name:   M. Patricia Kay Title:   Senior Vice President

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Syndication Agent and as a Lender

By:  

/s/    JEFFREY G. CALDER

Name:   Jeffery G. Calder Title:   Vice President

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

TOYOTA MOTOR CREDIT CORPORATION,
as Documentation Agent and as a Lender

By:  

/s/    MARK DOL

Name:   Mark Dol Title:   National Dealer Credit Manager

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BMW FINANCIAL SERVICES NA, LLC,
    as a Lender By:  

/s/    SCOTT BARGAR

Name:   Scott Bargar Title:   Retail Finance Credit Manager BMW FS By:  

/s/    PATRICK SULLIVAN

Name:   Patrick Sullivan Title:   GM Retailer Finance BMW Group Financial
Services

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CAROLINA FIRST BANK,

    as a Lender

By:  

/s/    KIMP SIMMONS

Name:  

Kimp Simmons

Title:  

SVP

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

COMERICA BANK,

    as a Lender

By:  

/s/    DAVID M. GARBART

Name:   David M. Garbart Title:   SVP

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

    as a Lender

By:  

/s/    MARY RAMSEY

Name:   Mary Ramsey Title:   Vice President

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,     as a Lender By:  

 

Name:  

 

Title:  

 

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

    as a Lender

By:  

/s/    STEVE HOOD

Name:   Steve Hood Title:   Vice President

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

NISSAN MOTOR ACCEPTANCE CORPORATION,

    as a Lender

By:  

/s/    CHRIS HATHAWAY

Name:   Chris Hathaway Title:   Sr. Manager

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SOVEREIGN BANK,

    as a Lender

By:  

/s/    KYLE S. BOURQUE

Name:   Kyle S. Bourque Title:   Vice President

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK,

    as a Lender

By:  

/s/    AMANDA PARKS

Name:   Amanda Parks Title:   SVP

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

    as a Lender

By:  

/s/    MICHAEL R. BURKITT

Name:   Michael R. Burkitt Title:   Senior Vice President

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

WORLD OMNI FINANCIAL CORP.,

    as a Lender

By:  

/s/    WILLIAM J. SHOPE

Name:   William J. Shope Title:   VP

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

DCFS USA LLC,

    as a Lender

By:  

/s/    MICHELE NOWAK

Name:   Michele Nowak Title:   Credit Director, National Accounts

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

VW CREDIT, INC.,

    as a Lender

By:  

 

Name:  

 

Title:  

 

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

    as a Lender

By:  

/s/    PENELOPE PILCHER

Name:   Penelope Pilcher Title:   Vice President

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

Schedule 5(g)

Entity

  

Internal Description

  

Asset Description

  

Address

  

City

  

State

Sonic Development, LLC    Lexus of Rockville    Leasehold Improved real estate
   15501 Frederick Road (20855)    Rockville    MD SRE CA 1, LLC   
Mercedes-Benz of Calabassas    Leasehold Improved real estate    24181 Calabasas
Road (91302)    Calabasas    CA Sonic Development, LLC    Global Mini - future
relocation    Real property consisting of land & building    5925 Peachtree Ind.
Blvd    Atlanta    GA SRE AL 2, LLC    Tom Wms Automall/Collision Center    Real
property consisting of land & building    1000, 1001, 2001, 3000, 3001 Tom
Williams Way and 1874 Grants Mill Road(35210)    Irondale    AL SRE CA 2, LLC   
Honda of Hayward    Real property consisting of land & building    24919 Mission
Blvd (94544)    Hayward    CA SRE CA 4, LLC    Assael BMW for future service
relocation    Real property consisting of land & building    1875 S. Mountain
Ave    Monrovia    CA SRE CO 1, LLC    Mountain States Toyota    Real property
consisting of land & building    201 West 70th Avenue (80221)    Denver    CO
SRE FL 1, LLC    BMW & Mercedes-Benz of Ft. Myers    Real property consisting of
land & building    13880 and 15421 S. Tamiami Trail (33908)    Fort Myers    FL
SRE TN 4, LLC    Porsche, Audi, & Jaguar of Nashville    Real property
consisting of land & building    2350 Franklin Pike (37204)    Nashville    TN
SRE TX 2, LLC    Porsche of West Houston    Real property consisting of land &
building    11890 Katy Freeway (77079)    Houston    TX SRE TX 3, LLC   
Momentum Porsche    Real property consisting of land & building    10155
Southwest Freeway (77074)    Houston    TX SRE TX 7, LLC    Jaguar of Houston
Central    Real property consisting of land & building    7025 Old Katy Road
(77024)    Houston    TX SRE TX 8, LLC    Momentum BMW West-Body Shop    Real
property consisting of land & building    11811 Katy Road    Houston    TX SRE
VA 1, LLC    Porsche/Audi of Rockville    Real property consisting of land &
building    1125 Rockville Pike (20852)    Rockville    MD Sonic Development,
LLC    Tom Williams Automall Lots 2 & 3    Unimproved land       Irondale    AL
Sonic Development, LLC    Melody Toyota    Unimproved land       San Bruno    CA
Sonic Development, LLC    Massey Cadillac South    Unimproved land       Orlando
   FL Sonic Development, LLC    Vacant land    Unimproved land    621 New
Highway    LaPorte    TX Sonic Development, LLC    Lexus of Serramonte parcel   
Unimproved land       Serramonte    CA Sonic Development, LLC    Century BMW
Relocation Property    Unimproved land       Greenville    SC SRE AL 5, LLC   
Tom Wms Automall Property - Lot 6    Unimproved land       Irondale    AL SRE OK
1, LLC    Richardson Toyota relocation property    Unimproved land      
Oklahoma City    OK SRE OK 5, LLC    Riverside Nissan Expansion    Unimproved
land       Tulsa    OK SRE SC 3, LLC    Fort Mill Auto Mall    Unimproved land
      Fort Mill    SC SRE SC 4, LLC    Vacant land    Unimproved land    4013
Beltline Blvd.    Columia    SC SRE TX 5, LLC    Masey Cadillac - Garland   
Unimproved land       Garland    TX SRE TX 6, LLC    Baytown vacant parcel   
Unimproved land       Baytown    TX



--------------------------------------------------------------------------------

EXHIBIT A

Consolidated Form Credit Agreement

See attached.

 



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 5

 

 

 

Published CUSIP Number:             

CREDIT AGREEMENT

Dated as of February 17, 2006

among

SONIC AUTOMOTIVE, INC.,

CERTAIN OF ITS SUBSIDIARIES,

as New Vehicle Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Revolving Swing Line Lender,

New Vehicle Swing Line Lender, Used Vehicle Swing Line Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

and

TOYOTA MOTOR CREDIT CORPORATION,

as Documentation Agent

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

and

JPMORGAN SECURITIES, INC.

as

Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Section    Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS    1.01  
Defined Terms    1 1.02   Other Interpretive Provisions    50 1.03   Accounting
Terms    51 1.04   Rounding    52 1.05   Times of Day    52 1.06   Letter of
Credit Amounts    52 ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS   
2.01   Revolving Committed Loans    53 2.02   Borrowings, Conversions and
Continuations of Revolving Committed Loans    53 2.03   Letters of Credit    54
2.04   Revolving Swing Line Loans    63 2.05   Reserve Commitment; Suspension of
Revolving Loans    67 2.06   New Vehicle Floorplan Committed Loans    67 2.07  
Borrowings, Conversions and Continuations of New Vehicle Floorplan Committed
Loans    68 2.08   New Vehicle Floorplan Swing Line Loan    69 2.09   New
Vehicle Floorplan Overdrafts    73 2.10   Electronic Processing    75 2.11  
Used Vehicle Floorplan Committed Loans    75 2.12   Borrowings, Conversions and
Continuations of Used Vehicle Floorplan Committed Loans    76 2.13   Used
Vehicle Floorplan Swing Line Loans    77 2.14   Prepayments    81 2.15  
Termination or Reduction of Commitments    84 2.16   Repayment of Loans    85
2.17   Interest    88 2.18   Fees    89 2.19   Computation of Interest and Fees
   90 2.20   Evidence of Debt    90 2.21   Payments Generally; Administrative
Agent’s Clawback    90 2.22   Sharing of Payments by Lenders    93 2.23  
Increase in Commitments    94 2.24   New Vehicle Borrowers    95 ARTICLE IIA.   
SECURITY    2A.01.   Security    98



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Section    Page 2A.02.   Further Assurances    98 2A.03.   Information
Regarding Collateral    98 ARTICLE III.    TAXES, YIELD PROTECTION AND
ILLEGALITY    3.01   Taxes    99 3.02   Illegality    101 3.03   Inability to
Determine Rates    102 3.04   Increased Costs    102 3.05   Mitigation
Obligations; Replacement of Lenders    104 3.06   Survival    104 ARTICLE IV.   
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    4.01   Conditions of Initial Credit
Extension    104 4.02   Conditions to all Credit Extensions    109 4.03  
Conditions to all New Vehicle Floorplan Borrowings pursuant to a Payment
Commitment or a Payoff Letter Commitment    110 ARTICLE V.    REPRESENTATIONS
AND WARRANTIES    5.01   Existence, Qualification and Power; Compliance with
Laws    111 5.02   Authorization; No Contravention    111 5.03   Governmental
Authorization; Other Consents    111 5.04   Binding Effect    111 5.05  
Financial Statements; No Material Adverse Effect; No Internal Control Event   
112 5.06   Litigation    112 5.07   No Default    113 5.08   Ownership of
Property; Liens    113 5.09   Environmental Compliance    113 5.10   Insurance
   113 5.11   Taxes    113 5.12   ERISA Compliance    113 5.13   Subsidiaries;
Equity Interests    114 5.14   Margin Regulations; Investment Company Act;
Public Utility Holding Company Act    114 5.15   Disclosure    115 5.16  
Compliance with Laws    115 5.17   Intellectual Property; Licenses, Etc    115
5.18   Books and Records    115 5.19   Franchise Agreements and Framework
Agreements    115

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Section    Page 5.20   Collateral    116 5.21   Solvency    116 5.22   Labor
Matters    116 5.23   [Intentionally omitted.]    116 5.24   Retail Contracts   
116 5.25   Proceeds of Revolving Credit Facility    117 ARTICLE VI.   
AFFIRMATIVE COVENANTS    6.01   Financial Statements    117 6.02   Certificates;
Other Information    119 6.03   Notices    121 6.04   Payment of Obligations   
123 6.05   Preservation of Existence, Etc.; Maintenance of Vehicle Title
Documentation    123 6.06   Maintenance of Properties; Repairs    123 6.07  
Maintenance of Insurance    123 6.08   Compliance with Laws and Contractual
Obligations    124 6.09   Books and Records    124 6.10   Inspection Rights   
124 6.11   Use of Proceeds    124 6.12   Floorplan Audits    125 6.13   Location
of Vehicles    125 6.14   Additional Subsidiaries    126 6.15   New Vehicle
Borrowers    127 6.16   Further Assurances    127 6.17   Retail Contracts    128
6.18   Interim Floorplan Indebtedness    129 6.19   Landlord Waivers    129 6.20
  Deposit Accounts    129 ARTICLE VII.    NEGATIVE COVENANTS    7.01   Liens   
130 7.02   Investments    132 7.03   Indebtedness    133 7.04   Fundamental
Changes    135 7.05   Dispositions    136 7.06   Restricted Payments    136 7.07
  Change in Nature of Business    137 7.08   Transactions with Affiliates    137
7.09   Burdensome Agreements    137

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Section    Page 7.10   Use of Proceeds    137 7.11   Financial Covenants   
138 7.12   Acquisitions    138 7.13   Revolving Borrowing Base    138 7.14  
Used Vehicle Borrowing Base    138 7.15   Amendments of Certain Indebtedness   
138 7.16   Prepayments, etc. of Certain Indebtedness    139 7.17   Retail
Contracts    139 7.18   Silo Subsidiaries    139 7.19   Dual Subsidiaries    140
7.20   Related Swap Contracts    140 7.21   Maximum Cash Balance    140 ARTICLE
VIII.    EVENTS OF DEFAULT AND REMEDIES    8.01   Revolving Events of Default   
140 8.02   Remedies Upon Revolving Event of Default    143 8.03   Floorplan
Events of Default    144 8.04   Floorplan Remedies    146 8.05   Overdrawing of
New Vehicle Floorplan Loans    147 8.06   Application of Funds    148 ARTICLE
IX.    ADMINISTRATIVE AGENT    9.01   Appointment and Authority    150 9.02  
Rights as a Lender    150 9.03   Exculpatory Provisions    150 9.04   Reliance
by Administrative Agent    151 9.05   Delegation of Duties    152 9.06  
Resignation of Administrative Agent    152 9.07   Non-Reliance on Administrative
Agent and Other Lenders    153 9.08   No Other Duties, Etc    153 9.09  
Administrative Agent May File Proofs of Claim    153 9.10   Collateral and
Guaranty Matters    154 9.11   Secured Cash Management Arrangements and Secured
Hedge Agreements    155 ARTICLE X.    MISCELLANEOUS    10.01   Amendments, Etc
   156 10.02   Notices; Effectiveness; Electronic Communication    157 10.03  
No Waiver; Cumulative Remedies    160

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Section    Page 10.04   Expenses; Indemnity; Damage Waiver    160 10.05  
Payments Set Aside    162 10.06   Successors and Assigns    162 10.07  
Treatment of Certain Information; Confidentiality    166 10.08   Right of Setoff
   167 10.09   Interest Rate Limitation    168 10.10   Counterparts;
Integration; Effectiveness    168 10.11   Survival of Representations and
Warranties    168 10.12   Severability    168 10.13   Replacement of Lenders   
169 10.14   Governing Law; Jurisdiction; Etc    169 10.15   Waiver of Jury Trial
   170 10.16   USA PATRIOT Act Notice    170 10.17   Designated Senior
Indebtedness    171 SIGNATURES    S-1

 

v



--------------------------------------------------------------------------------

SCHEDULES    Schedule 1.01A    Affiliated Dealers Schedule 1.01B    Silo
Subsidiaries Schedule 1.01C    Certain Equipment Schedule 1.01D    Dual
Subsidiaries Schedule 1.01E    Cornerstone’s Address Schedule 2.01   
Commitments and Applicable Percentages Schedule 2.03    Existing Letters of
Credit Schedule 2.06    Restricted Manufacturers Schedule 2A.03(a)   
Information Regarding Collateral Schedule 4.01    Good Standing Jurisdictions
and Foreign Qualifications Schedule 5.06    Litigation Schedule 5.13   
Subsidiaries; Other Equity Investments Schedule 5.19    Franchise Agreements
Schedule 6.13    Location of Vehicles Schedule 7.01    Existing Liens Schedule
7.03    Existing Indebtedness Schedule 10.02    Administrative Agent’s Office;
Certain Addresses for Notices Schedule 10.06    Processing and Recordation Fees
EXHIBITS       Form of Exhibit A-1    New Vehicle Floorplan Committed Loan
Notice Exhibit A-2    Revolving Committed Loan Notice Exhibit A-3    Used
Vehicle Floorplan Committed Loan Notice Exhibit B-1(a)    New Vehicle Floorplan
Swing Line Loan Notice (Borrowing) Exhibit B-1(b)    New Vehicle Floorplan Swing
Line Loan Notice (Conversion) Exhibit B-2    Revolving Swing Line Loan Notice
Exhibit B-3    Used Vehicle Floorplan Swing Line Loan Notice Exhibit C    Note
Exhibit D    Assignment and Assumption Exhibit E    Company Guaranty Exhibit F
   [Intentionally omitted] Exhibit G    Subsidiary Guaranty Exhibit H   
Compliance Certificate Exhibit I    Joinder Agreement Exhibit J    Sonic
Financial Pledge Agreement Exhibit K-1    Pledge Agreement Exhibit K-2    Escrow
and Security Agreement Exhibit L-1    Revolving Borrowing Base Certificate
Exhibit L-2    Used Vehicle Borrowing Base Certificate Exhibit M   
[Intentionally omitted] Exhibit N    Security Agreement Exhibit O    New Vehicle
Borrower Notice

 

vi



--------------------------------------------------------------------------------

Exhibit P    Opinion Matters Exhibit Q    Autoborrow Agreement

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of February 17, 2006,
among SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.24 (each a “New
Vehicle Borrower”, and together with the Company, the “Borrowers” and each
individually a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Revolving Swing Line Lender, New Vehicle Swing
Line Lender, Used Vehicle Swing Line Lender and L/C Issuer.

The Company has requested that the Lenders provide a revolving credit facility,
a revolving new vehicle floorplan facility and a revolving used vehicle
floorplan facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Account Debtor” means each Person obligated in any way on or in connection with
an Account, chattel paper or general intangibles (including a payment
intangible).

“Accounts” means, collectively, all of the following property of the Company or
any Grantor, whether now owned or hereafter acquired or arising, all accounts,
as defined in the UCC, including any rights to payment for the sale, lease or
license of goods or rendition of services, whether or not they have been earned
by performance.

“Acquisition” means the acquisition of (i) a controlling equity interest or
other controlling ownership interest in another Person (including the purchase
of an option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person, or (iii) assets constituting a
vehicle dealership.

“Additional Subordinated Indebtedness” means unsecured subordinated Indebtedness
of the Company (which may be guaranteed by the Subsidiaries of the Company on an
unsecured basis) provided, such Indebtedness (a) is subordinated to payment of
the Obligations on terms that are, in the aggregate, no less favorable to the
Lenders and the other Secured Parties in any

 

1



--------------------------------------------------------------------------------

material respect than the subordination provisions contained in the 2002-5.25%
Indenture Indebtedness, (b) does not have a maturity, and does not require any
principal payments, earlier than two (2) years following the Maturity Date, and
(c) has terms that are no more restrictive than the terms of the Loan Documents,
and further provided, after giving effect to the issuance of such Indebtedness,
no Event of Default shall have occurred and be continuing or would occur as a
result thereof. “Additional Subordinated Indebtedness” does not include the
2002-5.25% Indenture Indebtedness, 2002-4.25% Indenture Indebtedness, 2009
Indenture Indebtedness, the 2003 Indenture Indebtedness or any related Permitted
Indenture Refinancing Indebtedness.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliated Dealers” means those Persons set forth on Schedule 1.01A.

“Aggregate Commitments” means, collectively, the Aggregate Revolving
Commitments, the Aggregate New Vehicle Floorplan Commitments and the Aggregate
Used Vehicle Floorplan Commitments.

“Aggregate Floorplan Facility Commitments” means, collectively, the Aggregate
New Vehicle Floorplan Commitments and the Aggregate Used Vehicle Floorplan
Commitments.

“Aggregate New Vehicle Floorplan Commitments” means the New Vehicle Floorplan
Commitments of all the New Vehicle Floorplan Lenders.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.

“Aggregate Used Vehicle Floorplan Commitments” means the Used Vehicle Floorplan
Commitments of all the Used Vehicle Floorplan Lenders.

“Agreement” means this Credit Agreement.

“Amendment No. 3 Effective Date” means June 3, 2008.

“Amendment No. 4 Effective Date” means March 31, 2009.

 

2



--------------------------------------------------------------------------------

“Amendment No. 5 Effective Date” means May 4, 2009.

“Applicable Facility” means each of the Revolving Credit Facility, the New
Vehicle Floorplan Facility and the Used Vehicle Floorplan Facility.

“Applicable New Vehicle Floorplan Percentage” means with respect to any New
Vehicle Floorplan Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate New Vehicle Floorplan Commitments represented by
such Lender’s New Vehicle Floorplan Commitment at such time. If the commitment
of each New Vehicle Floorplan Lender to make New Vehicle Floorplan Loans have
been terminated pursuant to Section 8.04 or if the Aggregate New Vehicle
Floorplan Commitments have expired, then the Applicable New Vehicle Floorplan
Percentage of each New Vehicle Floorplan Lender shall be determined based on the
Applicable New Vehicle Floorplan Percentage of such New Vehicle Floorplan Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable New Vehicle Floorplan Percentage of each New Vehicle
Floorplan Lender is set forth opposite the name of such New Vehicle Floorplan
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such New Vehicle Floorplan Lender becomes a party hereto, as applicable.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender under an Applicable Facility to make Loans under such Facility or the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or Section 8.04 or if the Aggregate Revolving
Commitments, the Aggregate New Vehicle Floorplan Commitments or the Aggregate
Used Vehicle Floorplan Commitments, as applicable, have expired, then for the
purposes of determining the Applicable Percentage of any Lender, the Commitment
of such Lender under such Facility shall be calculated in accordance with the
second sentence of the definition of “Applicable Revolving Percentage”,
“Applicable New Vehicle Floorplan Percentage” or “Applicable Used Vehicle
Floorplan Percentage”, as the case may be.

“Applicable Rate” means (i) on and after April 1, 2009 but before May 7, 2009,
the following percentages per annum:

Applicable Rate

 

Commitment

Fee on

Revolving

Credit

Facility

 

Commitment

Fee on New

Vehicle

Floorplan

Facility

 

Commitment

Fee on Used

Vehicle

Floorplan

Facility

 

Letter of

Credit Fee

on Revolving

Credit

Facility

 

Eurodollar

Rate + (for

Revolving

Credit

Facility)

 

Eurodollar

Rate + (for

New

Vehicle

Floorplan

Facility)

 

Eurodollar

Rate + (for

Used

Vehicle

Floorplan

Facility)

0.75%

  0.25%   0.30%   2.50%   2.50%   1.75%   2.00%

 

3



--------------------------------------------------------------------------------

and (ii) on and after May 7, 2009, the following percentages per annum:

Applicable Rate

 

Commitment

Fee on

Revolving

Credit

Facility

 

Commitment

Fee on New

Vehicle

Floorplan

Facility

 

Commitment

Fee on Used

Vehicle

Floorplan

Facility

 

Letter of

Credit Fee

on

Revolving

Credit

Facility

 

Eurodollar

Rate + (for

Revolving

Credit

Facility)

 

Eurodollar

Rate + (for

New

Vehicle

Floorplan

Facility)

 

Eurodollar

Rate + (for

Used

Vehicle

Floorplan

Facility)

0.75%

  0.25%   0.30%   3.50%   3.50%   1.75%   2.00%

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time. If the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Revolving Commitments have expired, then the Applicable Revolving Percentage of
each Revolving Lender shall be determined based on the Applicable Revolving
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Revolving Percentage of each
Revolving Lender is set forth opposite the name of such Revolving Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Revolving Lender becomes a party hereto, as applicable.

“Applicable Used Vehicle Floorplan Percentage” means with respect to any Used
Vehicle Floorplan Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate Used Vehicle Floorplan Commitments represented
by such Lender’s Used Vehicle Floorplan Commitment at such time. If the
commitment of each Used Vehicle Floorplan Lender to make Used Vehicle Floorplan
Loans has been terminated pursuant to Section 8.04 or if the Aggregate Used
Vehicle Floorplan Commitments have expired, then the Applicable Used Vehicle
Floorplan Percentage of each Used Vehicle Floorplan Lender shall be determined
based on the Applicable Used Vehicle Floorplan Percentage of such Used Vehicle
Floorplan Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Used Vehicle Floorplan Percentage of each
Used Vehicle Floorplan Lender is set forth opposite the name of such Used
Vehicle Floorplan Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Used Vehicle Floorplan Lender becomes a party hereto, as
applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Banc of America Securities LLC and JPMorgan Securities, Inc.,
in their capacity as joint lead arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

4



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2004,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Autoborrow Agreement” means an agreement by and between the Company and the
Revolving Swing Line Lender in substantially the form of Exhibit Q hereto,
providing for the automatic advance of Revolving Swing Line Loans by the
Revolving Swing Line Lender under the conditions set forth therein.

“Automatic Debit Date” means the fifth day of a calendar month, provided that if
such day is not a Business Day, the respective Automatic Debit Date shall be the
next succeeding Business Day.

“Availability Period” means:

(a) in the case of the Revolving Credit Facility, the period from and including
the Closing Date to the earliest of (i) the Maturity Date, (ii) the date of
termination of the Aggregate Revolving Commitments pursuant to Section 2.15, and
(iii) the date of termination of the commitment of each Revolving Lender to make
Revolving Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02,

(b) in the case of the New Vehicle Floorplan Facility, the period from and
including the Closing Date to the earliest of (i) the Maturity Date, (ii) the
date of termination of the Aggregate New Vehicle Floorplan Commitments pursuant
to Section 2.15 and (iii) the date of termination of the commitment of each New
Vehicle Floorplan Lender to make New Vehicle Floorplan Loans pursuant to
Section 8.04, and

(c) in the case of the Used Vehicle Floorplan Facility, the period from and
including the Closing Date to the earliest of (i) the Maturity Date, (ii) the
date of termination of the Aggregate Used Vehicle Floorplan Commitments pursuant
to Section 2.15 and (iii) the date of termination of the commitment of each Used
Vehicle Floorplan Lender to make Used Vehicle Floorplan Loans pursuant to
Section 8.04.

“Bank of America” means Bank of America, N.A. and its successors.

 

5



--------------------------------------------------------------------------------

“Bank of America Fee Letter” means the letter agreement, dated January 20, 2006,
among the Company, the Administrative Agent and BAS.

“Bank of America 2009 Side Letter” means the letter agreement, dated May 4,
2009, among the Company and the Administrative Agent.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate that would then be applicable to a new
Eurodollar Rate Loan with a one month Interest Period (resetting daily). The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Revolver Committed Loan, a New Vehicle
Committed Loan or a Used Vehicle Committed Loan, as the context may require,
that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BofA Treasury Support Amount” means, at any time, the lesser of (i) $20,000,000
and (ii) the aggregate amount available to be drawn under all Letters of Credit
issued in favor of Bank of America, N.A., in its capacity as a Cash Management
Bank, for the purpose of providing credit support for its Secured Cash
Management Arrangements.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing, a New Vehicle Floorplan Borrowing, or a
Used Vehicle Floorplan Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Buyer Notes” means those promissory notes received by the Company or any
Subsidiary as partial or full payment consideration for Dispositions of vehicle
dealerships or Subsidiaries by the Company or such Subsidiary to the obligors of
such promissory notes.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

6



--------------------------------------------------------------------------------

“Cash Management Arrangement” means any arrangement or agreement to provide cash
management products and services, including treasury products, depository
products and services, overdrafts, credit or debit cards, merchant card
processing exposure, ACH and other electronic funds transfer products, immediate
credit facilities on deposited dealer drafts, check guarantee letters and other
cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Arrangement, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) became (or becomes) a Lender, was (or is) a party
to a Cash Management Arrangement, in each case in its capacity as a party to
such Cash Management Arrangement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than (i) Sonic Financial, O. Bruton Smith or B. Scott Smith; (ii) any
spouse or immediate family member of O. Bruton Smith and B. Scott Smith
(collectively with O. Bruton Smith and B. Scott Smith, a “Smith Family Member”);
or (iii) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners and owners of which are Smith Family Members, (the
persons and entities in “i”, “ii”, and “iii” being referred to, collectively and
individually, as the “Smith Group”) so long as in the case of clause (ii) and
(iii) O. Bruton Smith or B. Scott Smith retains a majority of the voting rights
associated with such ownership) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the equity securities of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or

 

7



--------------------------------------------------------------------------------

equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors);

(c) any Person or two or more Persons (excluding members of the Smith Group so
long as O. Bruton Smith or B. Scott Smith retains a majority of the voting
rights associated with such equity securities) acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Company, or control over the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such Person or group has the
right to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such securities; or

(d) the Company fails to own, directly or indirectly, 100% of the Equity
Interests of any Subsidiary other than as a result of the sale of all Equity
Interests in a Subsidiary pursuant to a Permitted Disposition.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, the assets and rights and interests in
property of any Person in which the Administrative Agent, on behalf of the
Secured Parties, is granted a Lien under any Security Instrument as security for
all or any portion of the Obligations.

“Commitment” means, as to each Lender, the Revolving Commitment, New Vehicle
Floorplan Commitment and Used Vehicle Floorplan Commitment of such Lender.

“Committed Borrowing” means a Revolving Committed Borrowing, a New Vehicle
Committed Borrowing or a Used Vehicle Committed Borrowing, as the context may
require.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means that certain Company Guaranty Agreement executed by the
Company in favor of the Administrative Agent and the Lenders, substantially in
the form of Exhibit E, as supplemented, amended, or modified from time to time.

 

8



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit H.

“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Company and its Subsidiaries on a consolidated basis as of
such date.

“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Company and its Subsidiaries on a consolidated basis
as of such date.

“Consolidated EBITDA” means for any period, on a consolidated basis for the
Company and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (a) Consolidated Net Income from Continuing Operations, plus
(b) to the extent deducted in computing Consolidated Net Income from Continuing
Operations for such period: (i) Consolidated Interest Expense with respect to
non-floorplan Indebtedness, excluding any Consolidated Real Property Interest
Expense, (ii) Consolidated Interest Expense with respect to Used Vehicle
floorplan Indebtedness, (iii) charges against income for foreign, Federal, state
and local income taxes, (iv) depreciation expense, (v) amortization expense,
including, without limitation, amortization of other intangible assets and
transaction costs, (vi) non-cash charges, and (vii) all extraordinary losses,
minus (c) to the extent included in computing Consolidated Net Income from
Continuing Operations for such period, extraordinary gains.

“Consolidated EBITDAR” means for any period, on a consolidated basis for the
Company and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (a) Consolidated Net Income from Continuing Operations, plus
(b) to the extent deducted in computing Consolidated Net Income from Continuing
Operations for such period: (i) Consolidated Interest Expense with respect to
non-floorplan Indebtedness, (ii) Consolidated Interest Expense with respect to
Used Vehicle floorplan Indebtedness, (iii) charges against income for foreign,
Federal, state and local income taxes, (iv) depreciation expense,
(v) amortization expense, including, without limitation, amortization of other
intangible assets and transaction costs, (vi) non-cash charges, (vii) all
extraordinary losses and (viii) Consolidated Rental Expense, minus (c) to the
extent included in computing Consolidated Net Income from Continuing Operations
for such period, extraordinary gains.

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense with respect to non-floorplan Indebtedness for such period,
plus (b) Consolidated Interest Expense with respect to Used Vehicle floorplan
Indebtedness for such period, plus (c) Consolidated Principal Payments for such
period, plus (d) Consolidated Rental Expenses for such period, plus (e) Federal,
state, local and foreign income taxes paid in cash by the Company and its
Subsidiaries on a consolidated basis during such period, minus (f) cash refunds
of Federal, state, local and foreign income taxes received by the Company and
its Subsidiaries on a consolidated basis during such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated EBITDAR for
the four fiscal quarter period ending on such date minus (ii) an amount equal to
$100,000 (representing assumed maintenance capital expenditures) multiplied by
the average daily number of physical dealership locations at which the
Subsidiaries operated franchised vehicle dealerships during such period to
(b) Consolidated

 

9



--------------------------------------------------------------------------------

Fixed Charges (other than prepayments or open market purchases of the 2002-5.25%
Indenture Notes in connection with the 2002-5.25% Indenture Notes Restructure on
or before May 7, 2009 in an aggregate amount not to exceed $15,000,000 plus the
amount of the 2009 Special Capital Contribution) for such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Company
or such Subsidiary.

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest (before
factory assistance or subsidy), premium payments, debt discount, fees, charges
and related expenses of the Company and its Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Company and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.

“Consolidated Liquidity Ratio” means, as of any date of determination, the ratio
of (a) the sum of Consolidated Current Assets plus the Revolving Facility
Liquidity Amount to (b) the sum of (i) Consolidated Current Liabilities plus
(ii) Indebtedness (whether or not reflected as Indebtedness under GAAP) under
all floorplan financing arrangements (but excluding, without duplication and
only to the extent such amounts would otherwise have been included in the
denominator hereof, (w) Total Revolving Outstandings (less the BofA Treasury
Support Amount), (x) 2002-5.25% Indenture Indebtedness, (y) 2009 Indenture
Indebtedness and (z) 2002-4.25% Indenture Indebtedness; provided that, for
purposes of calculating the Consolidated Liquidity Ratio as of March 31, 2009
only, “Consolidated Current Liabilities” shall exclude indebtedness for money
borrowed that would otherwise be considered by GAAP to be Consolidated Current
Liabilities solely because such indebtedness may be deemed payable within 12
months due to a default or cross default whether incurred or prospective. It is
acknowledged that there may be no such exclusion of indebtedness from
Consolidated Current Liabilities as described in the proviso set forth above if
such indebtedness was not reflected as a Consolidated Current Liability.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Income from Continuing Operations” means, for any period, for
the Company and its Subsidiaries on a consolidated basis, the net income from
continuing operations of the Company and its Subsidiaries for such period.

“Consolidated Principal Payments” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, all scheduled payments of principal of the
Company and its Subsidiaries in connection with Indebtedness for money borrowed
or in connection with the deferred purchase price of assets which payments are
made during such period, in each case to the extent treated as principal in
accordance with GAAP. It is acknowledged that mandatory prepayments of the
Revolving Credit Facility or any other Indebtedness, and other payments
permitted under Section 7.16(iii), arising from a Disposition shall not be
deemed to be scheduled payments of principal for purposes of determining
“Consolidated Principal Payments”.

“Consolidated Real Property Interest Expense” means, for any period, for the
Company and its Subsidiaries on a consolidated basis, the sum of all interest
(before factory assistance or subsidy), premium payments, debt discount, fees,
charges and related expenses of the Company and its Subsidiaries in connection
with Permitted Real Estate Indebtedness.

“Consolidated Rental Expense” means, for any period, on a consolidated basis for
the Company and its Subsidiaries, the aggregate amount of fixed and contingent
rentals payable by the Company and its Subsidiaries with respect to leases of
real and personal property (excluding capital lease obligations) determined in
accordance with GAAP for such period.

“Consolidated Total Debt to EBITDA Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Total Outstanding Indebtedness
(excluding Indebtedness under the New Vehicle Floorplan Facility and Permitted
Silo Indebtedness) as of such date to (b) Consolidated EBITDA for the period of
the four fiscal quarters most recently ended.

“Consolidated Total Outstanding Indebtedness” means, for any period, for the
Company and its Subsidiaries on a consolidated basis, the aggregate outstanding
principal amount of Consolidated Funded Indebtedness of the Company and its
Subsidiaries.

“Consolidated Total Outstanding Senior Secured Indebtedness” means, as of any
date of determination, for the Company and its Subsidiaries on a consolidated
basis, the aggregate outstanding principal amount of Consolidated Funded
Indebtedness of the Company and its Subsidiaries as of such date, but excluding
(without duplication and only to the extent such amounts would otherwise have
been included therein) (i) Indebtedness under the New Vehicle Floorplan Facility
and Permitted Silo Indebtedness, (ii) 2002-5.25% Indenture Indebtedness,
(iii) 2009 Indenture Indebtedness, (iv) 2002-4.25% Indenture Indebtedness,
(v) 2003 Indenture Indebtedness, (vi) Additional Subordinated Indebtedness
permitted by Section 7.03(m), and (vii) any Permitted Real Estate Indebtedness
permitted by Section 7.03(o)).

“Consolidated Total Senior Secured Debt to EBITDA Ratio” means, as of any date
of determination, the ratio of (a) Consolidated Total Outstanding Senior Secured
Indebtedness as of such date, to (b) Consolidated EBITDA for the period of the
four fiscal quarters most recently ended.

 

11



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cornerstone Collateral” means all right, title and interest of Cornerstone,
whether now owned or hereafter acquired, in and to (i) the Retail Contracts,
(ii) the security interests in the Cornerstone Financed Vehicles granted by
Obligors pursuant to the terms of the Retail Contracts, (iii) proceeds from
claims on any physical damage, credit life, credit disability, or other
insurance policies covering the Cornerstone Financed Vehicles and/or Obligors,
(iv) any recourse or indemnity against any person or entity who sold the
Cornerstone Financed Vehicles to such Obligor, and (v) rebates of premiums and
other amounts relating to insurance policies, service contracts and any other
items financed under the Retail Contracts.

“Cornerstone” means Cornerstone Acceptance Corporation, a Florida corporation.

“Cornerstone Financed Vehicles” means Vehicles, services and other products sold
by Affiliated Dealers to Obligors pursuant to Retail Contracts.

“Cornerstone’s Addresses” means those locations specified on Schedule 1.01E.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (i) the value of the Equity Interests of the Company or any
Subsidiary to be transferred in connection with such Acquisition, (ii) the
amount of any cash and fair market value of other property (excluding property
described in clause (i) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Company or any Subsidiary in connection with such Acquisition, (iv) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that should be recorded on the financial statements of the Company
and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (v) all amounts paid in respect of covenants not to compete,
consulting agreements that should be recorded on the financial statements of the
Company and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, and (vi) the aggregate fair
market value of all other consideration given by the Company or any Subsidiary
in connection with such Acquisition, provided that the Cost of Acquisition shall
not include the purchase price of floored vehicles acquired in connection with
such Acquisition, provided further that, amounts under clause (iv) shall be
excluded from the calculation of Cost of Acquisition to the extent that such
amounts as of the date of entering into any agreement with respect to such
Acquisition are not reasonably expected to exceed $15,000,000 in the aggregate
(each such determination for each applicable year of earnouts and other
contingent obligations with respect to the applicable

 

12



--------------------------------------------------------------------------------

Acquisition to be based on the reasonably expected operations and financial
condition of the Company and its Subsidiaries during the first year after the
date of the applicable Acquisition). For purposes of determining the Cost of
Acquisition for any transaction, the Equity Interests of the Company shall be
valued in accordance with GAAP.

“Credit Extension” means each of the following: (a) a Revolving Borrowing,
(b) an L/C Credit Extension, (c) a New Vehicle Floorplan Borrowing and (d) a
Used Vehicle Floorplan Borrowing.

“Dealership Commitment Amount” has the meaning specified in Section 2.15(d).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Deemed Floored” means, with respect to each New Vehicle, the date a New Vehicle
Floorplan Borrowing is deemed to be made by a New Vehicle Floorplan Lender,
including the New Vehicle Swing Line Lender, under the New Vehicle Floorplan
Facility.

“Default” means any event or condition that constitutes a Revolving Event of
Default or a Floorplan Event of Default or that, with the giving of any notice,
the passage of time, or both, would be a Revolving Event of Default or a
Floorplan Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, New Vehicle Floorplan Loans, Used Vehicle Floorplan Loans,
participations in L/C Obligations or participations in Revolving Swing Line
Loans, New Vehicle Floorplan Swing Line Loans or Used Vehicle Floorplan Swing
Line Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

“Demonstrator” means a New Vehicle that (i) has not been previously titled
(other than to a New Vehicle Borrower in accordance with applicable law),
(ii) is the then current model year

 

13



--------------------------------------------------------------------------------

or last model year, (iii) has an odometer reading of less than 7500 miles and
(iv) is designated by the applicable New Vehicle Borrower as such.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dual Subsidiary” means a Subsidiary which (i) operates at least one Specified
Franchise, (ii) is obligated pursuant to Permitted Silo Indebtedness as
permitted pursuant to the terms of this Agreement, (ii) operates at least one
other franchise which is not a Specified Franchise and (iii) is a New Vehicle
Borrower with respect to vehicles at its franchises that are not Specified
Franchises, which such Subsidiaries and applicable Specified Franchises as of
the Closing Date are set forth on Schedule 1.01D. The Company may designate
other Subsidiaries as Dual Subsidiaries from time to time in accordance with
Sections 2.24(e) and 7.19.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer, the Revolving Swing Line
Lender, the New Vehicle Swing Line Lender and the Used Vehicle Swing Line
Lender, and (ii) unless an Event of Default has occurred and is continuing, the
Company (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Company or any of the Company’s Affiliates or Subsidiaries.

“Eligible Accounts” means the Accounts, other than contracts-in-transit, of the
Company and the Grantors arising from the sale, lease or license of goods or
rendition of services in the ordinary course of business of the Company and the
Grantors, which the Administrative Agent, in the exercise of its reasonable
discretion, determines to be Eligible Accounts. Without limiting the discretion
of the Administrative Agent to establish other criteria of ineligibility,
Eligible Accounts shall not (unless otherwise agreed to by the Administrative
Agent) include any Account:

(a) with respect to which more than 90 days have elapsed since the date of the
original invoice therefor or which is more than 60 days past due;

(b) with respect to which any of the representations, warranties, covenants, and
agreements contained in the Loan Documents are incorrect or have been breached;

(c) with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance
or other instrument for the payment of money has been received, presented for
payment and returned uncollected for any reason;

(d) which represents a progress billing (as hereinafter defined) or as to which
the Company or any Grantor has extended the time for payment without the consent
of

 

14



--------------------------------------------------------------------------------

the Administrative Agent; for the purposes hereof, “progress billing” means any
invoice for goods sold or leased or services rendered under a contract or
agreement pursuant to which the Account Debtor’s obligation to pay such invoice
is conditioned upon the Company’s or the applicable Subsidiary’s completion of
any further performance under the contract or agreement;

(e) with respect to which any one or more of the following events has occurred
to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under Debtor Relief Laws; the making of any general assignment by
the Account Debtor for the benefit of creditors; the appointment of a receiver
or trustee for the Account Debtor or for any of the assets of the Account
Debtor, including, without limitation, the appointment of or taking possession
by a “custodian,” as defined in the Bankruptcy Code of the United States; the
institution by or against the Account Debtor of any other type of insolvency
proceeding (under Debtor Relief Laws or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, the Account Debtor; the sale, assignment, or
transfer of all or any material part of the assets of the Account Debtor; the
nonpayment generally by the Account Debtor of its debts as they become due; or
the cessation of the business of the Account Debtor as a going concern;

(f) owed by an Account Debtor if twenty-five percent (25%) or more of the
aggregate Dollar amount of outstanding Accounts owed at such time by such
Account Debtor is classified as ineligible under clause (a) above;

(g) owed by an Account Debtor which: (1) does not maintain its chief executive
office in the United States or Canada; (2) is not organized under the laws of
the United States, Canada or any state or province thereof; (3) is not, if a
natural person, a citizen of the United States or Canada residing therein; or
(4) is a Governmental Authority of any foreign country or sovereign state, or of
any state, province, municipality, or other political subdivision thereof;

(h) owed by an Account Debtor which is an Affiliate, officer, director or
employee of the Company or any Grantor;

(i) except as provided in clause (k) below, with respect to which either the
perfection, enforceability, or validity of the Administrative Agent’s Liens in
such Account, or the Administrative Agent’s right or ability to obtain direct
payment to the Administrative Agent of the proceeds of such Account, is governed
by any federal, state, or local statutory requirements other than those of the
UCC;

(j) owed by an Account Debtor to which the Company or any Grantor is indebted in
any way, or which is subject to any right of setoff or recoupment by the Account
Debtor (including, without limitation, all Accounts that are subject to any

 

15



--------------------------------------------------------------------------------

agreement encumbering or limiting in any manner the Company’s or any Grantor
access to such Accounts), unless the Account Debtor has entered into an
agreement acceptable to the Administrative Agent to waive setoff rights; or if
the Account Debtor thereon has disputed liability or made any claim with respect
to any other Account due from such Account Debtor, but in each such case only to
the extent of such indebtedness, setoff, recoupment, dispute, or claim;

(k) owed by any Governmental Authority, unless the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any other steps
necessary to perfect the Administrative Agent’s Liens therein, have been
complied with to the Administrative Agent’s satisfaction with respect to such
Account;

(l) owed by any Governmental Authority and as to which the Administrative Agent
determines that its Lien therein is not or cannot be perfected;

(m) which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;

(n) which is evidenced by a promissory note or other instrument or by chattel
paper;

(o) with respect to which the Account Debtor is located in any state requiring
the filing of a Notice of Business Activities Report or similar report in order
to permit the Company or any Grantor to seek judicial enforcement in such state
of payment of such Account, unless the Company or any Grantor has qualified to
do business in such state or has filed a Notice of Business Activities Report or
equivalent report for the then current year;

(p) which arises out of a sale not made in the ordinary course of the Company’s
or the applicable Grantor’s business or out of finance or similar charges;

(q) with respect to which the goods giving rise to such Account have not been
shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by the Company or the
applicable Grantor’s and, if applicable, accepted by the Account Debtor, or the
Account Debtor revokes its acceptance of such goods or services;

(r) owed by an Account Debtor which is obligated to the Company or the
applicable Grantor’s respecting Accounts the aggregate unpaid balance of which
exceeds twenty-five percent (25%) of the aggregate unpaid balance of all
Accounts owed to the Company or the applicable Grantor at such time by all of
the Company’s or the applicable Grantor’s Account Debtors, but only to the
extent of such excess;

(s) which is not subject to the Administrative Agent’s Liens, which are
perfected as to such Accounts, or which are subject to any other Lien
whatsoever;

 

16



--------------------------------------------------------------------------------

(t) in which the payment thereof has been extended, the Account Debtor has made
a partial payment, or such Account arises from a sale on a cash-on-delivery
basis; or

(u) which includes a billing for interest, fees or late charges, provided that
ineligibility shall be limited to the extent of such billing.

The Company, by including an Account in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent and the Lenders that such Account is not of the type described in any of
(a) through (t) above, and if any Account at any time ceases to be an Eligible
Account, then such Account shall promptly be excluded by the Company from the
calculation of Eligible Accounts.

“Eligible Equipment” means Equipment of the Company or a Grantor which the
Administrative Agent, in the exercise of its reasonable commercial discretion,
determines to be Eligible Equipment. Without limiting the discretion of the
Administrative Agent to establish other criteria of ineligibility, Eligible
Equipment shall not (unless otherwise agreed to by the Administrative Agent)
include any Equipment:

(a) that is not legally owned by the Company or a Grantor;

(b) that is not subject to the Administrative Agent’s Liens, which are perfected
as to such Equipment, or that are subject to any other Lien whatsoever (other
than the Equipment described on Schedule 1.01C), and (without limiting the
generality of the foregoing) in no event shall “Eligible Equipment” include any
Permitted Real Estate Indebtedness Collateral;

(c) that is not in good working condition for its intended use or for sale;

(d) that is located outside the United States or at a location other than a
place of business of the Company or a Grantor; or

(e) that is located in a facility leased by the Company or the applicable
Grantor, if the lessor has not delivered to the Administrative Agent, if
requested by the Administrative Agent, a Landlord Waiver in form and substance
satisfactory to the Administrative Agent.

The Company, by including Equipment in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent that such Equipment is not of the type described in any of (a) through
(e) above, and if any Equipment at any time ceases to be Eligible Equipment,
then such Equipment shall promptly be excluded by the Company from the
calculation of Eligible Equipment.

“Eligible Inventory” means Inventory consisting of parts and accessories which
the Administrative Agent, in its reasonable discretion, determines to be
Eligible Inventory. Without limiting the discretion of the Administrative Agent
to establish other criteria of ineligibility,

 

17



--------------------------------------------------------------------------------

Eligible Inventory shall not (unless otherwise agreed to by the Administrative
Agent) include any Inventory:

(a) that is not owned by the Company or a Grantor;

(b) that is not subject to the Administrative Agent’s Liens, which are perfected
as to such Inventory, or that are subject to any other Lien whatsoever, and
(without limiting the generality of the foregoing) in no event shall “Eligible
Inventory” include any Permitted Real Estate Indebtedness Collateral;

(c) that does not consist of finished goods;

(d) that consists of raw materials, work-in-process, chemicals, samples,
prototypes, supplies, or packing and shipping materials;

(e) that is not in good condition, is unmerchantable, or does not meet all
standards imposed by any Governmental Authority, having regulatory authority
over such goods, their use or sale;

(f) that is not currently either usable or salable, at prices approximating at
least cost, in the normal course of the Company’s or the applicable Grantor
business, or that is slow moving or stale;

(g) that is obsolete or returned or repossessed or used goods taken in trade;

(h) that is located outside the United States of America or Canada (or that is
in-transit from vendors or suppliers);

(i) that is located in a public warehouse or in possession of a bailee or in a
facility leased by the Company or the applicable Grantor, if the warehouseman,
or the bailee, or the lessor has not delivered to the Administrative Agent, if
requested by the Administrative Agent, a subordination agreement in form and
substance satisfactory to the Administrative Agent;

(j) that contains or bears any IP Rights licensed to the Company or the
applicable Grantor by any Person, if the Administrative Agent is not satisfied
that it may sell or otherwise dispose of such Inventory in accordance with the
terms of the Security Agreement and Section 9.10 without infringing the rights
of the licensor of such IP Rights or violating any contract with such licensor,
and, as to which the Company or the applicable Grantor has not delivered to the
Administrative Agent a consent or sublicense agreement from such licensor in
form and substance acceptable to the Administrative Agent if requested; or

(k) that is Inventory placed on consignment.

The Company, by including Inventory in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent and the Lenders that such Inventory is not of the type described in any of
(a) through (k) above, and if any Inventory at any

 

18



--------------------------------------------------------------------------------

time ceases to be Eligible Inventory, such Inventory shall promptly be excluded
by the Company from the calculation of Eligible Inventory.

“Eligible Used Vehicle Inventory” means Inventory of any Grantor consisting of
Used Vehicles (excluding Used Vehicles of any Specified BMW Franchise) that
(a) in the case of all such Used Vehicles, are subject to a perfected, first
priority Lien in favor of the Administrative Agent for the benefit of the
Secured Parties pursuant to the Security Instruments, free from any other Lien
other than those acceptable to the Administrative Agent in its discretion,
(b) are properly titled in such Grantor’s name or the certificates of title for
such Used Vehicles are endorsed in blank by the prior owners and such Grantor
physically holds such certificates of title (or such Grantor has, in accordance
with its standard policies and procedures, initiated the process by which the
requirements of this clause (b) will be satisfied) and (c) are held for sale and
located at such Grantor’s dealership facilities (except as set forth in
Section 6.13), and with respect to such leased facilities, the Administrative
Agent has received a Landlord Waiver if requested by the Administrative Agent.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or governmental restrictions relating to pollution
and the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equipment” means all of the Company’s and the Grantor’s now owned and hereafter
acquired machinery, equipment, furniture, furnishings, trade fixtures, and other
tangible personal property (except Inventory), including computer equipment,
embedded software, construction in progress, parts and accessories, motor
vehicles (which are not Inventory) with respect to which a certificate of title
has been issued, dies, tools, jigs, molds and office equipment, as well as all
of such types of property leased by the Company or any Grantor and all of the
Company’s and Grantors’ rights and interests with respect thereto under such
leases (including, without limitation, options to purchase); together with all
present and future additions and accessions thereto, replacements therefor,
component and auxiliary parts and supplies used or to be used in connection
therewith, and all substitutes for any of the foregoing, and all manuals,
drawings, instructions, warranties and rights with respect thereto; wherever any
of the foregoing is located.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership

 

19



--------------------------------------------------------------------------------

or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA that has resulted or
could reasonably be expected to result in liability of the Company under Title
IV of ERISA in excess of $1,000,000; (c) a complete or partial withdrawal by the
Company or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization, in either case that has resulted or
could reasonably be expected to result in liability of the Company under Title
IV of ERISA in excess of $1,000,000; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Company or any ERISA Affiliate in excess of $1,000,000.

“Escrow and Security Agreement” means that certain Escrow and Security Agreement
dated as of the Closing Date made by the Company and certain Loan Parties in
favor of the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit K-2 attached hereto, as supplemented from
time to time by the execution and delivery of Joinder Agreements pursuant to
Section 6.14, and as otherwise supplemented, amended, or modified from time to
time.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the

 

20



--------------------------------------------------------------------------------

Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period. A Loan bearing
interest at the Eurodollar Rate may be (a) borrowed on a day other than the
first day of the applicable Interest Period and (b) repaid or converted to a
different Type of Loan on a day other than the last day of an Interest Period
without giving rise to any additional payment for “break funding” losses.

“Eurodollar Rate Committed Loan” means a Revolver Committed Loan, a New Vehicle
Committed Loan or a Used Vehicle Committed Loan, as the context may require,
that is a Eurodollar Rate Loan.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” means either a Revolving Event of Default or a Floorplan
Event of Default.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Company or any Borrower hereunder, (a) taxes imposed on
or measured by its net income (however denominated), and franchise taxes imposed
on it, by the jurisdiction (or any political subdivision thereof) under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Company or such
Borrower, as the case may be, is located and (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Company or the applicable
Borrower with respect to such withholding tax pursuant to Section 3.01(a).

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of February 5, 2003, as amended prior to the date
hereof, among the Company, Ford Motor Credit Corporation, as agent, and a
syndicate of lenders.

“Existing Letters of Credit” means those Letters of Credit described on Schedule
2.03.

“Existing New Vehicle Facilities” has the meaning set forth in Section 6.11.

 

21



--------------------------------------------------------------------------------

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Company and the other Borrowers shall have
permanently terminated the credit facilities under the Loan Documents by final
payment in full of all Outstanding Amounts, together with all accrued and unpaid
interest and fees thereon, other than (i) the undrawn portion of Letters of
Credit and (ii) all letter of credit fees relating thereto accruing after such
date (which fees shall be payable solely for the account of the L/C Issuer and
shall be computed (based on interest rates and the Applicable Rate then in
effect) on such undrawn amounts to the respective expiry dates of the Letters of
Credit), that have, in each case, been fully Cash Collateralized or as to which
other arrangements with respect thereto satisfactory to the Administrative Agent
and the L/C Issuer shall have been made; (b) all Commitments shall have
terminated or expired; (c) the obligations and liabilities of the Company and
each other Loan Party under all Related Swap Contracts shall have been fully,
finally and irrevocably paid and satisfied in full and the Related Swap
Contracts shall have expired or been terminated, or other arrangements
satisfactory to the counterparties shall have been made with respect thereto;
and (d) the Company and each other Loan Party shall have fully, finally and
irrevocably paid and satisfied in full all of their respective Obligations and
liabilities arising under the Loan Documents, (except for future obligations
consisting of continuing indemnities and other contingent Obligations of the
Company or any Loan Party that may be owing to the Administrative Agent, any of
its Related Parties or any Lender pursuant to the Loan Documents and expressly
survive termination of the Credit Agreement or any other Loan Document).

“Falcon Indebtedness” has the meaning set forth in Section 4.02(b).

“Falcon Party” has the meaning set forth in Section 4.02(b).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means the Bank of America Fee Letter and the JPMorgan Fee Letter.

“Fleet Vehicle” means one of a large group of New Vehicles sold to a Person
(e.g., a rental car agency) which purchases in excess of ten (10) Vehicles per
purchase contract for commercial use.

“Floorplan Facility” means, collectively or individually, as the context may
require, the New Vehicle Floorplan Facility or the Used Vehicle Floorplan
Facility.

“Floorplan Events of Default” has the meaning set forth in Section 8.03.

 

22



--------------------------------------------------------------------------------

“Floorplan Loan” means any New Vehicle Floorplan Loan or any Used Vehicle
Floorplan Loan.

“Floorplan On-line System” has the meaning set forth in Section 2.10.

“Foreign Lender” means with respect to the Company or any Borrower, any Lender
that is organized under the laws of a jurisdiction other than that in which the
Company or such Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Person” means any Person that is organized under the laws of any
jurisdiction other than the District of Columbia or any of the states of the
United States.

“Framework Agreement” means a framework agreement, in each case between a Loan
Party and a manufacturer or distributor of New Vehicles.

The term “franchise” when used with respect to any vehicle manufacturer or
distributor shall be deemed to include each dealership that is authorized by a
Franchise Agreement to sell New Vehicles manufactured or distributed by such
manufacturer or distributor, whether or not such dealership is expressly
referred to as a franchise in the respective Franchise Agreement or Framework
Agreement.

“Franchise Agreement” means a franchise agreement, in each case between a Loan
Party and a manufacturer or distributor of New Vehicles.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Grantor” has the meaning specified in Section 2A.03.

 

23



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranties” means, collectively, the Company Guaranty and the Subsidiary
Guaranty.

“Guarantors” means, collectively, the Company and the Subsidiary Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Historical Consolidated EBITDA” means Consolidated EBITDA, without giving
effect to any adjustment thereof pursuant to Section 1.03(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

24



--------------------------------------------------------------------------------

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indenture Indebtedness” means, collectively or individually, as the context may
require, 2002-5.25% Indenture Indebtedness, 2002-4.25% Indenture Indebtedness,
2009 Indenture Indebtedness, 2003 Indenture Indebtedness and the related
Permitted Indenture Refinancing Indebtedness, if any.

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interim Floorplan Indebtedness” means the Indebtedness existing pursuant to
(i) those certain Accession Agreements or Amended and Restated Accession
Agreements between Bank

 

25



--------------------------------------------------------------------------------

of America and certain Subsidiaries of the Company and (ii) that certain
Accession Agreement Dated July 1, 2004 to Inventory Loan and Security Agreement
dated April 1, 2004 between JPMorgan Chase Bank, N.A. and Sonic Momentum B, L.P.

“Interest Payment Date” means the Automatic Debit Date of each calendar month.

“Interest Period” means a period of approximately one month commencing on the
first Business Day of each month and ending on the first Business Day of the
following month.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Inventory” has the meaning given such term in Section 9-102 of the UCC.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means each Joinder Agreement, substantially in the form of
Exhibit I, executed and delivered by a Subsidiary or any other Person to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to
Section 6.14.

“JPMorgan Fee Letter” means the letter agreement, dated January 20, 2006, among
the Company, JP Morgan Chase Bank, N.A. and JPMorgan Securities Inc.

 

26



--------------------------------------------------------------------------------

“Landlord Waiver” means, as to any leasehold interest of a Loan Party, a
landlord waiver and consent agreement executed by the landlord of such leasehold
interest, in each case in form and substance satisfactory to the Administrative
Agent.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case whether or not
having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Revolving Swing Line Lender, the New Vehicle
Swing Line Lender and the Used Vehicle Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

27



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is fifteen days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $115,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means a Revolving Loan, a New Vehicle Floorplan Loan or a Used Vehicle
Floorplan Loan, as the context may require.

“Loan Documents” means, collectively, this Agreement, the Side Letter Agreement,
each Note, each Issuer Document, each Payment Commitment, the Security
Agreement, the Escrow and Security Agreement, the Pledge Agreement, the Sonic
Financial Pledge Agreement, each Joinder Agreement, each other Security
Instrument, each Guaranty, the Fee Letters and any Autoborrow Agreement.

“Loan Parties” means, collectively, the Company, each New Vehicle Borrower, each
Guarantor, and each Person (other than the Administrative Agent, any Lender or
any landlord executing a Landlord Waiver) executing a Security Instrument.

“Material Adverse Effect” means (a) a material adverse effect on (i) the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Company and its
Subsidiaries, taken as a whole, or (ii) the ability of any Borrower, any
Guarantor and the other Loan Parties, taken as a whole, to perform their
respective obligations under any Loan Document to which it is a party (unless
such Borrower, Guarantor or other Loan Party has repaid in full all of its
respective Obligations and is no longer a Loan Party in accordance with the
terms of this Agreement and the other Loan Documents) or (b) an adverse effect
on the rights and remedies of the Administrative Agent or the Lenders under the
Loan Documents.

“Maturity Date” means February 17, 2010.

“Maximum Interest Amount” has the meaning specified in the Bank of America 2009
Side Letter.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

28



--------------------------------------------------------------------------------

“Net Book Value” means, (i) for any Vehicle, the net book value of such Vehicle
as reflected on the books of the Company in accordance with GAAP, after netting
out (without limitation) (A) the cost of payoff of any Lien (including any
consumer Lien) on such Vehicle excluding the Lien of the Administrative Agent
under the Loan Documents and (B) reserves maintained in accordance with the
Company’s internal accounting policies, (ii) for any Eligible Account, the gross
amount of such Eligible Account less sales, excise or similar taxes, and less
returns, discounts, claims, credits, allowances, accrued rebates, offsets,
deductions, counterclaims, disputes and other defenses of any nature at any time
issued, owing, granted, outstanding, available or claimed in respect of such
Eligible Account, (iii) for any Eligible Inventory, the lower of cost (on a
first-in, first-out basis) or market, (iv) for any Eligible Equipment, the
then-current book value of such Eligible Equipment (giving effect to any
adjustments to such book value on or prior to the date of measurement thereof)
less all accumulated depreciation and amortization of such Equipment through the
date of measurement.

“Net Cash Proceeds” means, with respect to any Disposition by any Loan Party or
any of its Subsidiaries, the excess, if any, of:

(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over

(ii) the sum of

(A) (1) with respect to any Disposition occurring on or before May 4, 2009, the
principal amount of any purchase money Indebtedness that is secured by the
applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), and
(2) commencing on May 7, 2009, with respect to any Disposition occurring on or
after May 5, 2009, any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents and 2009 Indenture Indebtedness), and (in
the case of clause (2)) any net obligations of such Person under any Swap
Contract that relates to such Indebtedness and is also required by the terms of
such Swap Contract to be repaid,

(B) the reasonable and customary out-of-pocket expenses incurred by such Loan
Party or such Subsidiary in connection with such transaction and

(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds.

 

29



--------------------------------------------------------------------------------

“New Vehicle” means a Vehicle which has never been owned except by a
manufacturer, distributor or dealer and has never been registered, and
(notwithstanding clause (c) of the definition of “Vehicle”) includes Rental
Vehicles and Demonstrators whether or not held for sale.

“New Vehicle Borrower” has the meaning specified in the introductory paragraph
hereto; provided that, subject to Section 2.24(e), in no event shall a Foreign
Person, an Unrestricted Subsidiary or a Silo Subsidiary be a “New Vehicle
Borrower”.

“New Vehicle Borrower Notice” has the meaning specified in Section 2.24(b).

“New Vehicle Floorplan Borrowing” means a New Vehicle Floorplan Committed
Borrowing or a New Vehicle Floorplan Swing Line Borrowing, as the context may
require.

“New Vehicle Floorplan Commitment” means, as to each Lender, its obligation to
(a) make New Vehicle Floorplan Committed Loans to the New Vehicle Borrowers
pursuant to Section 2.06, and (b) purchase participations in New Vehicle
Floorplan Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“New Vehicle Floorplan Committed Borrowing” means a borrowing consisting of
simultaneous New Vehicle Floorplan Committed Loans of the same Type made by each
of the New Vehicle Floorplan Lenders pursuant to Section 2.06.

“New Vehicle Floorplan Committed Loan” has the meaning specified in
Section 2.06.

“New Vehicle Floorplan Committed Loan Notice” means a notice of (a) a New
Vehicle Floorplan Committed Borrowing, or (b) a conversion of New Vehicle
Floorplan Committed Loans from one Type to the other, pursuant to Section 2.07,
which, if in writing, shall be substantially in the form of Exhibit A-1.

“New Vehicle Floorplan Facility” means the new vehicle floorplan facility
described in Sections 2.06 through 2.10 providing for New Vehicle Floorplan
Loans to the New Vehicle Borrowers by the New Vehicle Floorplan Lenders.

“New Vehicle Floorplan Lender” means each Lender that has a New Vehicle
Floorplan Commitment or, following termination of the New Vehicle Floorplan
Commitments, has New Vehicle Floorplan Loans outstanding.

“New Vehicle Floorplan Loan” means an extension of credit by a New Vehicle
Floorplan Lender to a New Vehicle Borrower under Article II in the form of a New
Vehicle Floorplan Committed Loan or a New Vehicle Floorplan Swing Line Loan.

“New Vehicle Floorplan Overdraft” has the meaning specified in Section 2.09.

 

30



--------------------------------------------------------------------------------

“New Vehicle Floorplan Swing Line” means the revolving credit facility made
available by the New Vehicle Floorplan Swing Line Lender pursuant to
Section 2.08.

“New Vehicle Floorplan Swing Line Borrowing” means a borrowing of a New Vehicle
Floorplan Swing Line Loan pursuant to Section 2.08.

“New Vehicle Swing Line Lender” means Bank of America in its capacity as
provider of New Vehicle Floorplan Swing Line Loans, or any successor new vehicle
swing line lender hereunder.

“New Vehicle Floorplan Swing Line Loan” has the meaning specified in
Section 2.08(a).

“New Vehicle Floorplan Swing Line Loan Notice” means a notice of a New Vehicle
Floorplan Swing Line Borrowing pursuant to Section 2.08(b), which, if in
writing, shall be substantially in the form of Exhibit B-1(a) in the case of a
New Vehicle Floorplan Swing Line Borrowing and Exhibit B-1(b) in the case of a
conversion of any New Vehicle Floorplan Swing Line Loan from one Type to the
other.

“New Vehicle Floorplan Swing Line Sublimit” means an amount equal to the lesser
of (a) $75,000,000 and (b) the Aggregate New Vehicle Floorplan Commitments. The
New Vehicle Floorplan Swing Line Sublimit is part of, and not in addition to,
the Aggregate New Vehicle Floorplan Commitments.

“Note” means a promissory note made by a Borrower or Borrowers, in favor of a
Lender evidencing Loans made by such Lender to such Borrower or Borrowers, as
applicable, substantially in the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Arrangement or any Related Swap Contract, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Obligors” means, collectively, the purchasers and co-purchasers of the
Cornerstone Financed Vehicles.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or

 

31



--------------------------------------------------------------------------------

organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Out of Balance” means, with respect to a New Vehicle Floorplan Loan, the
outstanding balance thereof has not been paid in accordance with
Section 2.16(b)(iii).

“Outstanding Amount” means (i) with respect to Revolving Committed Loans and
Revolving Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Committed Loans and Revolving Swing Line Loans, as the
case may be, occurring on such date; (ii) with respect to any L/C Obligations on
any date, the amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts, (iii) with respect
to New Vehicle Floorplan Committed Loans and New Vehicle Floorplan Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of New Vehicle
Floorplan Commitment Loans and New Vehicle Floorplan Swing Line Loans, as the
case may be, occurring on such date and (iv) with respect to Used Vehicle
Floorplan Committed Loans and Used Vehicle Floorplan Swing Line Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments of repayments of Used Vehicle Floorplan Committed
Loans and Used Vehicle Floorplan Swing Line Loans, as the case may be, occurring
on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Payment Commitment” means a written agreement entered into between the New
Vehicle Swing Line Lender and a vehicle manufacturer or distributor (and if
required pursuant to the terms of the Payment Commitment, the applicable
Borrower), providing for advances of the proceeds of New Vehicle Floorplan Swing
Line Loans directly by the New Vehicle Swing Line Lender to such manufacturer or
distributor in payment for the purchase of New Vehicles by the applicable New
Vehicle Borrower.

“Payoff Letter Commitment” means a written agreement entered into between the
New Vehicle Swing Line Lender and a financial institution (and if required
pursuant to the terms of the Payoff Letter Commitment, the applicable Borrower),
which agreement is delivered in connection with the payoff of floorplan
financing provided by such financial institution and provides for advances of
the proceeds of New Vehicle Floorplan Swing Line Loans directly by the New
Vehicle Swing Line Lender to such financial institution in order to pay for or
refinance the purchase of New Vehicles by the applicable New Vehicle Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation.

 

32



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Disposition” means any Disposition permitted by Section 7.05.

“Permitted Indenture Refinancing Indebtedness” means any refinancings,
refundings, renewals or extensions of the 2009 Indenture Indebtedness, the
2002-4.25% Indenture Indebtedness or the 2003 Indenture Indebtedness provided,
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension (such refinancing, refunding,
renewal or extension being referred to hereafter as the “Applicable
Refinancing”), and (ii) such Indebtedness, after giving effect to the Applicable
Refinancing, (u) is not secured by any property other than property that secured
such Indebtedness prior to the Applicable Refinancing, (v) does not have any
obligor or guarantor other than the obligors or guarantors of such Indebtedness
prior to the Applicable Refinancing, (w) other than with respect to any
refinancing, refunding, renewal or extension of the 2009 Indenture Indebtedness
or the 2002-4.25% Indenture Indebtedness, is subordinated to payment of the
Obligations on terms that are no less favorable to the Lenders and the other
Secured Parties in any respect than the subordination provisions contained in
the applicable Indebtedness prior to the Applicable Refinancing, provided that
the holders of any Indebtedness arising from the Applicable Refinancing of the
2009 Indenture Indebtedness or the 2002-4.25% Indenture Indebtedness enter into
an intercreditor agreement with the Administrative Agent that is at least as
favorable to the Administrative Agent and the Secured Parties as the 2009
Indenture Notes Intercreditor Agreement (but nothing contained in this clause
(w) shall suggest that any Applicable Refinancing of the 2002-4.25% Indenture
Indebtedness may be secured), (x) is subordinated in rights to collateral on
terms that are no less favorable to the Lenders and the other Secured Parties in
any respect than the collateral subordination provisions, if any, contained in
the applicable Indebtedness prior to the Applicable Refinancing, (y) does not
have a maturity, and does not require any principal payments, earlier than two
(2) years following the Maturity Date, and (z) has terms that are no more
restrictive than the terms of the Loan Documents, and further provided, after
giving effect to the issuance of such Indebtedness, no Event of Default shall
have occurred and be continuing or would occur as a result thereof and any
refinancings, refundings, renewals or extensions thereof.

“Permitted Real Estate Indebtedness” means Indebtedness of the Company or a
Subsidiary (including any bankruptcy remote, special purpose Subsidiary
described in the proviso immediately following clause (vi) of Section 6.14)
owing to non-Affiliated Persons secured solely by Liens on Permitted Real Estate
Indebtedness Collateral so long as the amount of such Indebtedness (as measured
for any specified real property parcel and improvements (if any) financed
thereby) is no greater than eighty-five percent (85%) of the value of such
parcel and improvements set forth in an appraisal thereof prepared by a member
of the Appraisal Institute and an independent appraisal firm satisfactory to
Agent and commissioned in connection with such

 

33



--------------------------------------------------------------------------------

financing, a copy of which such appraisal has been provided to the
Administrative Agent upon its request.

“Permitted Real Estate Indebtedness Collateral” means, with respect to any
particular Permitted Real Estate Indebtedness, the applicable real property used
(at the time of the incurrence of such Permitted Real Estate Indebtedness) by a
Subsidiary of the Company for the operation of a vehicle dealership or a
business ancillary thereto, together with related real property rights,
improvements, fixtures (other than trade fixtures), insurance payments, leases
and rents related thereto and proceeds thereof.

“Permitted Service Loaner Indebtedness” means Indebtedness incurred from time to
time by the Company or any current or (so long as no Default shall have occurred
and be continuing) future Subsidiary consisting of financing for New Vehicles
which are used exclusively by the Company or such Subsidiary as service loaner
vehicles for customers of the Company or such Subsidiary that are having their
vehicles serviced by the Company or such Subsidiary (collectively, “Service
Loaner Vehicles”), which financing is provided by the respective manufacturers
or manufacturer-affiliated finance companies to the Company or such Subsidiary,
provided that (i) no Subsidiary may initially incur any such Indebtedness at any
time that a Default shall have occurred or be continuing; (ii) such financing
applies only to Service Loaner Vehicles sold to the Company or such Subsidiary
by the respective manufacturer affiliated with said finance company, and that
(to the extent that an intercreditor agreement is required to be in effect
pursuant to clause (iv) below) the required intercreditor agreement provides
that such Service Loaner Vehicles are not subject to a first priority security
interest in favor of the Administrative Agent, (iii) such Indebtedness is
secured solely by a Lien on said Service Loaner Vehicles sold and so financed
and the proceeds thereof, and (iv) unless the Administrative Agent waives such
requirement in its sole discretion, the Administrative Agent shall have executed
with said affiliate finance company an intercreditor agreement, reasonably
satisfactory to the Administrative Agent, setting forth the respective rights of
each party in the assets of the Company and such dealerships, (A) in the case of
such Indebtedness existing on the Second Amendment Effectiveness Date, within 90
days of the Second Amendment Effective Date, and (B) in all other cases, on or
before the incurrence of such Indebtedness.

“Permitted Silo Indebtedness” means Indebtedness incurred from time to time by
the Company or any current or (so long as no Default shall have occurred and be
continuing) future Silo Subsidiary or Dual Subsidiary consisting of floorplan
financing for New Vehicles (and in the case of Specified BMW Franchises, Used
Vehicles) provided by manufacturer-affiliated finance companies to the Company,
Silo Subsidiaries or Dual Subsidiaries, provided that (i) such financing applies
only to New Vehicles manufactured by Daimler AG, Chrysler LLC, Bayerische
Motoren Werke AG, General Motors Corporation, Ford Motor Corporation, Jaguar
Land Rover North America, LLC or any manufacturer affiliated with a finance
company that is a Lender (and, in each case, the respective successors thereof)
and sold to such Silo Subsidiary or Dual Subsidiary by such respective
manufacturer affiliated with said finance company (and in the case of Jaguar
Land Rover North America, LLC, financed by Ford Motor Credit Company), or in the
case of Used Vehicles at Specified BMW Franchises originally sold by BMW of
North America, LLC, and that (as contemplated by the intercreditor agreement
described in clause (iv) below) are not subject to a first priority security
interest in favor of the Administrative Agent, (ii)

 

34



--------------------------------------------------------------------------------

such Indebtedness is secured solely by a Lien on said Vehicles sold and so
financed and the proceeds thereof or one or more cash collateral accounts
maintained with (or letters of credit in favor of) such manufacturer-affiliated
finance companies in an aggregate amount consistent with past practice and
acceptable to the Administrative Agent in its reasonable discretion, provided
that, (x) no new cash collateral accounts may be established and no new letters
of credit may be issued in support of any such floorplan facilities after the
Amendment No. 5 Effective Date, (y) the balance of any cash collateral accounts
and the face amount of any letters of credit existing as of the Amendment No. 5
Effective Date may be maintained and the expiration date thereof extended, but
the balance of such accounts and the face amount of such letters of credit shall
not be increased after the Amendment No. 5 Effective Date, and (z) cash
collateral accounts and letters of credit existing as of the Amendment No. 5
Effective Date shall not provide credit support for any such floorplan facility
to the extent such floorplan facility is initially extended to a franchise after
the Amendment No. 5 Effective Date (iii) such Silo Subsidiaries or Dual
Subsidiaries, as the case may be, own, and such Vehicles are held as Inventory
at, dealerships that are franchisees of Daimler AG, Chrysler LLC, Bayerische
Motoren Werke AG, General Motors Corporation, Ford Motor Corporation, Jaguar
Land Rover North America, LLC or any such manufacturer affiliated with a Lender
(and, in each case, the respective successors thereof) and (iv) the
Administrative Agent shall have executed with said affiliate finance company an
intercreditor agreement, reasonably satisfactory to the Administrative Agent,
setting forth the respective rights of each party in the assets of the Company
and such dealerships.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan, established by the
Company or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means that certain Pledge Agreement dated as of the Closing
Date made by the Company and certain Loan Parties in favor of the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit K-1 attached hereto, as supplemented from time to time by the execution
and delivery of Joinder Agreements pursuant to Section 6.14 and as otherwise
supplemented, amended, or modified from time to time.

“Reduction Amount” has the meaning specified in Section 2.14(m).

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

35



--------------------------------------------------------------------------------

“Related Swap Contract” means all Swap Contracts that are entered into or
maintained with a Lender or Affiliate of a Lender that are not prohibited by the
express terms of the Loan Documents.

“Removed Franchise” has the meaning specified in Section 2.24(e).

“Rental Vehicle” means a New Vehicle less than two years old owned by a New
Vehicle Borrower and purchased directly from a manufacturer as a New Vehicle and
that is used as a service loaner vehicle or is periodically subject to a rental
contract with customers of the New Vehicle Borrower for loaner or rental periods
of up to thirty (30) consecutive days or is used by dealership personnel in
connection with parts and service operations.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Revolving Borrowing,
or conversion of Revolving Committed Loans, a Revolving Committed Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application,
(c) with respect to a Revolving Swing Line Loan, or conversion of Revolving
Swing Line Loans, a Revolving Swing Line Loan Notice, (d) with respect to a New
Vehicle Floorplan Borrowing, or conversion of New Vehicle Floorplan Committed
Loan, a New Vehicle Floorplan Committed Loan Notice, (e) with respect to a New
Vehicle Floorplan Swing Line Loan, or conversion of New Vehicle Floorplan Swing
Line Loans, a New Vehicle Floorplan Swing Line Loan Notice, (f) with respect to
a Used Vehicle Floorplan Borrowing, or conversion of Used Vehicle Floorplan
Committed Loans, a Used Vehicle Floorplan Committed Loan Notice, and (g) with
respect to a Used Vehicle Floorplan Swing Line Loan, or conversion of Used
Vehicle Floorplan Swing Line Loans, a Used Vehicle Floorplan Swing Line Loan
Notice.

“Required Financial Information” has the meaning specified in the definition of
“Restricted Subsidiary”.

“Required Lenders” means, as of any date of determination, Lenders whose
Applicable Percentages aggregate more than 50% of the Aggregate Commitments,
provided that, if the commitment of each Lender under an Applicable Facility to
make Loans or the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02 or 8.04, the Commitments under
such Facility shall be calculated based on the Total Revolving Outstandings,
Total New Vehicle Floorplan Outstandings, or Total Used Vehicle Floorplan
Outstandings (as the case may be) with respect to such Facility (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations, Revolving Swing Line Loans, New Vehicle Floorplan Swing Line
Loans and Used Vehicle Floorplan Swing Line Loans, as applicable, being deemed
“held” by such Lender for purposes of this definition); provided that (i) the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders and (ii) in the event that at the time of such determination
any New Vehicle Floorplan Overdraft is outstanding, each of (x) the Aggregate
Commitments and the Total New Vehicle Floorplan Outstandings, and (y) the
Commitment of or Total New Vehicle Floorplan

 

36



--------------------------------------------------------------------------------

Outstandings held by the New Vehicle Swing Line Lender (as the case may be),
shall be deemed for purposes of this determination to be increased in the amount
of such outstanding New Vehicle Floorplan Overdraft.

“Required New Vehicle Floorplan Lenders” means, as of any date of determination,
New Vehicle Floorplan Lenders having more than 50% of the Aggregate New Vehicle
Floorplan Commitments or, if the commitment of each New Vehicle Floorplan Lender
to make New Vehicle Floorplan Loans has been terminated pursuant to
Section 8.04, New Vehicle Floorplan Lenders holding in the aggregate more than
50% of the Total New Vehicle Floorplan Outstandings (with the aggregate amount
of each New Vehicle Floorplan Lender’s risk participation and funded
participation in New Vehicle Floorplan Swing Line Loans being deemed “held” by
such New Vehicle Floorplan Lender for purposes of this definition); provided
that the New Vehicle Floorplan Commitment of, and the portion of the Total New
Vehicle Floorplan Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required New Vehicle
Floorplan Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of the Aggregate Revolving Commitments or, if the
commitment of each Revolving Lender to make Revolving Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Revolving Lenders holding in the aggregate more than 50% of the
Total Revolving Outstandings (with the aggregate amount of each Revolving
Lender’s risk participation and funded participation in L/C Obligations and
Revolving Swing Line Loans being deemed “held” by such Revolving Lender for
purposes of this definition); provided that the Revolving Commitment of, and the
portion of the Total Revolving Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.

“Reserve Commitment” has the meaning specified in Section 2.05.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer
(or in the case of Sonic Financial, a vice president) of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Manufacturer” has the meaning specified in Section 2.06.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the stockholders, partners or members (or the
equivalent Person thereof) of the Company or any Subsidiary.

 

37



--------------------------------------------------------------------------------

“Restricted Subsidiary” means each direct or indirect Subsidiary of the Company
that (i) has total assets (including Equity Interests in other Persons) of equal
to or greater than $2500 (calculated as of the most recent fiscal period with
respect to which the Administrative Agent shall have received financial
statements required to be delivered pursuant to Sections 6.01(a) or (b) (or if
prior to delivery of any financial statements pursuant to such Sections, then
calculated based on the Audited Financial Statements) (the “Required Financial
Information”)), or (ii) has revenues (on a consolidated basis with its
Subsidiaries) equal to or greater than $2500 for a period of four consecutive
fiscal quarters (calculated for the most recent four fiscal quarter period for
which the Administrative Agent has received the Required Financial Information);
provided, however, that notwithstanding the foregoing, the term “Restricted
Subsidiaries” shall also include any Subsidiaries designated as “Restricted
Subsidiaries” pursuant to the definition of “Unrestricted Subsidiaries”.

“Retail Contracts” means the chattel paper purchased by Cornerstone from the
Affiliated Dealers consisting of retail installment sale contracts for Vehicles
and any amendments, modifications or supplements to any such chattel paper, and
any documents and customer files pertaining thereto, and all monies paid thereon
and due thereunder.

“Revolving Advance Limit” means, as of any date of a Revolving Borrowing or
other date of determination, calculated as of the most recent date for which a
Revolving Borrowing Base Certificate has been delivered pursuant to the terms
hereof, an amount equal to the lesser of (i) the Aggregate Revolving Commitments
and (ii) the Revolving Borrowing Base minus, in each case, the amount of the
Reserve Commitment, if any, in existence at the time of determination.

“Revolving Borrowing” means a Revolving Committed Borrowing or a Revolving Swing
Line Borrowing, as the context may require.

“Revolving Borrowing Base” means as of any date of calculation, the lesser of
(1) the Aggregate Revolving Commitments and (2) the sum of:

(A) the sum of (i) 80% of the Net Book Value of Eligible Accounts which
constitute factory receivables, net of holdback, (ii) 80% of the Net Book Value
of Eligible Accounts which constitute current finance receivables, provided that
in no event shall Buyer Notes or the rights or obligations thereunder be
considered finance receivables or otherwise be included in the calculation of
the Revolving Borrowing Base, (iii) 75% of the Net Book Value of Eligible
Accounts which constitute receivables for parts and services (after netting any
amounts payable in connection with such parts and services), (iv) 65% of the Net
Book Value of Eligible Inventory which constitutes parts and accessories, and
(v) 45% of the Net Book Value of Eligible Equipment,

plus (B) 50% of the fair market value (determined using the average daily share
price for the five (5) Business Days immediately preceding the date of
calculation) of the 5,000,000 shares of common stock of Speedway Motorsports,
Inc. that are pledged as Collateral under the Sonic Financial Pledge Agreement,

 

38



--------------------------------------------------------------------------------

plus, (C)(i) at all times on or prior to September 30, 2009, the lesser of
(w) 50% times Historical Consolidated EBITDA, for the four quarters of the
Company most recently ended for which financial statements have been delivered
pursuant to Section 6.01(a) or (b), and (x) 50% of the sum of clauses (A) plus
(B), and (ii) at all times on or after October 1, 2009, the lesser of (y) 25%
times Historical Consolidated EBITDA, for the four quarters of the Company most
recently ended for which financial statements have been delivered pursuant to
Section 6.01(a) or (b), and (z) 25% of the sum of clauses (A) plus (B); provided
that, subject to any mandatory prepayment required by Section 2.14(l), the
Company may at any time, upon not less than 3 Business Days notice to the
Administrative Agent and the Revolving Lenders, permanently eliminate this
clause (C) from the calculation of the Revolving Borrowing Base.

“Revolving Borrowing Base Certificate” means a certificate by a Responsible
Officer of the Company, substantially in the form of Exhibit L-1 (or another
form acceptable to the Administrative Agent) setting forth the calculation of
the Revolving Borrowing Base, including a calculation of each component thereof,
all in such detail as shall be reasonably satisfactory to the Administrative
Agent. All calculations of the Revolving Borrowing Base in connection with the
preparation of any Revolving Borrowing Base Certificate shall originally be made
by the Company and certified to the Administrative Agent; provided, that the
Administrative Agent shall have the right to review and adjust, in the exercise
of its reasonable credit judgment, any such calculation to the extent that such
calculation is not in accordance with this Agreement.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Committed Loans to the Company pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Revolving
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Committed Borrowing” means a borrowing consisting of simultaneous
Revolving Committed Loans of the same Type made by each of the Revolving Lenders
pursuant to Section 2.01.

“Revolving Committed Loan” has the meaning specified in Section 2.01.

“Revolving Committed Loan Notice” means a notice of (a) a Revolving Borrowing or
(b) a conversion of Revolving Committed Loans from one Type to the other,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A-2.

“Revolving Credit Facility” means the revolving credit facility described in
Sections 2.01 through 2.05 providing for Revolving Loans to the Company by the
Revolving Lenders.

 

39



--------------------------------------------------------------------------------

“Revolving Default” means any event or condition that constitutes a Revolving
Event of Default or that, with the giving of any notice, the passage of time, or
both, would be a Revolving Event of Default.

“Revolving Event of Default” has the meaning specified in Section 8.01.

“Revolving Facility Liquidity Amount” means, as of any date of determination,
the lesser of:

(a) the difference of the Revolving Advance Limit minus Total Revolving
Outstandings, and

(b) the largest principal amount of Revolving Committed Loans that may then be
borrowed under the Revolving Credit Facility without resulting in an Event of
Default under Section 7.11(c) (on a pro forma basis as of the last day of the
most recent fiscal quarter for which a Compliance Certificate was delivered or
required to be delivered), after giving pro forma effect to such Revolving
Committed Loans.

“Revolving Lender” means each Lender that has a Revolving Commitment or,
following termination of the Revolving Commitments, has Revolving Loans
outstanding.

“Revolving Loan” means an extension of credit by a Revolving Lender to the
Company under Article II in the form of a Revolving Committed Loan or a
Revolving Swing Line Loan.

“Revolving Swing Line” means the revolving credit facility made available by the
Revolving Swing Line Lender pursuant to Section 2.04.

“Revolving Swing Line Borrowing” means a borrowing of a Revolving Swing Line
Loan pursuant to Section 2.04.

“Revolving Swing Line Lender” means Bank of America in its capacity as provider
of Revolving Swing Line Loans, or any successor revolving swing line lender
hereunder.

“Revolving Swing Line Loan” has the meaning specified in Section 2.04(a).

“Revolving Swing Line Loan Notice” means a notice of a Revolving Swing Line
Borrowing pursuant to Section 2.04(b), which, if in writing, shall be
substantially in the form of Exhibit B-2.

“Revolving Swing Line Sublimit” means an amount equal to the lesser of
(a) $25,000,000 and (b) the Aggregate Revolving Commitments. The Revolving Swing
Line Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

40



--------------------------------------------------------------------------------

“Second Amendment Effectiveness Date” means April 24, 2007.

“Secured Cash Management Arrangement” means any Cash Management Arrangement that
is entered into by and between any Loan Party and any Cash Management Bank, in
each case, in such Cash Management Bank’s sole discretion.

“Secured Parties” means, collectively, with respect to each of the Security
Instruments, the Administrative Agent, the Lenders, the Cash Management Banks,
and each Affiliate of any Lender, which Affiliate is party to a Related Swap
Contract.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Security Agreement” means that certain Security Agreement dated as of the
Closing Date made by the Company and each other Loan Party (except Sonic
Financial) in favor of the Administrative Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit N attached hereto, as supplemented
from time to time by the execution and delivery of Joinder Agreements pursuant
to Section 6.14, and as otherwise supplemented, amended, or modified from time
to time.

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, the Pledge Agreement, the Escrow and Security
Agreement, the Sonic Financial Pledge Agreement, any Joinder Agreement, any
Landlord Waiver, and all other agreements (including control agreements),
instruments and other documents, whether now existing or hereafter in effect,
pursuant to which the Company, any other Loan Party, or any other Person shall
grant or convey to the Administrative Agent, for the benefit of the Secured
Parties a Lien in, or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations, any other
obligation under any Loan Document and any obligation or liability arising under
any Related Swap Contract.

“Side Letter Agreement” means that certain Side Letter Agreement dated as of the
Closing Date by and between the Company and the Administrative Agent.

“Silo Financing Commencement Date” has the meaning specified in Section 2.15(d).

“Silo Subsidiaries” means, those Subsidiaries (other than Dual Subsidiaries)
from time to time obligated pursuant to Permitted Silo Indebtedness as permitted
pursuant to the terms of this Agreement, which such Subsidiaries as of the
Closing Date are set forth on Schedule 1.01B. The Company may designate other
Subsidiaries as Silo Subsidiaries from time to time in accordance with Sections
2.24(e) and 7.18.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

41



--------------------------------------------------------------------------------

(a) the fair value of its assets (both at fair valuation and at present fair
saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including contingent obligations; and

(b) it is then able and expects to be able to pay its debts as they mature; and

(c) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

“Sonic Financial” means Sonic Financial Corporation, a North Carolina
corporation.

“Sonic Financial Pledge Agreement” means that certain Pledge Agreement dated as
of the Closing Date made by Sonic Financial in favor of the Administrative Agent
for the benefit of the Secured Parties, substantially in the form of Exhibit J
attached hereto, as supplemented, amended, or modified from time to time.

“Specified BMW Franchise” means (a) any Silo Subsidiary that operates a BMW of
North America, LLC franchise or (b) any BMW of North America, LLC franchise
operated by a Dual Subsidiary.

“Specified Franchise” means a franchise for the sale of New Vehicles
manufactured by Daimler AG, Chrysler LLC, Bayerische Motoren Werke AG, General
Motors Corporation, Ford Motor Corporation, Jaguar Land Rover North America, LLC
or any manufacturer affiliated with a finance company that is a Lender (and, in
each case, the respective successors thereof).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company and shall include, without limitation, the Unrestricted
Subsidiaries.

“Subsidiary Guarantors” means, collectively, all Restricted Subsidiaries
executing a Subsidiary Guaranty on the Closing Date and all other Subsidiaries
that enter into a Joinder Agreement.

“Subsidiary Guaranty” means the Subsidiary Guaranty Agreement made by the
Subsidiary Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit G as supplemented from time to time by
execution and delivery of Joinder Agreements pursuant to Section 6.14 and as
otherwise supplemented, amended, or modified from time to time.

“Super-Majority New Vehicle Floorplan Lenders” means, as of any date of
determination, New Vehicle Floorplan Lenders having more than 80% of the
Aggregate New

 

42



--------------------------------------------------------------------------------

Vehicle Floorplan Commitments or, if the commitment of each New Vehicle
Floorplan Lender to make New Vehicle Floorplan Loans has been terminated
pursuant to Section 8.04, New Vehicle Floorplan Lenders holding in the aggregate
more than 80% of the Total New Vehicle Floorplan Outstandings (with the
aggregate amount of each New Vehicle Floorplan Lender’s risk participation and
funded participation in New Vehicle Floorplan Swing Line Loans being deemed
“held” by such New Vehicle Floorplan Lender for purposes of this definition);
provided that the New Vehicle Floorplan Commitment of, and the portion of the
Total New Vehicle Floorplan Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of
Super-Majority New Vehicle Floorplan Lenders.

“Super-Majority Used Vehicle Floorplan Lenders” means, as of any date of
determination, Used Vehicle Floorplan Lenders having more than 80% of the
Aggregate Used Vehicle Floorplan Commitments or, if the commitment of each Used
Vehicle Floorplan Lender to make Used Vehicle Floorplan Loans has been
terminated pursuant to Section 8.04, Used Vehicle Floorplan Lenders holding in
the aggregate more than 80% of the Total Used Vehicle Floorplan Outstandings
(with the aggregate amount of each Used Vehicle Floorplan Lender’s risk
participation and funded participation in Used Vehicle Floorplan Swing Line
Loans being deemed “held” by such Used Vehicle Floorplan Lender for purposes of
this definition); provided that the Used Vehicle Floorplan Commitment of, and
the portion of the Total Used Vehicle Floorplan Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Super-Majority Used Vehicle Floorplan Lenders.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

43



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $10,000,000.

“Total New Vehicle Floorplan Outstandings” means the aggregate Outstanding
Amount of all New Vehicle Floorplan Loans.

“Total Outstandings” means the aggregate of the Total Revolving Outstandings,
Total New Vehicle Floorplan Outstandings and Total Used Vehicle Floorplan
Outstandings.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.

“Total Used Vehicle Floorplan Outstandings” means the aggregate Outstanding
Amount of all Used Vehicle Floorplan Loans.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code then in effect in the state of North
Carolina or, if the context so indicates, another applicable jurisdiction.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means all Subsidiaries of the Company other than the
Restricted Subsidiaries; provided that in no event shall the Unrestricted
Subsidiaries as a whole have more than $100,000 in total assets or more than
$100,000 in total revenues for a period of four consecutive fiscal quarters (in
each case) calculated as of the most recent four fiscal quarter period for which
the Administrative Agent has received the Required Financial Information; and if
either such threshold is exceeded, the Company shall immediately designate one
or more such Subsidiaries to be “Restricted Subsidiaries” and deliver to the
Administrative Agent all

 

44



--------------------------------------------------------------------------------

documents specified in Section 6.14 for such Subsidiaries, so that after giving
effect to such designation, the remaining Unrestricted Subsidiaries shall
satisfy such requirements.

“Used Vehicle” means a Vehicle other than a New Vehicle.

“Used Vehicle Borrowing Base” means, as of any date of calculation, 75% of the
Net Book Value of Eligible Used Vehicle Inventory.

“Used Vehicle Borrowing Base Certificate” means a certificate by a Responsible
Officer of the Company, substantially in the form of Exhibit L-2 (or another
form acceptable to the Administrative Agent) setting forth the calculation of
the Used Vehicle Borrowing Base, including a calculation of each component
thereof, all in such detail as shall be reasonably satisfactory to the
Administrative Agent. All calculations of the Used Vehicle Borrowing Base in
connection with the preparation of any Used Vehicle Borrowing Base Certificate
shall originally be made by the Company and certified to the Administrative
Agent; provided, that the Administrative Agent shall have the right to review
and adjust, in the exercise of its reasonable credit judgment, any such
calculation to the extent that such calculation is not in accordance with this
Agreement.

“Used Vehicle Floorplan Borrowing” means a Used Vehicle Floorplan Committed
Borrowing or a Used Vehicle Floorplan Swing Line Borrowing, as the context may
require.

“Used Vehicle Floorplan Commitment” means, as to each Lender, its obligation to
(a) make Used Vehicle Floorplan Committed Loans to the Company pursuant to
Section 2.11, and (b) purchase participations in Used Vehicle Floorplan Swing
Line Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Used Vehicle Floorplan Committed Borrowing” means a borrowing consisting of
simultaneous Used Vehicle Floorplan Committed Loans of the same Type made by
each of the Used Vehicle Floorplan Lenders pursuant to Section 2.11.

“Used Vehicle Floorplan Committed Loan” has the meaning specified in
Section 2.11.

“Used Vehicle Floorplan Committed Loan Notice” means a notice of (a) a Used
Vehicle Floorplan Committed Borrowing, or (b) a conversion of Used Vehicle
Floorplan Committed Loans from one Type to the other, pursuant to
Section 2.12(a), which, if in writing, shall be substantially in the form of
Exhibit A-3.

“Used Vehicle Floorplan Facility” means the used vehicle floorplan facility
described in Sections 2.11 through 2.13 providing for Used Vehicle Floorplan
Loans to the Company by the Used Vehicle Floorplan Lenders.

 

45



--------------------------------------------------------------------------------

“Used Vehicle Floorplan Loan” means an extension of credit by a Used Vehicle
Floorplan Lender to the Company under Article II in the form of a Used Vehicle
Floorplan Committed Loan or a Used Vehicle Floorplan Swing Line Loan.

“Used Vehicle Floorplan Lender” means each Lender that has a Used Vehicle
Floorplan Commitment or, following termination of the Used Vehicle Floorplan
Commitments, has Used Vehicle Floorplan Loans outstanding.

“Used Vehicle Floorplan Swing Line” means the revolving credit facility made
available by the Used Vehicle Floorplan Swing Line Lender pursuant to
Section 2.13.

“Used Vehicle Floorplan Swing Line Borrowing” means a borrowing of a Used
Vehicle Floorplan Swing Line Loan pursuant to Section 2.13.

“Used Vehicle Swing Line Lender” means Bank of America in its capacity as
provider of Used Vehicle Floorplan Swing Line Loans, or any successor used
vehicle swing line lender hereunder.

“Used Vehicle Floorplan Swing Line Loan” has the meaning specified in
Section 2.13(a).

“Used Vehicle Floorplan Swing Line Loan Notice” means a notice of a Used Vehicle
Floorplan Swing Line Borrowing pursuant to Section 2.13(b), which, if in
writing, shall be substantially in the form of Exhibit B-3.

“Used Vehicle Floorplan Swing Line Sublimit” means an amount equal to the lesser
of (a) $25,000,000 and (b) the Aggregate Used Vehicle Floorplan Commitments. The
Used Vehicle Floorplan Swing Line Sublimit is part of, and not in addition to,
the Aggregate Used Vehicle Floorplan Commitments.

“Vehicle” means an automobile or truck with a gross vehicle weight of less than
16,000 pounds which satisfies the following requirements: (a) the vehicle is
owned by a Grantor free of any title defects or any liens or interests of others
except the security interest in favor of the Administrative Agent for the
benefit of the Secured Parties and other Liens to which the Administrative Agent
consents in writing in its sole discretion; (b) except as set forth in
Section 6.13, the vehicle is located at one of the locations identified in
Schedule 6.13; and (c) the vehicle is held for sale in the ordinary course of a
Grantor’s business and is of good and merchantable quality; provided that, in
the case of vehicles financed under the New Vehicle Floorplan Facility,
“Vehicle” shall include (i) any Vehicle described above or (ii) any truck with a
gross vehicle weight of 16,000 pounds or more (each, a “Heavy Truck”) so long as
(A) such truck satisfies the requirements of clauses (a) through (c) above and
(B) the aggregate Outstanding Amount of New Vehicle Floorplan Committed Loans
and New Vehicle Floorplan Swing Line Loans used to finance Heavy Trucks does not
exceed $35,000,000 at any time.

“Vehicle Title Documentation” has the meaning specified in Section 6.05.

“Within Line Limitation” means,

 

46



--------------------------------------------------------------------------------

(a) with respect to any New Vehicle Borrower, any dealer location and any
specific vehicle manufacturer or distributor, as applicable, limitations on the
amount of New Vehicle Floorplan Loans that may be advanced to such manufacturer
or distributor with respect to New Vehicles purchased or to be purchased by such
New Vehicle Borrower for such dealer location, or

(b) with respect to any New Vehicle Borrower, any dealer location and any
specific vehicle manufacturer or distributor, as applicable, and Demonstrators,
Rental Vehicles and Fleet Vehicles, limitations on the amount of New Vehicle
Floorplan Loans that may be advanced to such manufacturer or distributor with
respect to Demonstrators, Rental Vehicles and Fleet Vehicles purchased or to be
purchased by such New Vehicle Borrower for such dealer location,

which limitations (in each case) are agreed to from time to time by the New
Vehicle Swing Line Lender and such distributor or manufacturer from time to
time.

“Voting Securities” means Equity Interests, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right to
vote has been suspended by the happening of such contingency.

“50% NCP Requirements” has the meaning set forth in Section 2.14(l)(ii).

“2002-4.25% Indenture Indebtedness” means, collectively or individually, as the
context may require, Indebtedness of the Company or any of its Subsidiaries
incurred or outstanding under the 2002 Indenture (as supplemented only by the
Second Supplemental Indenture dated as of November 23, 2005 among the Company,
the guarantors set forth therein and U.S. Bank National Association, as Trustee,
and without giving effect to any subsequent amendment, modification or
supplement other than the 2002-4.25% Indenture Notes Restructure) and any
2002-4.25% Indenture Notes, including any such 2002-4.25% Indenture Notes that
are refinanced in accordance with a 2002-4.25% Indenture Notes Restructure.

“2002-4.25% Indenture Notes” means the 4.25% Convertible Senior Subordinated
Notes due November 30, 2015 in an initial aggregate principal amount of
$160,000,000 issued under the 2002 Indenture (as supplemented only by the Second
Supplemental Indenture dated as of November 23, 2005 among the Company, the
guarantors set forth therein and U.S. Bank National Association, as Trustee, and
without giving effect to any subsequent amendment, modification or supplement
other than the 2002-4.25% Indenture Notes Restructure).

“2002-4.25% Indenture Notes Restructure” means the restructuring of the 2002-
4.25% Notes upon the following terms and conditions: (i) the outstanding balance
of the Indebtedness evidenced by the 2002-4.25% Indenture Notes immediately
prior to such refinancing is not increased, (ii) the maturity of the 2002-4.25%
Indenture Notes (as refinanced) is not shorter than the maturity of the
2002-4.25% Indenture Notes immediately prior to such refinancing, and no
principal payments or repurchases of the 2002-4.25% Indenture Notes (as
refinanced) are required to be made any earlier than they would have been made
under the terms of the 2002-4.25% Indenture Notes prior to such refinancing,
(iii) the 2002-4.25% Indenture Notes (as

 

47



--------------------------------------------------------------------------------

refinanced) are unsecured, and (iv) the Company complies with the limit on
aggregate interest payments payable with the respect to the 2009 Indenture Notes
and the 2002-4.25% Indenture Notes (including such 2002-4.25% Indenture Notes
(as refinanced as permitted hereby) contained in Section 7.16. The refinancing
of the 2002-4.25% Indenture Notes may include the elimination of their
subordination in payment priority, provided that the holder of such notes enter
into an intercreditor agreement with the Administrative Agent that is at least
as favorable to the Administrative Agent and the Secured Parties as the 2009
Indenture Notes Intercreditor Agreement.

“2002-5.25% Indenture Indebtedness” means, collectively or individually, as the
context may require, Indebtedness of the Company or any of its Subsidiaries
incurred or outstanding under the 2002 Indenture (as supplemented only by the
First Supplemental Indenture dated as of May 7, 2002 among the Company, the
guarantors set forth therein and U.S. Bank National Association, as Trustee, and
without giving effect to any subsequent amendment, modification or supplement)
and any 2002-5.25% Indenture Notes, but not including as any such 2002-5.25%
Indenture Notes are refinanced in accordance with the 2002-5.25% Indenture Notes
Restructure.

“2002-5.25% Indenture Notes” means the 5.25% Convertible Senior Subordinated
Notes due May 7, 2009 issued by the Company in an initial aggregate principal
amount of $149,500,000 issued under the 2002 Indenture, as supplemented only by
the First Supplemental Indenture dated as of May 7, 2002 among the Company, the
guarantors set forth therein and U.S. Bank National Association, as Trustee, and
without giving effect to any subsequent amendment, modification or supplement.

“2002-5.25% Indenture Notes Restructure” means the occurrence of both the
2002-5.25% Indenture Notes Restructure Closing and the 2002-5.25% Indenture
Notes Restructure Settlement.

“2002-5.25% Indenture Notes Restructure Closing” means the closing of the
restructuring of the 2002-5.25% Indenture Notes on or before May 4, 2009 (the
“2002-5.25% Notes Closing Date”) upon terms and conditions satisfactory to the
Administrative Agent and the Required Lenders, including, without limitation,
(a) the satisfactory review and approval by the Administrative Agent and the
Required Lenders of the terms and conditions of definitive documentation for
such restructuring, including, (i) the 2009 Indenture, the 2009 Indenture Notes
and the 2009 Indenture Notes Intercreditor Agreement (which such documents shall
have been executed by the Company, each Subsidiary party thereto and U.S. Bank
National Association, as trustee, and shall have been delivered by such Persons
in escrow with no condition to the release thereof other than the occurrence of
the 2002-5.25% Indenture Notes Restructure Settlement Conditions) and (ii) the
2009 Subscription Agreements (as defined in and as executed and delivered as set
forth in clause (b) below), (b) no less than 82% of the holders of the
2002-5.25% Indenture Notes shall have agreed to participate in such
restructuring (such participating holders, the “2002-5.25% Participating
Holders”) by executing and delivering irrevocable subscription agreements in
connection therewith (the “2009 Subscription Agreements”), (c) the aggregate
amount of prepayments or purchases by the Company of the 2002-5.25% Indenture
Notes shall not exceed $15,000,000 plus the amount of the 2009 Special Capital
Contribution, as set forth in Section 7.16(a)(i), (d) the Company’s and the
respective Subsidiaries’ certification to the 2002-

 

48



--------------------------------------------------------------------------------

5.25% Participating Holders, the Administrative Agent and the Lenders that the
representations and warranties of such Persons set forth in the 2009 Indenture
and the 2009 Indenture Notes (collectively, the “Indenture Representations and
Warranties”) are true and correct as of the 2002-5.25% Notes Closing Date and
neither the Company nor any such Subsidiary has any knowledge that any Indenture
Representation and Warranty will not be true and correct as of the 2002-5.25%
Notes Settlement Date (as defined below), and (e) the only conditions to the
2002-5.25% Indenture Notes Restructure Settlement are the 2002-5.25% Indenture
Notes Restructure Settlement Conditions.

“2002-5.25% Indenture Notes Restructure Settlement” means the settlement of the
restructuring of the 2002-5.25% Indenture Notes on or before May 7, 2009 (the
“2002-5.25% Notes Settlement Date”), which shall occur upon the satisfaction of
the 2002-5.25% Indenture Notes Restructure Settlement Conditions.

“2002-5.25% Indenture Notes Restructure Settlement Conditions” means (i) the
making by the Company and the respective Subsidiaries of the Indenture
Representations and Warranties as of May 7, 2009 and (ii) each 2002-5.25%
Participating Holder shall have submitted, or caused the submission of, an order
through the Deposit/Withdrawal at Custodian transaction system run by the
Depository Trust Company (the “DWAC System”) (x) to remove such 2002-5.25%
Participating Holder’s 2002-5.25% Indenture Notes from the DWAC System and
(y) to add such 2002-5.25% Participating Holder’s respective 2009 Indenture
Notes to the DWAC System.

“2002-5.25% Notes Settlement Date” shall have the meaning specified in the
definition of “2002-5.25% Indenture Notes Restructure Settlement”.

“2002-5.25% Participating Holders” shall have the meaning specified in the
definition of “2002-5.25% Indenture Notes Restructure Closing”.

“2002 Indenture” means the Subordinated Indenture dated as of May 7, 2002
between the Company, the guarantors set forth therein and U.S. Bank National
Association, as Trustee, as supplemented by the First Supplemental Indenture
dated as of May 7, 2002 among the Company, the guarantors set forth therein and
U.S. Bank National Association, as Trustee and the Second Supplemental Indenture
dated as of November 23, 2005 among the Company, the guarantors set forth
therein and U.S. Bank National Association, as Trustee.

“2003 Indenture” means the Indenture dated as of August 12, 2003 between the
Company, the guarantors set forth therein and U.S. Bank National Association, as
Trustee.

“2003 Indenture Indebtedness” means, collectively or individually, as the
context may require, Indebtedness of the Company or any of its Subsidiaries
incurred or outstanding under the 2003 Indenture and any 2003 Indenture Notes.

“2003 Indenture Notes” means (i) the 8.625% Senior Notes due 2013 issued by the
Company in (i) an initial aggregate principal amount of $200,000,000 and (ii) an
additional principal amount of $75,000,000, in each case issued under the 2003
Indenture.

 

49



--------------------------------------------------------------------------------

“2009 Indenture” means the Indenture dated as of May 7, 2009 between the
Company, the guarantors set forth therein and U.S. Bank National Association, as
Trustee.

“2009 Indenture Indebtedness” means, collectively or individually, as the
context may require, Indebtedness of the Company or any of its Subsidiaries
incurred or outstanding under any of the 2009 Indenture and any 2009 Indenture
Notes.

“2009 Indenture Notes” means the 6.00% Senior Secured Convertible Notes due 2012
issued by the Company in an initial aggregate principal amount not to exceed
$85,965,973.02 under the 2009 Indenture.

“2009 Indenture Notes Intercreditor Agreement” means that certain Intercreditor
Agreement dated as of May 7, 2009 among the Administrative Agent, U.S. Bank,
National Association, the Company and the Loan Parties.

“2009 Special Capital Contribution” means capital contributions provided to the
Company from any Person(s) in an aggregate amount of up to $3,500,000 so long as
(i) such capital contributions are made in exchange solely for Class A Common
Stock of the Company (and in any event without any warrants, options or other
non-common stock rights) and (ii) all of the proceeds of such contributions are
used for the prepayments or purchases by the Company of the 2002-5.25% Indenture
Notes on the 2002-5.25% Notes Settlement Date.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to

 

50



--------------------------------------------------------------------------------

refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

(d) Calculation of Consolidated EBITDA. Consolidated EBITDA shall be calculated
for any period by including the actual amount for such period, including the
Consolidated EBITDA attributable to Acquisitions permitted prior to the
Amendment No. 4 Effective Date and occurring during such period and (to the
extent otherwise included in net income from continuing operations) excluding
the Consolidated EBITDA attributable to Permitted Dispositions of assets
occurring during such period on a pro forma basis for the period from the

 

51



--------------------------------------------------------------------------------

first day of the applicable period through the date of the closing of each such
permitted Acquisition or Permitted Disposition, utilizing (a) where available or
required pursuant to the terms of this Agreement, historical audited and/or
reviewed unaudited financial statements obtained from the seller, broken down by
fiscal quarter in the Company’s reasonable judgment or (b) unaudited financial
statements (where no audited or reviewed financial statements are required
pursuant to the terms of this Agreement) reviewed internally by the Company,
broken down in the Company’s reasonable judgment; provided, however, that any
such pro forma adjustment of Consolidated EBITDA shall not result in an increase
of more than 10% of Consolidated EBITDA prior to such adjustment, unless the
Company provides to the Administrative Agent (y) the supporting calculations for
such adjustment and (z) such other information as the Administrative Agent may
reasonably request to determine the accuracy of such calculations.

(e) Calculation of Consolidated EBITDAR. Consolidated EBITDAR shall be
calculated for any period by including the actual amount for such period,
including the Consolidated EBITDAR attributable to Acquisitions permitted prior
to the Amendment No. 4 Effective Date and occurring during such period and (to
the extent otherwise included in net income from continuing operations)
excluding the Consolidated EBITDA attributable to Permitted Dispositions of
assets occurring during such period on a pro forma basis for the period from the
first day of the applicable period through the date of the closing of each such
permitted Acquisition or Permitted Disposition, utilizing (a) where available or
required pursuant to the terms of this Agreement, historical audited and/or
reviewed unaudited financial statements obtained from the seller, broken down by
fiscal quarter in the Company’s reasonable judgment or (b) unaudited financial
statements (where no audited or reviewed financial statements are required
pursuant to the terms of this Agreement) reviewed internally by the Company,
broken down in the Company’s reasonable judgment; provided, however, that any
such pro forma adjustment of Consolidated EBITDAR shall not result in an
increase of more than 10% of Consolidated EBITDAR prior to such adjustment,
unless the Company provides to the Administrative Agent (y) the supporting
calculations for such adjustment and (z) such other information as the
Administrative Agent may reasonably request to determine the accuracy of such
calculations.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be

 

52



--------------------------------------------------------------------------------

the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Committed Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Committed Loan”) to the Company from time to time, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Revolving Committed
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Total Revolving Outstandings shall not exceed an amount
equal to the Revolving Advance Limit plus the BofA Treasury Support Amount),
(iii) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (iv) the aggregate Outstanding Amount of the Revolving
Committed Loans of any Revolving Lender, plus such Lender’s Applicable Revolving
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Percentage of the Outstanding Amount of all Revolving Swing
Line Loans shall not exceed such Revolving Lender’s Revolving Commitment. Within
the limits of each Lender’s Revolving Commitment, and subject to the other terms
and conditions hereof, the Company may borrow under this Section 2.01, prepay
under Section 2.14, and reborrow under this Section 2.01. Revolving Committed
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Revolving Committed Loans.

(a) Each Revolving Committed Borrowing and each conversion of Revolving
Committed Loans from one Type to the other, shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) one Business Day prior to the requested date of any Revolving
Borrowing of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans
to Base Rate Committed Loans or of any conversion of Base Rate Committed Loans
to Eurodollar Rate Loans, and (ii) one Business Day prior to the requested date
of any Borrowing of Base Rate Committed Loans. Each telephonic notice by the
Company pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Revolving Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Each Revolving
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Company is requesting a Revolving Committed Borrowing, a conversion of
Revolving Committed Loans from one Type to the other, (ii) the requested date of
the Borrowing or conversion, as the case may be (which shall be a Business Day),
(iii) the principal amount of Revolving Committed Loans to be

 

53



--------------------------------------------------------------------------------

borrowed or converted, and (iv) the Type of Revolving Committed Loans to be
borrowed or to which existing Revolving Committed Loans are to be converted. If
the Company fails to provide a timely Revolving Committed Loan Notice requesting
a conversion of Eurodollar Rate Loans to Base Rate Loans, such Loans shall,
subject to Article III, continue as Eurodollar Rate Loans. If the Company fails
to specify a Type of Revolving Committed Loan in a Revolving Committed Loan
Notice, then the applicable Revolving Committed Loans shall, subject to Article
III, be made as, or converted to, Eurodollar Rate Loans.

(b) Following receipt of a Revolving Committed Loan Notice, the Administrative
Agent shall promptly notify each Revolving Lender of the amount of its
Applicable Revolving Percentage of the applicable Revolving Committed Loans.
Each Lender shall make the amount of its Revolving Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Revolving Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is an initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Company in like funds as received by the
Administrative Agent by crediting the account of the Company on the books of
Bank of America with the amount of such funds; provided, however, that if, on
the date the Revolving Committed Loan Notice with respect to such Borrowing is
given by the Company, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Company as provided
above.

(c) The Administrative Agent shall promptly notify the Company and the Revolving
Lenders of the interest rate applicable to any Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Revolving
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Company or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Company or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (v) the Total Outstandings shall not exceed the
Aggregate Commitments, (w) the Total Revolving Outstandings shall not exceed an
amount equal to the Revolving Advance Limit plus the BofA Treasury Support
Amount, (x) the Total Revolving Outstanding shall not exceed the Aggregate
Revolving Commitments, (y) the

 

54



--------------------------------------------------------------------------------

aggregate Outstanding Amount of the Revolving Committed Loans of any Revolving
Lender, plus such Lender’s Applicable Revolving Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving
Percentage of the Outstanding Amount of all Revolving Swing Line Loans shall not
exceed such Lender’s Revolving Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Company for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

 

55



--------------------------------------------------------------------------------

(C) such Letter of Credit is to be denominated in a currency other than Dollars;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E) a default of any Revolving Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Company or such Revolving Lender to eliminate the L/C
Issuer’s risk with respect to such Revolving Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least ten Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the

 

56



--------------------------------------------------------------------------------

full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Company (or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Lender’s Applicable Revolving Percentage times the
amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Company shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is

 

57



--------------------------------------------------------------------------------

ten Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Revolving Lender
or the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Company fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Company shall be deemed to have requested a Revolving Committed Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Revolving
Committed Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Committed Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Company
shall be deemed

 

58



--------------------------------------------------------------------------------

to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Committed Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Applicable Revolving Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Company of a Revolving
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation. A certificate of the L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C

 

59



--------------------------------------------------------------------------------

Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Revolving Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s L/C Advance was outstanding) in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company, any Borrower or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to

 

60



--------------------------------------------------------------------------------

any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company, any Borrower
or any Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Company may have a
claim against the L/C Issuer, and the L/C Issuer may be liable to the Company,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

61



--------------------------------------------------------------------------------

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Company shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations. Sections 2.14 and 8.02(c) set
forth certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.14 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Revolving Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Company hereby grants
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Bank of America.

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Company when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit

(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears, (ii) due and payable
on the Automatic Debit Date after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (iii) automatically debited from a deposit account maintained by the
Company with Bank of America (provided that if there are not sufficient funds in
such account to pay such Letter of Credit Fees, then the Company shall pay such
fees in cash when due). If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Bank of America Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit and on a quarterly basis in arrears. Such
fronting fee shall be (i) due and payable on the Automatic Debit Date after the
end of each March, June, September and December in respect of the most recently-

 

62



--------------------------------------------------------------------------------

ended quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) may be automatically debited from a deposit account maintained by the
Company with Bank of America (provided that if there are not sufficient funds in
such account to pay such fronting fees, then the Company shall pay such fees in
cash when due). For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Company shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Revolving Swing Line Loans.

(a) The Revolving Swing Line. Subject to the terms and conditions set forth
herein, the Revolving Swing Line Lender may, in its sole discretion and in
reliance upon the agreements of the other Revolving Lenders set forth in this
Section 2.04, make loans (each such loan, a “Revolving Swing Line Loan”) to the
Company from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Revolving Swing Line Sublimit, notwithstanding the fact that such Revolving
Swing Line Loans, when aggregated with the Applicable Revolving Percentage of
the Outstanding Amount of Revolving Committed Loans and L/C Obligations of the
Revolving Lender acting as Revolving Swing Line Lender, may exceed the amount of
such Revolving Lender’s Revolving Commitment; provided, however, that after
giving effect to any Revolving Swing Line Loan, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, (ii) the Total Revolving Outstandings
shall not exceed an amount equal to the Revolving Advance Limit plus the BofA
Treasury Support Amount, (iii) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, and (iv) the aggregate Outstanding Amount
of the Revolving Committed Loans of any Revolving Lender, plus such Lender’s
Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all Revolving Swing Line Loans shall not exceed such
Lender’s Revolving Commitment, and provided, further, that the Company shall not
use the proceeds of any Revolving Swing Line Loan to refinance any outstanding
Revolving Swing Line Loan. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Company, may borrow under this Section 2.04,
prepay under Section 2.14, and

 

63



--------------------------------------------------------------------------------

reborrow under this Section 2.04. Each Revolving Swing Line Loan may be a Base
Rate Loan or a Eurodollar Rate Loan. Immediately upon the making of a Revolving
Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Revolving Swing
Line Lender a risk participation in such Revolving Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Revolving Percentage times the
amount of such Revolving Swing Line Loan.

(b) Borrowing Procedures. Each Revolving Swing Line Borrowing and each
conversion of Revolving Swing Line Loans from one type to the other shall be
made upon the Company’s irrevocable notice to the Revolving Swing Line Lender
and the Administrative Agent, which may be given by telephone. Each such notice
must be received by the Revolving Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date or date of conversion
of Eurodollar Rate Loans to Base Rate Loans or of any conversion of Base Rate
Loans to Eurodollar Rate Loans, and in each case shall specify (i) the amount to
be borrowed, (ii) the requested borrowing date, which shall be a Business Day
and (iii) the Type of Revolving Swing Line Loan to be borrowed or to which
existing Revolving Swing Line Loans are to be converted. Each such telephonic
notice must be confirmed promptly by delivery to the Revolving Swing Line Lender
and the Administrative Agent of a written Revolving Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company.
Promptly after receipt by the Revolving Swing Line Lender of any telephonic
Revolving Swing Line Loan Notice, the Revolving Swing Line Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Revolving Swing Line Loan Notice
and, if not, the Revolving Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Revolving
Swing Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Lender) prior to
2:00 p.m. on the date of the proposed Revolving Swing Line Borrowing
(A) directing the Revolving Swing Line Lender not to make such Revolving Swing
Line Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Revolving Swing Line Lender will, not later
than 3:00 p.m. on the borrowing date specified in such Revolving Swing Line Loan
Notice, make the amount of its Revolving Swing Line Loan available to the
Company at its office by crediting the account of the Company on the books of
the Revolving Swing Line Lender in immediately available funds. If the Company
fails to provide a timely Revolving Swing Line Loan Notice requesting a
conversion of Eurodollar Rate Loans to Base Rate Loans, such Loans shall,
subject to Article III, continue as Eurodollar Rate Loans. If the Company fails
to specify a Type of Revolving Swing Line Loan in a Revolving Swing Line Loan
Notice, then the applicable Revolving Swing Line Loan shall, subject to Article
III, be made as a Eurodollar Rate Loan.

In order to facilitate the borrowing of Revolving Swing Line Loans, the
Revolving Swing Line Lender may, in its sole discretion, enter into or cancel
any Autoborrow Agreement with the Company, and is hereby so authorized, provide
for the automatic advance by the Revolving Swing Line Lender of Revolving Swing
Line Loans under the conditions set forth in such agreement and without the
necessity for any notice by the Company otherwise required by this subsection
(b).

 

64



--------------------------------------------------------------------------------

(c) Refinancing of Revolving Swing Line Loans.

(i) The Revolving Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Company (which hereby irrevocably
authorizes the Revolving Swing Line Lender to so request on its behalf), that
each Revolving Lender make a Eurodollar Rate Committed Loan in an amount equal
to such Revolving Lender’s Applicable Revolving Percentage of the amount of
Revolving Swing Line Loans then outstanding; provided that the Revolving Swing
Line Lender intends to request each Revolving Lender to make such Eurodollar
Rate Committed Loans no less frequently than twice in any given calendar month
and no more frequently than once in any given calendar week. Such request shall
be made in writing (which written request shall be deemed to be a Revolving
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Eurodollar Rate Loans, but subject
to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02. The Revolving Swing Line Lender shall
furnish the Company with a copy of the applicable Revolving Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Applicable Revolving
Percentage of the amount specified in such Revolving Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Revolving Swing Line Lender at the Administrative Agent’s Office
not later than 1:00 p.m. on the day specified in such Revolving Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so
makes funds available shall be deemed to have made a Eurodollar Rate Committed
Loan to the Company in such amount. The Administrative Agent shall remit the
funds so received to the Revolving Swing Line Lender.

(ii) If for any reason any Revolving Swing Line Loan cannot be refinanced by
such a Revolving Committed Borrowing in accordance with Section 2.04(c)(i), the
request for Eurodollar Rate Revolving Committed Loans submitted by the Revolving
Swing Line Lender as set forth herein shall be deemed to be a request by the
Revolving Swing Line Lender that each of the Revolving Lenders fund its risk
participation in the relevant Revolving Swing Line Loan and each Lender’s
payment to the Administrative Agent for the account of the Revolving Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Revolving Swing Line Lender any amount required to
be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Revolving Swing
Line Lender shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Revolving Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Revolving Swing Line Lender in accordance with banking industry rules on
interbank compensation. A certificate of the

 

65



--------------------------------------------------------------------------------

Revolving Swing Line Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Committed Loans or to
purchase and fund risk participations in Revolving Swing Line Loans pursuant to
this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Revolving Swing Line Lender, the Company or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Committed Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of the Company to repay Revolving Swing Line
Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Revolving Swing Line Loan, if the Revolving Swing Line Lender
receives any payment on account of such Revolving Swing Line Loan, the Revolving
Swing Line Lender will distribute to such Revolving Lender its Applicable
Revolving Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Lender’s risk participation was funded) in the same funds as those received by
the Revolving Swing Line Lender.

(ii) If any payment received by the Revolving Swing Line Lender in respect of
principal or interest on any Revolving Swing Line Loan is required to be
returned by the Revolving Swing Line Lender under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the Revolving Swing Line Lender in its discretion), each Revolving Lender shall
pay to the Revolving Swing Line Lender its Applicable Revolving Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Revolving Swing Line Lender. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Interest for Account of Revolving Swing Line Lender. The Revolving Swing
Line Lender shall be responsible for invoicing the Company for interest on the
Revolving Swing Line Loans. Until each Revolving Lender funds its Eurodollar
Rate Committed Loan or risk participation pursuant to this Section 2.04 to
refinance such Revolving Lender’s Applicable Revolving Percentage of any
Revolving Swing Line Loan, interest in respect of such Applicable Revolving
Percentage shall be solely for the account of the Revolving Swing Line Lender.

 

66



--------------------------------------------------------------------------------

(f) Payments Directly to Revolving Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Revolving Swing Line Lender.

2.05 Reserve Commitment; Suspension of Revolving Loans. Notwithstanding the
foregoing provisions of this Article II, in the event that on any day the
aggregate outstanding principal amount of all (a) New Vehicle Floorplan
Committed Loans, plus (b) New Vehicle Floorplan Swing Line Loans, plus
(c) requests for New Vehicle Floorplan Borrowings pursuant to Sections 2.07(a)
and 2.08(a) exceeds ninety-five percent (95%) of the Aggregate New Vehicle
Floorplan Commitments as of such date (the “Reserve Condition”), then (i) a
portion of the Aggregate Revolving Commitments (the “Reserve Commitment”) in an
amount equal to the lesser of (A) Ten Million and No/100 Dollars
($10,000,000.00) and (B) the entire remaining unused portion of the Aggregate
Revolving Commitments as of such date, shall be reserved and shall no longer be
available for funding Revolving Loans but shall be available under
Section 2.09(b)(iii), and (ii) no further Revolving Borrowings (after giving
effect to the Reserve Commitment in clause (i) hereof) shall be available to the
Company so long as the Reserve Commitment is less than $10,000,000, in each case
until the first Business Day on which such Reserve Condition no longer exists.

2.06 New Vehicle Floorplan Committed Loans. Subject to the terms and conditions
set forth herein, each New Vehicle Floorplan Lender severally agrees to make
loans (each such loan, a “New Vehicle Floorplan Committed Loan”) to the New
Vehicle Borrowers, jointly or severally, from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s New Vehicle Floorplan Commitment;
provided, however, that after giving effect to any New Vehicle Floorplan
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Total New Vehicle Floorplan Outstandings shall not exceed
the Aggregate New Vehicle Floorplan Commitments, (iii) the aggregate Outstanding
Amount of the New Vehicle Floorplan Committed Loans of any New Vehicle Floorplan
Lender, plus such Lender’s Applicable New Vehicle Floorplan Percentage of the
Outstanding Amount of all New Vehicle Floorplan Swing Line Loans shall not
exceed such Lender’s New Vehicle Floorplan Commitment, and (iv) on a per New
Vehicle basis, such Loan shall not exceed 100% of the original invoice price
(including freight charges) of each New Vehicle financed, provided, further,
that the proceeds of New Vehicle Floorplan Committed Loans shall only be used to
pay the purchase price of New Vehicles, including the refinancing of New Vehicle
Floorplan Swing Line Loans or other New Vehicle Floorplan Loans utilized for
such purpose (but not including New Vehicles manufactured by a manufacturer set
forth on Schedule 2.06 (a “Restricted Manufacturer”) unless the applicable New
Vehicle Borrower sold (at the applicable franchise) New Vehicles manufactured by
such Restricted Manufacturer, and financed such New Vehicles under the New
Vehicle Floorplan Facility, prior to the Amendment No. 5 Effective Date). Within
the limits of each New Vehicle Floorplan Lender’s New Vehicle Floorplan
Commitment, and subject to the other terms and conditions hereof, the New
Vehicle Borrowers may borrow under this Section 2.06, prepay under Section 2.14,
and reborrow under this Section 2.06. New Vehicle Floorplan Committed Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

67



--------------------------------------------------------------------------------

2.07 Borrowings, Conversions and Continuations of New Vehicle Floorplan
Committed Loans.

(a) Each New Vehicle Floorplan Committed Borrowing and each conversion of New
Vehicle Floorplan Committed Loans from one Type to the other shall be made upon
the Company’s irrevocable notice to the Administrative Agent, which may be given
by telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) one Business Day prior to the requested date of any
New Vehicle Floorplan Borrowing of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Committed Loans or of any conversion of Base
Rate Committed Loans to Eurodollar Rate Loans, and (ii) one Business Day prior
to the requested date of any Borrowing of Base Rate Committed Loans. Each
telephonic notice by the Company pursuant to this Section 2.07(a) must be
confirmed promptly by delivery to the Administrative Agent of a written New
Vehicle Floorplan Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company. Each New Vehicle Floorplan Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Company is
requesting a New Vehicle Floorplan Committed Borrowing, a conversion of New
Vehicle Floorplan Committed Loans from one Type to the other, (ii) the requested
date of the Borrowing or conversion, as the case may be (which shall be a
Business Day), (iii) the principal amount of New Vehicle Floorplan Committed
Loans to be borrowed or converted, (iv) the Type of New Vehicle Floorplan
Committed Loans to be borrowed or to which existing New Vehicle Floorplan
Committed Loans are to be converted, (v) the applicable New Vehicle Borrower,
and (vi) (in the case of a Committed Borrowing) the make, model, and vehicle
identification number of each New Vehicle to be financed thereby. If the Company
fails to provide a timely New Vehicle Floorplan Committed Loan Notice requesting
a conversion of Eurodollar Rate Loans to Base Rate Loans, such Loans shall
continue as Eurodollar Rate Loans. If the Company fails to specify a Type of New
Vehicle Floorplan Committed Loan in a New Vehicle Floorplan Committed Loan
Notice then the applicable New Vehicle Floorplan Committed Loans shall be made
as, or converted to, Eurodollar Rate Loans.

(b) Following receipt of a New Vehicle Floorplan Committed Loan Notice, the
Administrative Agent shall promptly notify each New Vehicle Floorplan Lender of
the amount of its Applicable New Vehicle Floorplan Percentage of the applicable
New Vehicle Floorplan Committed Loans. Each such Lender shall make the amount of
its New Vehicle Floorplan Committed Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 2:00 p.m. on the Business Day specified in the applicable New Vehicle
Floorplan Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is an initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Company or other applicable New Vehicle Borrower in
like funds as received by the Administrative Agent by crediting the account of
such Borrower on the books of Bank of America with the amount of such funds.

(c) The Administrative Agent shall promptly notify the Company and the New
Vehicle Floorplan Lenders of the interest rate applicable to any Eurodollar Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the New
Vehicle Floorplan Lenders of any

 

68



--------------------------------------------------------------------------------

change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

2.08 New Vehicle Floorplan Swing Line Loan.

(a) The New Vehicle Floorplan Swing Line. Subject to the terms and conditions
set forth herein, the New Vehicle Swing Line Lender may, in its sole discretion
and in reliance upon the agreements of the other New Vehicle Floorplan Lenders
set forth in this Section 2.08, make loans (each such loan, a “New Vehicle
Floorplan Swing Line Loan”) to the New Vehicle Borrowers, jointly and severally,
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the New
Vehicle Floorplan Swing Line Sublimit, notwithstanding the fact that such New
Vehicle Floorplan Swing Line Loans, when aggregated with the Applicable New
Vehicle Floorplan Percentage of the Outstanding Amount of New Vehicle Floorplan
Committed Loans of the Lender acting as New Vehicle Swing Line Lender, may
exceed the amount of such Lender’s New Vehicle Floorplan Commitment; provided,
however, that after giving effect to any New Vehicle Floorplan Swing Line Loan,
(i) subject to Section 2.09, the Total Outstandings shall not exceed the
Aggregate Commitments, (ii) subject to Section 2.09, the Total New Vehicle
Floorplan Outstandings shall not exceed the Aggregate New Vehicle Floorplan
Commitments, (iii) subject to Section 2.09, the aggregate Outstanding Amount of
the New Vehicle Floorplan Committed Loans of any New Vehicle Floorplan Lender,
plus such Lender’s Applicable New Vehicle Floorplan Percentage of the
Outstanding Amount of all New Vehicle Floorplan Swing Line Loans shall not
exceed such Lender’s New Vehicle Floorplan Commitment, and (iv) such Loan,
together with the aggregate Outstanding Amount of all other New Vehicle
Floorplan Swing Line Loans made on or prior to such date shall not exceed any
applicable Within Line Limitation unless otherwise consented to by the New
Vehicle Swing Line Lender in its sole discretion; and provided, further, that
the proceeds of New Vehicle Floorplan Swing Line Loans shall only be used (x) to
honor New Vehicle Floorplan drafts presented by the applicable vehicle
manufacturer or distributor to the New Vehicle Swing Line Lender pursuant to
Payment Commitments, (y) to honor New Vehicle Floorplan drafts presented by the
applicable financial institution to the New Vehicle Swing Line Lender pursuant
to Payoff Letter Commitments or (z) otherwise to pay the purchase price of New
Vehicles (but not including in each case of clauses (x), (y) and (z), New
Vehicles manufactured by a Restricted Manufacturer unless the applicable New
Vehicle Borrower sold (at the applicable franchise) New Vehicles manufactured by
such Restricted Manufacturer, and financed such New Vehicles under the New
Vehicle Floorplan Facility, prior to the Amendment No. 5 Effective Date). Within
the foregoing limits, and subject to the other terms and conditions hereof, the
New Vehicle Borrowers, may borrow under this Section 2.08, prepay under
Section 2.14, and reborrow under this Section 2.08. Each New Vehicle Floorplan
Swing Line Loan may be a Base Rate Loan or a Eurodollar Rate Loan. Except as
otherwise provided with respect to New Vehicle Floorplan Overdrafts, immediately
upon the making of a New Vehicle Floorplan Swing Line Loan, each New Vehicle
Floorplan Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the New Vehicle Floorplan Swing Line Lender a risk
participation in such New Vehicle Floorplan Swing Line Loan in an amount equal
to the product of such Lender’s Applicable New Vehicle Floorplan Percentage
times the amount of such New Vehicle Floorplan Swing Line Loan.

 

69



--------------------------------------------------------------------------------

(b) Payment Commitments and Payoff Letter Commitments.

(i) The New Vehicle Swing Line Lender is authorized to make New Vehicle
Floorplan Swing Line Loans for the account of the New Vehicle Borrowers directly
to certain individual manufacturers or distributors that provide New Vehicles to
the New Vehicle Borrowers, in accordance with the terms and conditions of the
respective Payment Commitment agreed to between the New Vehicle Swing Line
Lender and each such manufacturer or distributor, and without any further notice
as otherwise required in this Section. Each New Vehicle Swing Line Loan made
pursuant to a Payment Commitment shall be a Eurodollar Rate Loan at the time of
such Borrowing, but may be converted to a Base Rate Loan in accordance with the
terms of this Agreement. The New Vehicle Borrowers shall be and remain jointly
and severally liable to the New Vehicle Swing Line Lender, or the New Vehicle
Floorplan Lenders, as applicable, for all payments made to a manufacturer or
distributor pursuant to a Payment Commitment.

(ii) The New Vehicle Swing Line Lender is authorized to make New Vehicle
Floorplan Swing Line Loans for the account of the New Vehicle Borrowers directly
to certain individual financial institutions that financed New Vehicles for the
New Vehicle Borrowers, in accordance with the terms and conditions of the
respective Payoff Letter Commitment agreed to between the New Vehicle Swing Line
Lender and each such financial institution, and without any further notice as
otherwise required in this Section. Each New Vehicle Swing Line Loan made
pursuant to a Payoff Letter Commitment shall be a Eurodollar Rate Loan at the
time of such Borrowing, but may be converted to a Base Rate Loan in accordance
with the terms of this Agreement. The New Vehicle Borrowers shall be and remain
jointly and severally liable to the New Vehicle Swing Line Lender, or the New
Vehicle Floorplan Lenders, as applicable, for all payments made to a financial
institution pursuant to a Payoff Letter Commitment.

(c) Borrowing Procedures. Each New Vehicle Floorplan Swing Line Borrowing and
each conversion of New Vehicle Floorplan Swing Line Loans from one Type to the
other shall be made pursuant to (i) a Payment Commitment, (ii) a Payoff Letter
Commitment, (iii) upon the Company’s irrevocable notice to the New Vehicle
Floorplan Swing Line Lender by delivery of a written New Vehicle Swing Line Loan
Notice, appropriately completed and signed (in the case of a Borrowing) by an
authorized representative of the applicable New Vehicle Borrower and (in the
case of a conversion) by a Responsible Officer, or (iv) in the case of a dealer
trade, pursuant to the Floorplan On-line System in accordance with practices
agreed to from time to time between the New Vehicle Swing Line Lender and the
applicable New Vehicle Borrower. Each such notice from the Company must be
received by the New Vehicle Floorplan Swing Line Lender not later than 1:00 p.m.
on the Business Day of the requested borrowing date or date of conversion of
Eurodollar Rate Loans to Base Rate Loans or of any conversion of Base Rate Loans
to Eurodollar Rate Loans, and in each case shall specify (i) the amount to be
borrowed, (ii) the requested borrowing date, which shall be a Business Day,
(iii) the Type of New Vehicle Floorplan Swing Line Loan to be borrowed or to
which existing New Vehicle Floorplan Swing Line Loans are to be converted,
(iv) the applicable New Vehicle Borrower and (v) the applicable New Vehicle(s)
(including the make, model and vehicle identification number of such New
Vehicle(s)). The New Vehicle Floorplan Swing Line Lender will, not later than
6:00 p.m. on the

 

70



--------------------------------------------------------------------------------

borrowing date specified in such New Vehicle Floorplan Swing Line Loan Notice,
make the amount of its New Vehicle Floorplan Swing Line Loan available directly
to the manufacturer or distributor pursuant to a Payment Commitment, to the
financial institution pursuant to a Payoff Letter Commitment or to the
applicable New Vehicle Borrower at the New Vehicle Floorplan Swing Line Lender’s
office by crediting the account of such Borrower on the books of the New Vehicle
Floorplan Swing Line Lender. If the Company fails to provide a timely New
Vehicle Floorplan Swing Line Loan Notice requesting a conversion of Eurodollar
Rate Loans to Base Rate Loans, such Loans shall continue as Eurodollar Rate
Loans. If the Company fails to specify a Type of New Vehicle Floorplan Swing
Line Loan in a New Vehicle Floorplan Swing Line Loan Notice or if a Payment
Commitment or Payoff Letter Commitment fails to specify a Type of New Vehicle
Swing Line Loan, then the applicable New Vehicle Floorplan Swing Line Loan shall
be made as a Eurodollar Rate Loan.

(d) Authorization. Each New Vehicle Borrower authorizes the New Vehicle Swing
Line Lender (and each New Vehicle Floorplan Lender consents to such
authorization) to enter into, modify or terminate Payment Commitments and Payoff
Letter Commitments (in each case, in the New Vehicle Swing Line Lender’s
discretion) and to advise each manufacturer or distributor or financial
institution, as the case may be, that provides New Vehicles to such New Vehicle
Borrower of any change or termination which may occur with respect to the New
Vehicle Floorplan Swing Line. The New Vehicle Swing Line Lender will promptly
notify the Company of any such modification or termination.

(e) Refinancing of New Vehicle Floorplan Swing Line Loans.

(i) The New Vehicle Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the New Vehicle Borrowers (which hereby
irrevocably authorizes the New Vehicle Swing Line Lender to so request on its
behalf), that each New Vehicle Floorplan Lender make a Eurodollar Rate Committed
Loan in an amount equal to such Lender’s Applicable New Vehicle Floorplan
Percentage of the amount of New Vehicle Floorplan Swing Line Loans then
outstanding (including, subject to Section 2.09(b)(iv), any New Vehicle
Floorplan Overdrafts); provided that the New Vehicle Swing Line Lender intends
to request each New Vehicle Floorplan Lender to make such Eurodollar Rate
Committed Loans no less frequently than twice in any given calendar month. Such
request shall be made in writing (which written request shall be deemed to be a
New Vehicle Floorplan Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.07, without regard to the minimum
and multiples specified therein for the principal amount of Eurodollar Rate
Loans, but subject to the unutilized portion of the Aggregate New Vehicle
Floorplan Commitments and the conditions set forth in Section 4.02. The New
Vehicle Floorplan Swing Line Lender shall furnish the Company with a copy of the
applicable New Vehicle Floorplan Committed Loan Notice promptly after delivering
such notice to the Administrative Agent. Each New Vehicle Floorplan Lender shall
make an amount equal to its Applicable New Vehicle Floorplan Percentage of the
amount specified in such New Vehicle Floorplan Committed Loan Notice available
to the Administrative Agent in immediately available funds for the account of
the New Vehicle Swing Line Lender at the Administrative Agent’s Office not later
than 2:00 p.m. on the day specified in such

 

71



--------------------------------------------------------------------------------

New Vehicle Floorplan Committed Loan Notice, whereupon, subject to
Section 2.09(b)(iv), each New Vehicle Floorplan Lender that so makes funds
available shall be deemed to have made a Eurodollar Rate Committed Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the New Vehicle Swing Line Lender.

(ii) If for any reason any New Vehicle Floorplan Swing Line Loan (other than a
New Vehicle Floorplan Overdraft) cannot be refinanced by such a New Vehicle
Floorplan Committed Borrowing in accordance with Section 2.08(c)(i), the request
for Eurodollar Rate New Vehicle Floorplan Committed Loans submitted by the New
Vehicle Swing Line Lender as set forth herein shall be deemed to be a request by
the New Vehicle Swing Line Lender that each of the New Vehicle Floorplan Lenders
fund its risk participation in the relevant New Vehicle Floorplan Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the New Vehicle Swing Line Lender pursuant to Section 2.08(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any New Vehicle Floorplan Lender fails to make available to the
Administrative Agent for the account of the New Vehicle Swing Line Lender any
amount required to be paid by such New Vehicle Floorplan Lender pursuant to the
foregoing provisions of this Section 2.08(c) by the time specified in
Section 2.08(c)(i), the New Vehicle Swing Line Lender shall be entitled to
recover from such New Vehicle Floorplan Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the New Vehicle Swing Line Lender at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the New Vehicle Swing Line Lender in accordance with banking industry rules on
interbank compensation. A certificate of the New Vehicle Swing Line Lender
submitted to any New Vehicle Floorplan Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

(iv) Each New Vehicle Floorplan Lender’s obligation to make New Vehicle
Floorplan Committed Loans or to purchase and fund risk participations in New
Vehicle Floorplan Swing Line Loans pursuant to this Section 2.08(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such New Vehicle Floorplan Lender may have against the New Vehicle Swing Line
Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each New Vehicle Floorplan Lender’s obligation to make New Vehicle
Floorplan Committed Loans pursuant to this Section 2.08(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the New Vehicle Borrowers
(jointly and severally) to repay New Vehicle Floorplan Swing Line Loans,
together with interest as provided herein.

 

72



--------------------------------------------------------------------------------

(f) Repayment of Participations.

(i) At any time after any New Vehicle Floorplan Lender has purchased and funded
a risk participation in a New Vehicle Floorplan Swing Line Loan, if the New
Vehicle Swing Line Lender receives any payment on account of such New Vehicle
Floorplan Swing Line Loan, the New Vehicle Swing Line Lender will distribute to
such Lender its Applicable New Vehicle Floorplan Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the New Vehicle Swing Line Lender.

(ii) If any payment received by the New Vehicle Swing Line Lender in respect of
principal or interest on any New Vehicle Floorplan Swing Line Loan (other than a
New Vehicle Floorplan Overdraft) is required to be returned by the New Vehicle
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the New Vehicle Swing Line
Lender in its discretion), each New Vehicle Floorplan Lender shall pay to the
New Vehicle Swing Line Lender its Applicable New Vehicle Floorplan Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the New Vehicle Swing Line Lender. The obligations of the
New Vehicle Floorplan Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(g) Interest for Account of New Vehicle Floorplan Swing Line Lender. The New
Vehicle Swing Line Lender shall be responsible for invoicing the New Vehicle
Borrowers for interest on the New Vehicle Floorplan Swing Line Loans. Until each
New Vehicle Floorplan Lender funds its Eurodollar Rate Committed Loan or risk
participation pursuant to this Section 2.08 to refinance such Lender’s
Applicable New Vehicle Floorplan Percentage of any New Vehicle Floorplan Swing
Line Loan, interest in respect of such Applicable New Vehicle Floorplan
Percentage shall be solely for the account of the New Vehicle Swing Line Lender.

(h) Payments Directly to New Vehicle Floorplan Swing Line Lender. Each New
Vehicle Borrower shall make all payments of principal and interest in respect of
the New Vehicle Floorplan Swing Line Loans directly to the New Vehicle Swing
Line Lender.

2.09 New Vehicle Floorplan Overdrafts. Notwithstanding the foregoing provisions
of Sections 2.06, 2.07 and 2.08,

(a) if the New Vehicle Swing Line Lender has (acting in its discretion),
according to the terms hereof, taken action to suspend or terminate Payment
Commitments and/or Payoff Letter Commitments and such Payment Commitments and/or
Payoff Letter Commitments, as the case may be, have in fact been suspended or
terminated in accordance with their respective terms, then the New Vehicle Swing
Line Lender shall not fund any draft with respect to such Payment Commitments
and/or Payoff Letter Commitments;

 

73



--------------------------------------------------------------------------------

(b) if on any day the conditions precedent set forth in Section 4.03 have been
satisfied and a draft with respect to a Payment Commitment or a Payoff Letter
Commitment is presented for payment, the payment of which would cause
(i) (A) the Outstanding Amount of all New Vehicle Floorplan Committed Loans,
plus (B) the Outstanding Amount of all New Vehicle Floorplan Swing Line Loans,
plus (C) the aggregate principal amount of all Requests for Credit Extensions of
New Vehicle Floorplan Loans outstanding as of such day to exceed the Aggregate
New Vehicle Floorplan Commitments as of such day or (ii) the Outstanding Amount
of New Vehicle Floorplan Swing Line Loans to exceed the New Vehicle Floorplan
Swing Line Sublimit, then, in such event:

(i) the Company or any New Vehicle Borrower may either immediately reduce any
pending Requests for Credit Extensions (if any) of a New Vehicle Floorplan
Committed Loan or make a payment of principal on New Vehicle Floorplan Committed
Loans and/or New Vehicle Floorplan Swing Line Loans in an amount which would
prevent the aggregate amounts described in (A), (B) and (C) above from exceeding
the Aggregate New Vehicle Floorplan Commitments; or

(ii) the Company may request an increase in the Aggregate New Vehicle Floorplan
Commitments pursuant to Section 2.23, and such Payment Commitment or Payoff
Letter Commitment shall be funded to the extent of such increase in accordance
with said Section; or

(iii) if the Company does not elect to act under clause (i) or (ii) above and if
there is a Reserve Commitment then available under Section 2.05, then the
Aggregate New Vehicle Floorplan Commitments shall be increased by the amount of
such Reserve Commitment, and such Payment Commitment or Payoff Letter Commitment
shall be funded to the extent of such increase; or

(iv) if there is no Reserve Commitment available, and regardless of whether the
conditions of Section 4.02 have otherwise been met, the New Vehicle Swing Line
Lender may in its sole and absolute discretion, but shall not be obligated to,
fund the payment due under such Payment Commitment or Payoff Letter Commitment
in whole or in part (the amount of any such funding made by the New Vehicle
Swing Line Lender, the “New Vehicle Floorplan Overdraft”). Nothing in this
Agreement shall be construed as a commitment by or as requiring the New Vehicle
Swing Line Lender to fund any such New Vehicle Floorplan Overdraft. The New
Vehicle Floorplan Lenders shall not be obligated to purchase any portion of or
any participation in any such New Vehicle Floorplan Overdraft; or

(v) if such New Vehicle Swing Line Loan would not cause the aggregate amounts
described in (A), (B) and (C) above to exceed the Aggregate New Vehicle
Floorplan Commitments, the New Vehicle Swing Line Lender may in its sole and
absolute discretion, but shall not be obligated to, fund the payment due under
such Payment Commitment or Payoff Letter Commitment in whole or in part,
notwithstanding that such Loan would cause the Outstanding Amount of New Vehicle
Floorplan Swing Line Loans to exceed the New Vehicle Floorplan Swing Line
Sublimit (and the amount

 

74



--------------------------------------------------------------------------------

of any such funding made by the New Vehicle Swing Line Lender shall not be
deemed to be a New Vehicle Floorplan Overdraft); provided that, within five
(5) Business Days after funding such payment, the New Vehicle Swing Line Lender
shall make a demand upon the Company that the Borrowers immediately repay such
New Vehicle Floorplan Swing Line Loans to the extent that the Outstanding Amount
of New Vehicle Floorplan Swing Line Loans exceeds the New Vehicle Floorplan
Swing Line Sublimit.

2.10 Electronic Processing. The New Vehicle Borrowers may request New Vehicle
Floorplan Loans electronically by access to Administrative Agent’s web based
floorplan on-line system (“Floorplan On-line System”) in accordance with and
subject to the terms and conditions established between the Administrative
Agent, the New Vehicle Swing Line Lender and the Company from time to time. In
connection with the New Vehicle Floorplan Facility, interest, curtailments and
other payments pursuant to Section 2.16(b) or 2.18(b) or otherwise in respect of
each New Vehicle, shall be automatically debited on the Automatic Debit Date of
each month from the applicable New Vehicle Borrower’s account with Bank of
America pursuant to on-line procedures established and agreed to from time to
time between such New Vehicle Borrower, the Administrative Agent and the New
Vehicle Swing Line Lender, including without limitation, automatic debits to
cure Out of Balance conditions pursuant to Section 8.04. The New Vehicle
Borrowers have requested access to the Floorplan On-line System to retrieve
monthly bills, to permit the New Vehicle Borrowers to access certain account
information relating to the New Vehicle Floorplan Loans and to facilitate the
making of any payments on the New Vehicle Floorplan Loans by authorizing the
Administrative Agent and the New Vehicle Swing Line Lender to debit any one or
more of the New Vehicle Borrowers’ deposit accounts with the Administrative
Agent or the New Vehicle Swing Line Lender. In consideration for the
Administrative Agent’s and the New Vehicle Swing Line Lender’s granting to the
New Vehicle Borrowers access to the Floorplan On-line System to view loan
account information and make payments, the New Vehicle Borrowers acknowledge
responsibility for the security of such New Vehicle Borrowers’ passwords and
other information necessary for access to Floorplan On-line System, and the
Company and each New Vehicle Borrower fully, finally, and forever releases and
discharges the Administrative Agent, the New Vehicle Swing Line Lender and their
employees, agents, and representatives from any and all causes of action,
claims, debts, demands, and liabilities, of whatever kind or nature, in law or
equity that the Company or any New Vehicle Borrower may now or hereafter have,
in any way relating to the Company or any New Vehicle’s Borrower’s access to, or
use of, the Floorplan On-line System, other than those arising out of the gross
negligence, bad faith or willful misconduct of the Administrative Agent or the
New Vehicle Swing Line Lender.

2.11 Used Vehicle Floorplan Committed Loans. Subject to the terms and conditions
set forth herein, each Used Vehicle Floorplan Lender severally agrees to make
loans (each such loan, a “Used Vehicle Floorplan Committed Loan”) to the Company
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such Used
Vehicle Floorplan Lender’s Used Vehicle Floorplan Commitment; provided, however,
that after giving effect to any Used Vehicle Floorplan Committed Borrowing,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
Total Used Vehicle Floorplan Outstandings shall not exceed the lesser of the
Aggregate Used Vehicle Floorplan Commitments and the Used Vehicle Borrowing
Base, and (iii) the

 

75



--------------------------------------------------------------------------------

aggregate Outstanding Amount of the Used Vehicle Floorplan Committed Loans of
any Used Vehicle Floorplan Lender, plus such Lender’s Applicable Used Vehicle
Floorplan Percentage of the Outstanding Amount of all Used Vehicle Floorplan
Swing Line Loans shall not exceed such Lender’s Used Vehicle Floorplan
Commitment. Within the limits of each Used Vehicle Floorplan Lender’s Used
Vehicle Floorplan Commitment, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.11, prepay under
Section 2.14, and reborrow under this Section 2.11. Used Vehicle Floorplan
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.12 Borrowings, Conversions and Continuations of Used Vehicle Floorplan
Committed Loans.

(a) Each Used Vehicle Floorplan Committed Borrowing and each conversion of Used
Vehicle Floorplan Committed Loans from one Type to the other, shall be made upon
the Company’s irrevocable notice to the Administrative Agent, which may be given
by telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) one Business Day prior to the requested date of any
Used Vehicle Floorplan Borrowing of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Committed Loans or of any conversion of
Base Rate Committed Loans to Eurodollar Rate Loans, and (ii) one Business Day
prior to the requested date of any Borrowing of Base Rate Committed Loans. Each
telephonic notice by the Company pursuant to this Section 2.12(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Used
Vehicle Floorplan Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company. Each Borrowing of or conversion to
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. Each Used Vehicle Floorplan Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Company is requesting a Used Vehicle Floorplan Committed Borrowing, a conversion
of Used Vehicle Floorplan Committed Loans from one Type to the other, (ii) the
requested date of the Borrowing or conversion, as the case may be (which shall
be a Business Day), (iii) the principal amount of Used Vehicle Floorplan
Committed Loans to be borrowed or converted, and (iv) the Type of Used Vehicle
Floorplan Committed Loans to be borrowed or to which existing Used Vehicle
Floorplan Committed Loans are to be converted. If the Company fails to provide a
timely Used Vehicle Floorplan Committed Loan Notice requesting a conversion of
Eurodollar Rate Loans to Base Rate Loans, such Loans shall, subject to Article
III, continue as Eurodollar Rate Loans. If the Company fails to specify a Type
of Used Vehicle Floorplan Committed Loan in a Used Vehicle Floorplan Committed
Loan Notice, then the applicable Used Vehicle Floorplan Committed Loans shall,
subject to Article III, be made as, or converted to, Eurodollar Rate Loans.

(b) Following receipt of a Used Vehicle Floorplan Committed Loan Notice, the
Administrative Agent shall promptly notify each Used Vehicle Floorplan Lender of
the amount of its Applicable Used Vehicle Floorplan Percentage of the applicable
Used Vehicle Floorplan Committed Loans. Each Lender shall make the amount of its
Used Vehicle Floorplan Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m. on the Business Day specified in the applicable Used Vehicle Floorplan
Committed Loan Notice. Upon satisfaction of the applicable

 

76



--------------------------------------------------------------------------------

conditions set forth in Section 4.02 (and, if such Borrowing is an initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Company in like funds as received by the
Administrative Agent by crediting the account of the Company on the books of
Bank of America with the amount of such funds.

(c) The Administrative Agent shall promptly notify the Company and the Used
Vehicle Floorplan Lenders of the interest rate applicable to any Eurodollar Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the Used
Vehicle Floorplan Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

2.13 Used Vehicle Floorplan Swing Line Loans.

(a) The Used Vehicle Floorplan Swing Line. Subject to the terms and conditions
set forth herein, the Used Vehicle Swing Line Lender may, in its sole discretion
and in reliance upon the agreements of the other Used Vehicle Floorplan Lenders
set forth in this Section 2.13, make loans (each such loan, a “Used Vehicle
Floorplan Swing Line Loan”) to the Company from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Used Vehicle Floorplan Swing Line Sublimit,
notwithstanding the fact that such Used Vehicle Floorplan Swing Line Loans, when
aggregated with the Applicable Used Vehicle Floorplan Percentage of the
Outstanding Amount of Used Vehicle Floorplan Committed Loans of the Used Vehicle
Floorplan Lender acting as Used Vehicle Swing Line Lender, may exceed the amount
of such Used Vehicle Floorplan Lender’s Used Vehicle Floorplan Commitment;
provided, however, that after giving effect to any Used Vehicle Floorplan Swing
Line Loan (i) the Total Outstandings shall not exceed the Aggregate Commitments,
(ii) the Total Used Vehicle Floorplan Outstandings shall not exceed the lesser
of the Aggregate Used Vehicle Floorplan Commitments and the Used Vehicle
Borrowing Base, and (iii) the aggregate Outstanding Amount of the Used Vehicle
Floorplan Committed Loans of any Used Vehicle Floorplan Lender, plus such
Lender’s Applicable Used Vehicle Floorplan Percentage of the Outstanding Amount
of all Used Vehicle Floorplan Swing Line Loans shall not exceed such Lender’s
Used Vehicle Floorplan Commitment, and provided, further, that the Company shall
not use the proceeds of any Used Vehicle Floorplan Swing Line Loan to refinance
any outstanding Used Vehicle Floorplan Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Company, may
borrow under this Section 2.13, prepay under Section 2.14, and reborrow under
this Section 2.13. Each Used Vehicle Floorplan Swing Line Loan may be a Base
Rate Loan or a Eurodollar Rate Loan. Immediately upon the making of a Used
Vehicle Floorplan Swing Line Loan, each Used Vehicle Floorplan Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Used Vehicle Swing Line Lender a risk participation in such Used Vehicle
Floorplan Swing Line Loan in an amount equal to the product of such Lender’s
Applicable Used Vehicle Floorplan Percentage times the amount of such Used
Vehicle Floorplan Swing Line Loan.

(b) Borrowing Procedures. Each Used Vehicle Floorplan Swing Line Borrowing and
each conversion of Used Vehicle Floorplan Swing Line Loans from one type to the
other shall be

 

77



--------------------------------------------------------------------------------

made upon the Company’s irrevocable notice to the Used Vehicle Swing Line Lender
and the Administrative Agent, which may be given by telephone. Each such notice
must be received by the Used Vehicle Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the requested borrowing date or date of
conversion of Eurodollar Rate Loans to Base Rate Loans or of any conversion of
Base Rate Loans to Eurodollar Rate Loans, and in each case shall specify (i) the
amount to be borrowed, (ii) the requested borrowing date, which shall be a
Business Day and (iii) the Type of Used Vehicle Floorplan Swing Line Loan to be
borrowed or to which existing Used Vehicle Floorplan Swing Line Loans are to be
converted. Each such telephonic notice must be confirmed promptly by delivery to
the Used Vehicle Swing Line Lender and the Administrative Agent of a written
Used Vehicle Floorplan Swing Line Loan Notice, appropriately completed and
signed by a Responsible Officer of the Company. Promptly after receipt by the
Used Vehicle Swing Line Lender of any telephonic Used Vehicle Floorplan Swing
Line Loan Notice, the Used Vehicle Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Used Vehicle Floorplan Swing Line Loan Notice and, if
not, the Used Vehicle Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the Used Vehicle Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Used Vehicle Floorplan
Lender) prior to 2:00 p.m. on the date of the proposed Used Vehicle Floorplan
Swing Line Borrowing (A) directing the Used Vehicle Swing Line Lender not to
make such Used Vehicle Floorplan Swing Line Loan as a result of the limitations
set forth in the proviso to the first sentence of Section 2.13(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Used Vehicle
Swing Line Lender will, not later than 3:00 p.m. on the borrowing date specified
in such Used Vehicle Floorplan Swing Line Loan Notice, make the amount of its
Used Vehicle Floorplan Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Used Vehicle Swing Line
Lender in immediately available funds. If the Company fails to provide a timely
Used Vehicle Floorplan Swing Line Loan Notice requesting a conversion of
Eurodollar Rate Loans to Base Rate Loans, such Loans shall, subject to Article
III, continue as Eurodollar Rate Loans. If the Company fails to specify a Type
of Used Vehicle Floorplan Swing Line Loan in a Used Vehicle Floorplan Swing Line
Loan Notice, then the applicable Used Vehicle Floorplan Swing Line Loan shall,
subject to Article III, be made as a Eurodollar Rate Loan.

(c) Refinancing of Used Vehicle Floorplan Swing Line Loans.

(i) The Used Vehicle Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Company (which hereby irrevocably
authorizes the Used Vehicle Swing Line Lender to so request on its behalf), that
each Used Vehicle Floorplan Lender make a Eurodollar Rate Committed Loan in an
amount equal to such Used Vehicle Floorplan Lender’s Applicable Used Vehicle
Floorplan Percentage of the amount of Used Vehicle Floorplan Swing Line Loans
then outstanding; provided that the Used Vehicle Swing Line Lender intends to
request each Used Vehicle Floorplan Lender to make such Eurodollar Rate
Committed Loans no less frequently than twice in any given calendar month and no
more frequently than once in any given calendar week. Such request shall be made
in writing (which written request shall be deemed to be a

 

78



--------------------------------------------------------------------------------

Used Vehicle Floorplan Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.12, without regard to the minimum
and multiples specified therein for the principal amount of Eurodollar Rate
Loans, but subject to the unutilized portion of the Aggregate Used Vehicle
Floorplan Commitments and the conditions set forth in Section 4.02. The Used
Vehicle Swing Line Lender shall furnish the Company with a copy of the
applicable Used Vehicle Floorplan Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Used Vehicle Floorplan
Lender shall make an amount equal to its Applicable Used Vehicle Floorplan
Percentage of the amount specified in such Used Vehicle Floorplan Committed Loan
Notice available to the Administrative Agent in immediately available funds for
the account of the Used Vehicle Swing Line Lender at the Administrative Agent’s
Office not later than 2:00 p.m. on the day specified in such Used Vehicle
Floorplan Committed Loan Notice, whereupon, subject to Section 2.13(c)(ii), each
Used Vehicle Floorplan Lender that so makes funds available shall be deemed to
have made a Eurodollar Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Used Vehicle Swing
Line Lender.

(ii) If for any reason any Used Vehicle Floorplan Swing Line Loan cannot be
refinanced by such a Used Vehicle Floorplan Committed Borrowing in accordance
with Section 2.13(c)(i), the request for Eurodollar Rate Used Vehicle Floorplan
Committed Loans submitted by the Used Vehicle Swing Line Lender as set forth
herein shall be deemed to be a request by the Used Vehicle Swing Line Lender
that each of the Used Vehicle Floorplan Lenders fund its risk participation in
the relevant Used Vehicle Floorplan Swing Line Loan and each Lender’s payment to
the Administrative Agent for the account of the Used Vehicle Swing Line Lender
pursuant to Section 2.13(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Used Vehicle Floorplan Lender fails to make available to the
Administrative Agent for the account of the Used Vehicle Swing Line Lender any
amount required to be paid by such Used Vehicle Floorplan Lender pursuant to the
foregoing provisions of this Section 2.13(c) by the time specified in
Section 2.13(c)(i), the Used Vehicle Swing Line Lender shall be entitled to
recover from such Used Vehicle Floorplan Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Used Vehicle Swing Line Lender at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the Used Vehicle Swing Line Lender in accordance with banking industry rules on
interbank compensation. A certificate of the Used Vehicle Swing Line Lender
submitted to any Used Vehicle Floorplan Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Used Vehicle Floorplan Lender’s obligation to make Used Vehicle
Floorplan Committed Loans or to purchase and fund risk participations in Used
Vehicle Floorplan Swing Line Loans pursuant to this Section 2.13(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Used Vehicle Floorplan

 

79



--------------------------------------------------------------------------------

Lender may have against the Used Vehicle Swing Line Lender, the Company or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Used Vehicle Floorplan
Lender’s obligation to make Used Vehicle Floorplan Committed Loans pursuant to
this Section 2.13(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Used Vehicle Floorplan Swing Line Loans,
together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Used Vehicle Floorplan Lender has purchased and funded
a risk participation in a Used Vehicle Floorplan Swing Line Loan, if the Used
Vehicle Swing Line Lender receives any payment on account of such Used Vehicle
Floorplan Swing Line Loan, the Used Vehicle Swing Line Lender will distribute to
such Used Vehicle Floorplan Lender its Applicable Used Vehicle Floorplan
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Used Vehicle Floorplan
Lender’s risk participation was funded) in the same funds as those received by
the Used Vehicle Swing Line Lender.

(ii) If any payment received by the Used Vehicle Swing Line Lender in respect of
principal or interest on any Used Vehicle Floorplan Swing Line Loan is required
to be returned by the Used Vehicle Swing Line Lender under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the Used Vehicle Swing Line Lender in its discretion), each Used
Vehicle Floorplan Lender shall pay to the Used Vehicle Swing Line Lender its
Applicable Used Vehicle Floorplan Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Used Vehicle Swing Line Lender. The obligations of the Used Vehicle Floorplan
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Used Vehicle Swing Line Lender. The Used Vehicle
Swing Line Lender shall be responsible for invoicing the Company for interest on
the Used Vehicle Floorplan Swing Line Loans. Until each Used Vehicle Floorplan
Lender funds its Eurodollar Rate Committed Loan or risk participation pursuant
to this Section 2.13 to refinance such Used Vehicle Floorplan Lender’s
Applicable Used Vehicle Floorplan Percentage of any Used Vehicle Floorplan Swing
Line Loan, interest in respect of such Applicable Used Vehicle Floorplan
Percentage shall be solely for the account of the Used Vehicle Swing Line
Lender.

(f) Payments Directly to Used Vehicle Swing Line Lender. The Company shall make
all payments of principal and interest in respect of the Used Vehicle Floorplan
Swing Line Loans directly to the Used Vehicle Swing Line Lender.

 

80



--------------------------------------------------------------------------------

2.14 Prepayments.

(a) In addition to the required payments of principal of Revolving Loans, New
Vehicle Floorplan Loans and Used Vehicle Floorplan Loans set forth in
Section 2.16(b), the Company may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Revolving Committed Loans, New
Vehicle Floorplan Committed Loans or Used Vehicle Floorplan Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. on the date of
prepayment of such Loans; (ii) any prepayment of Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment, whether such
prepayment is applicable to the Revolving Committed Loans, New Vehicle Floorplan
Committed Loans or Used Vehicle Floorplan Committed Loans and the Type(s) of
Loans to be prepaid. The Administrative Agent will promptly notify each
applicable Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Revolving Percentage, Applicable New Vehicle Floorplan
Percentage or Applicable Used Vehicle Floorplan Percentage, as applicable, of
such prepayment. If such notice is given by the Company, the Company shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Each such prepayment of Revolving
Committed Loans of the Revolving Lenders shall be applied in accordance with
their respective Applicable Revolving Percentages. Each such prepayment of New
Vehicle Floorplan Committed Loans of the New Vehicle Floorplan Lenders shall be
applied in accordance with their respective Applicable New Vehicle Floorplan
Percentages. Each such prepayment of Used Vehicle Floorplan Committed Loans of
the Used Vehicle Floorplan Lenders shall be applied in accordance with their
respective Applicable Used Vehicle Floorplan Percentages.

(b) The Company may, upon notice to the Revolving Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Revolving Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Revolving Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(c) The Company may, upon notice to the New Vehicle Swing Line Lender, at any
time or from time to time, voluntarily prepay New Vehicle Floorplan Swing Line
Loans in whole or in part without premium or penalty; provided that such notice
must be received by the New Vehicle Swing Line Lender not later than 2:00 p.m.
on the date of the prepayment (or 6:00 p.m. if such prepayment is accomplished
through the Floorplan On-line System). Each such notice shall specify the date
and amount of such prepayment and the New Vehicle(s) (including the make, model
and vehicle identification number of such New Vehicle(s)) attributable to such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment

 

81



--------------------------------------------------------------------------------

and the payment amount specified in such notice shall be due and payable on the
dated specified therein.

(d) The Company may, upon notice to the Used Vehicle Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Used Vehicle Floorplan Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Used
Vehicle Swing Line Lender not later than 1:00 p.m. on the date of the prepayment
and (ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the dated
specified therein.

(e) If for any reason the Total Revolving Outstandings at any time exceed the
sum of (i) the Revolving Advance Limit then in effect plus (ii) on or after
May 4, 2009, the Bank of America Treasury Support Amount, the Company shall
immediately prepay Revolving Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided, however, that the Company
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.14(e) unless after the prepayment in full of the Revolving Loans the
Total Revolving Outstandings exceed the Revolving Advance Limit then in effect.

(f) If for any reason the Total New Vehicle Floorplan Outstandings at any time
exceed the Aggregate New Vehicle Floorplan Commitments then in effect, the
Borrowers (jointly and severally) shall immediately prepay New Vehicle Floorplan
Loans in an aggregate amount at least equal to such excess.

(g) If for any reason the Total Used Vehicle Floorplan Outstandings at any time
exceed the lesser of the Aggregate Used Vehicle Floorplan Commitments then in
effect and the Used Vehicle Borrowing Base then in effect, the Company shall
immediately prepay Used Vehicle Floorplan Loans in an aggregate amount at least
equal to such excess.

(h) If for any reason the aggregate Outstanding Amount of Revolving Swing Line
Loans exceeds the Revolving Swing Line Sublimit, the Company shall immediately
prepay Revolving Swing Line Loans in an aggregate amount at least equal to such
excess.

(i) If for any reason the Outstanding Amount of any New Vehicle Floorplan Swing
Line Loans exceeds either any applicable Within Line Limitation (unless
otherwise agreed to by the New Vehicle Swing Line Lender) or the New Vehicle
Floorplan Swing Line Sublimit, the Borrowers (jointly and severally) shall
immediately prepay such New Vehicle Floorplan Swing Line Loans in an aggregate
amount at least equal to such excess.

(j) If for any reason the aggregate Outstanding Amount of Used Vehicle Floorplan
Swing Line Loans exceeds the Used Vehicle Floorplan Swing Line Sublimit, the
Company shall immediately prepay Used Vehicle Floorplan Swing Line Loans in an
aggregate amount at least equal to such excess.

 

82



--------------------------------------------------------------------------------

(k) Prepayments made in respect of any New Vehicle Floorplan Loan must specify
the applicable New Vehicle Borrower and New Vehicle(s) (including the make,
model and vehicle identification number of such New Vehicle(s)) attributable to
such prepayment.

(l) Dispositions.

(i) If, on or prior to May 4, 2009, any Loan Party or any of its Subsidiaries
Disposes of any property (other than any Disposition of any property permitted
by Section 7.04(a), (b) or (c) or Section 7.05(a), (b), or (d) which results in
the realization by such Person of Net Cash Proceeds, the Borrowers shall prepay
an aggregate principal amount of Revolving Loans equal to 100% of such Net Cash
Proceeds immediately upon receipt thereof by such Person (such prepayments to be
paid to the Administrative Agent in accordance with Section 2.21(a), and to be
applied as set forth in clause (m) below, provided that, to the extent necessary
to repay Revolving Swing Line Loans, all or any portion of such payments may be
made by the applicable Loan Party’s deposit into a deposit account if subject to
an Autoborrow Agreement); and

(ii) If, on or after May 5, 2009, any Loan Party or any of its Subsidiaries
Disposes of any property (other than any Disposition of any property permitted
by Section 7.04(a), (b) or (c) or Section 7.05(a), (b), or (d)) which results in
the realization by such Person of Net Cash Proceeds, commencing on May 7, 2009,
the Borrowers shall prepay an aggregate principal amount of Revolving Loans
equal to 100% of such Net Cash Proceeds immediately upon receipt thereof by such
Person (or, in the case of a Disposition occurring on May 5, 2009 or May 6,
2009, on May 7, 2009) (such prepayments to be paid to the Administrative Agent
in accordance with Section 2.21(a), and to be applied as set forth in clause
(m) below, provided that, to the extent necessary to repay Revolving Swing Line
Loans, all or any portion of such payments may be made by the applicable Loan
Party’s deposit into a deposit account if subject to an Autoborrow Agreement),
and provided further that, if prior to any such Disposition described in this
clause (ii), (A) the Company has eliminated from the calculation of the
Revolving Borrowing Base the provision contained in clause 2(C) of the
definition thereof and (B) after giving pro forma effect to such Disposition,
(1) the Outstanding Amount of all Revolving Loans does not exceed $25,000,000
and (2) the Revolving Advance Limit is not less than $75,000,000 (the
requirements set forth in clauses (A) and (B) above being referred to herein as
the “50% NCP Requirements”), then the amount of such prepayment shall be equal
to 50% of such Net Cash Proceeds.

(m) Prepayments of the Revolving Credit Facility made pursuant to
Section 2.14(l), first, shall be applied ratably to the L/C Borrowings and the
Revolving Swing Line Loans, second, shall be applied ratably to the outstanding
Revolving Loans, and, third, shall be used to Cash Collateralize the remaining
L/C Obligations in the amount of such remaining L/C Obligations; and, the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Revolving
Swing Line Loans and Revolving Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Borrowers for use
in the ordinary course of its

 

83



--------------------------------------------------------------------------------

business, and the Aggregate Revolving Commitments shall be automatically and
permanently reduced by the Reduction Amount (but, on or after May 7, 2009, only
until such time as the Aggregate Revolving Commitments have been reduced to
$185,000,000) as of the date the Administrative Agent is deemed to receive such
prepayment or cash collateralization amounts pursuant to Section 2.21(a) (such
reduction to be allocated among the Revolving Lenders on a pro rata basis
according to their respective Revolving Commitments); provided that, in no event
shall the Aggregate Revolving Commitments (after giving effect to such
reduction) be in an amount less than the then Outstanding Amount of L/C
Obligations. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from any Borrower or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Lenders, as applicable, for the amount
of such drawing.

2.15 Termination or Reduction of Commitments.

(a) The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, Aggregate New Vehicle Floorplan Commitments or
the Aggregate Used Vehicle Floorplan Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments, Aggregate New Vehicle
Floorplan Commitments or the Aggregate Used Vehicle Floorplan Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. 30 days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Company shall
not terminate or reduce the Aggregate Revolving Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Revolving Advance Limit, (iv) the Company shall
not terminate or reduce the Aggregate Revolving Commitments below $20,000,000
(or such lower amount determined by the L/C Issuer in its sole discretion),
(v) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Revolving Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such Sublimit shall
be automatically reduced by the amount of such excess, (vi) if, after giving
effect to any reduction of the Aggregate New Vehicle Floorplan Commitments, the
New Vehicle Floorplan Swing Line Sublimit exceeds the amount of the Aggregate
New Vehicle Floorplan Commitments, such Sublimit shall be automatically reduced
by the amount of such excess, (vii) if, after giving effect to any reduction of
the Aggregate Used Vehicle Floorplan Commitments, the Used Vehicle Floorplan
Swing Line Sublimit exceeds the amount of the Aggregate Used Vehicle Floorplan
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess, and (viii) following any such reduction, at least 65% of the Aggregate
Commitments must be allocated to the Aggregate Floorplan Facility Commitments
and at least 75% of the Aggregate Floorplan Facility Commitments must be
allocated to the Aggregate New Vehicle Floorplan Commitments. In connection with
any reduction of the Aggregate New Vehicle Floorplan Commitments, the New
Vehicle Floorplan Swing Line Lender in its discretion may suspend and/or
terminate all or a portion of the then outstanding Payment Commitments or Payoff
Letter Commitments which shall be promptly selected by the Company, in an amount
that corresponds to the size of said reduction. The Administrative Agent will
promptly notify the applicable Lenders of any such notice of termination or
reduction of the Aggregate Commitments. Any

 

84



--------------------------------------------------------------------------------

reduction of the Aggregate Revolving Commitments, Aggregate New Vehicle
Floorplan Commitments or Used Vehicle Floorplan Commitments shall be applied to
the Commitment of each Lender in accordance with (x) its respective Applicable
Revolving Percentage, (y) its respective Applicable New Vehicle Floorplan
Percentage and (z) its respective Applicable Used Vehicle Floorplan Percentage,
as the case may be. All fees accrued until the effective date of any termination
of the Aggregate Commitments shall be paid on the effective date of such
termination.

(b) The Letter of Credit Sublimit shall not be reduced below the amount that is
the lesser of (i) $20,000,000 and (ii) the amount of the Aggregate Revolving
Commitments.

(c) The Aggregate Revolving Commitments shall be automatically and permanently
reduced by the amount required by Section 2.14(m) on each date on which such
reduction is required to be made pursuant to such Section.

(d) On and after May 7, 2009, the Aggregate New Vehicle Floorplan Commitments
shall be automatically and permanently reduced by the amount equal to the
aggregate amount of any Within Line Limitations (the “Dealership Commitment
Amount”) applicable to any Removed Franchise of a Subsidiary immediately prior
to the date (each such date, a “Silo Financing Commencement Date”) such
Subsidiary begins to finance New Vehicles through Permitted Silo Indebtedness as
permitted by Section 2.24(e); provided that, if the aggregate amount of the
mandatory prepayments that are required to be made by any Subsidiary pursuant to
Section 2.16(b)(iii)(C) with respect to such Removed Franchise is greater than
its Dealership Commitment Amount, then the amount of the related permanent
reduction in Aggregate New Vehicle Floorplan Commitments will be the greater of
(i) the Dealership Commitment Amount, and (ii) the average outstanding balance
of New Vehicle Floorplan Committed Loans and New Vehicle Floorplan Swing Line
Loans related to such Removed Franchises for the 30-day period immediately
preceding the applicable Silo Financing Commencement Date or (in the case of
this clause (ii)) such other amount as may be agreed to by the Administrative
Agent in its sole discretion. Any reduction of the Aggregate New Vehicle
Floorplan Commitments pursuant to this Section 2.15(d) with respect to any
mandatory prepayment that is made or required to be made during a calendar month
will occur on the first Business Day of the next succeeding month.

2.16 Repayment of Loans.

(a) Repayment of Revolving Loans.

(i) The Company shall repay to the Revolving Lenders on the Maturity Date the
aggregate principal amount of Revolving Committed Loans outstanding on such
date.

(ii) The Company shall repay each Revolving Swing Line Loan (i) no less
frequently than twice in any calendar month, (ii) at any time on demand by the
Revolving Swing Line Lender and (iii) on the Maturity Date.

 

85



--------------------------------------------------------------------------------

(b) Repayment of New Vehicle Floorplan Loans.

(i) The New Vehicle Borrowers (jointly and severally) shall pay down the New
Vehicle Floorplan Committed Loans (x) at any time on demand by the
Administrative Agent at the request of the Super-Majority New Vehicle Floorplan
Lenders and (y) on the Maturity Date.

(ii) The New Vehicle Borrowers (jointly and severally) shall repay each New
Vehicle Floorplan Swing Line Loan (x) no less frequently than twice in any
calendar month, (y) at any time on demand by the New Vehicle Swing Line Lender
and (z) on the Maturity Date.

(iii) (A) The New Vehicle Borrowers (jointly and severally) shall pay in full an
amount equal to the New Vehicle Floorplan Loan with respect to any New Vehicle
that has been sold by any New Vehicle Borrower upon the earliest to occur of:
(A) (1) with respect to New Vehicles other than those described in (2) and
(3) below, five (5) Business Days after the sale thereof, (2) with respect to
Fleet Vehicles, within thirty (30) days of the date of sale and, (3) with
respect to New Vehicles financed by a consumer lease agreement, within ten
(10) days of the date such New Vehicle was sold (or possession of the New
Vehicle transferred to the buyer, if earlier), and (B) in all cases, no later
than two (2) Business Days following receipt of proceeds from the sale thereof.
With respect to each New Vehicle that has not been sold, the New Vehicle
Borrowers (jointly and severally) shall pay in full an amount equal to (i) in
the case of any such New Vehicle held as Inventory, beginning 12 months after
the date such New Vehicle is Deemed Floored, monthly payments of 10% of the
original amount of the New Vehicle Floorplan Loan relating to such New Vehicle,
with the final payment for all amounts then outstanding under such New Vehicle
Floorplan Loan due 15 months after the date such New Vehicle is Deemed Floored,
and (ii) in the case of each Demonstrator, Rental Vehicle, and other mileaged
Vehicle, beginning the date such New Vehicle is Deemed Floored, monthly payments
of 2% of the original amount of the New Vehicle Floorplan Loan relating to such
New Vehicle, with the final payment for all amounts then outstanding under such
New Vehicle Floorplan Loan due 24 months after the date such New Vehicle is
Deemed Floored. Upon the funding thereof, any New Vehicle Floorplan Overdraft
shall be due and payable in full by the New Vehicle Borrowers on the next
following Business Day.

 

  (B)

If any Loan Party sells all or substantially all of the assets of a dealership
or franchise to a Person other than a New Vehicle Borrower (each such sale being
referred to as a “Dealership Sale”), then the New Vehicle Borrowers (jointly and
severally) shall pay in full an amount equal to the outstanding New Vehicle
Floorplan Loan, if any, with respect to each New Vehicle that had been owned by
(or identified as an asset on the books or records of) such dealership or
franchise immediately prior to such Dealership Sale, which payment shall be made
no later than five (5)

 

86



--------------------------------------------------------------------------------

 

Business Days following the receipt of proceeds from such Dealership Sale
(whether or not such New Vehicle was sold in connection with such Dealership
Sale).

 

  (C) If the Company terminates the designation of a Subsidiary as a “New
Vehicle Borrower” with respect to any Removed Franchise in accordance with
Section 2.24(e), then the New Vehicle Borrowers (jointly and severally) shall
(1) repay each New Vehicle Floorplan Committed Loan and each New Vehicle
Floorplan Swingline Loan with respect to any New Vehicle that is subsequently
financed by Permitted Silo Indebtedness at such Removed Franchise immediately
upon the applicable Silo Financing Commencement Date, and (2) repay (within five
(5) Business Days after the applicable Silo Financing Commencement Date) any New
Vehicle Floorplan Committed Loan or New Vehicle Floorplan Swingline Loan with
respect to any other Vehicle that is owned by any respective Removed Franchise
on or after the applicable Silo Financing Commencement Date.

(iv) Payments required to be made by any New Vehicle Borrower as set forth in
Section 2.16(b)(i) and (ii) shall be applied in the following order: (1) first,
to the outstanding principal balance and then to accrued interest on any New
Vehicle Floorplan Overdraft, (2) second, to the outstanding principal balance of
New Vehicle Floorplan Swing Line Loans, (3) third, to the outstanding principal
balance of New Vehicle Floorplan Loans funded from the Reserve Commitment, and
(4) finally, to the remaining outstanding principal balance of the New Vehicle
Floor Plan Committed Loans. Payments required to be made by any New Vehicle
Borrower as set forth in Section 2.16(b)(iii) shall be applied first to the
outstanding principal balance and then to accrued interest on the New Vehicle
Floorplan Loan with respect to such New Vehicle, and then in the order set forth
in the sentence above.

(v) In the event of any disputed or duplicate New Vehicle Floorplan Loan (each a
“Disputed Existing Loan”) being refinanced or paid down by any New Vehicle
Floorplan Committed Loan or New Vehicle Floorplan Swing Line Loan in reliance on
information provided by the Company, any Subsidiary or any existing lender
pursuant to any audit completed under Section 4.01(a)(xxi), the Borrowers will
(jointly and severally) upon demand, repay any New Vehicle Floorplan Committed
Loan or New Vehicle Floorplan Swing Line Loan related to such Disputed Existing
Loan, including accrued interest with respect to such New Vehicle Floorplan
Committed Loan or New Vehicle Floorplan Swing Line Loan, regardless of whether
such Disputed Existing Loan has been resolved with the prior lender.

(vi) Without limiting any other rights or obligations hereunder, interest,
curtailment and other payments then due pursuant to this Section 2.16(b) or
Section 2.18(b) shall be automatically debited on the Automatic Debit Date of
each month from a deposit account maintained by the applicable New Vehicle
Borrower with Bank of America pursuant to the Floorplan On-line System (provided
that if there are not

 

87



--------------------------------------------------------------------------------

sufficient funds in such account to pay such amounts, then the applicable New
Vehicle Borrower shall pay such amounts in cash when due).

(vii) Payments made in respect of any New Vehicle Floorplan Loan must specify
the applicable New Vehicle Borrower and New Vehicle(s) (including the make,
model and vehicle identification number of such New Vehicle(s)) attributable to
such payment.

(c) Repayment of Used Vehicle Floorplan Loans.

(i) The Company shall repay each Used Vehicle Floorplan Committed Loan (x) no
less frequently than twice in any calendar month, (y) at any time on demand by
the Administrative Agent at the request of the Super-Majority Used Vehicle
Floorplan Lenders and (z) on the Maturity Date.

(ii) The Company shall repay each Used Vehicle Floorplan Swing Line Loan (x) at
any time on demand by the Used Vehicle Swing Line Lender and (y) on the Maturity
Date.

2.17 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Eurodollar Rate plus
the Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, each Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

88



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.18 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fees. The Company shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the Aggregate Revolving Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Committed Loans and (ii) the Outstanding Amount
of L/C Obligations. The Borrowers (jointly and severally) shall pay to the
Administrative Agent for the account of each New Vehicle Floorplan Lender in
accordance with its Applicable New Vehicle Floorplan Percentage, a commitment
fee equal to the Applicable Rate times the actual daily amount by which the
Aggregate New Vehicle Floorplan Commitments exceed the Outstanding Amount of New
Vehicle Floorplan Committed Loans. The Company shall pay to the Administrative
Agent for the account of each Used Vehicle Floorplan Lender in accordance with
its Applicable Used Vehicle Floorplan Percentage, a commitment fee equal to the
Applicable Rate times the actual daily amount by which the Aggregate New Vehicle
Floorplan Commitments exceed the Outstanding Amount of New Vehicle Floorplan
Committed Loans. The commitment fees shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the Automatic Debit Date after the end of each March, June, September
and December, commencing with the first such date to occur after the Closing
Date, and on the Maturity Date. The commitment fees shall be calculated
quarterly in arrears, and if there is any change in the respective Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by such Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. For purposes of clarity,
Revolving Swing Line Loans, New Vehicle Floorplan Swing Line Loans and Used
Vehicle Floorplan Swing Line Loans shall not be included in calculating the
Outstanding Amount of Revolving Committed Loans, New Vehicle Floorplan Committed
Loans or Used Vehicle Floorplan Committed Loans used in determining the
commitment fees set forth above.

(b) Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

89



--------------------------------------------------------------------------------

2.19 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.21(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.20 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit, Revolving Swing Line Loans, New Vehicle
Floorplan Swing Line Loans and Used Vehicle Floorplan Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.21 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by any Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by any Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than

 

90



--------------------------------------------------------------------------------

2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Revolving Percentage, Applicable New
Vehicle Floorplan Percentage or Applicable Used Vehicle Floorplan Percentage, as
applicable (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02, Section 2.07 or
Section 2.12 and may, in reliance upon such assumption, make available to the
Company or applicable New Vehicle Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Committed
Borrowing available to the Administrative Agent, then the applicable Lender, the
Company and the other Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Company or applicable New Vehicle Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the Company or any other Borrower, the interest rate
applicable to Base Rate Loans. If the Company or any other Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
or applicable New Vehicle Borrower the amount of such interest paid by the
Company or such Borrower for such period. If such Lender pays its share of the
applicable Committed Borrowing to the Administrative Agent, then the amount so
paid shall constitute such Lender’s Loan included in such Committed Borrowing.
Any payment by the Company or any other Borrower shall be without prejudice to
any claim the Company or any other Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company (on its own
behalf or on behalf of another Borrower) prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders or the L/C
Issuer hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if such Borrower has not in fact made such

 

91



--------------------------------------------------------------------------------

payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Revolving Lenders Several. The obligations of the Revolving
Lenders hereunder to make Revolving Committed Loans, to fund participations in
Letters of Credit and Revolving Swing Line Loans and to make payments pursuant
to Section 10.04(c) are several and not joint. The failure of any Revolving
Lender to make any Revolving Committed Loan, to fund any such participation or
to make any payment under Section 10.04(c) on any date required hereunder shall
not relieve any other Revolving Lender of its corresponding obligation to do so
on such date, and no Revolving Lender shall be responsible for the failure of
any other Revolving Lender to so make its Revolving Committed Loan, to purchase
its participation or to make its payment under Section 10.04(c).

(e) Obligations of New Vehicle Floorplan Lenders Several. The obligations of the
New Vehicle Floorplan Lenders hereunder to make New Vehicle Floorplan Committed
Loans, to fund participations in New Vehicle Floorplan Swing Line Loans and to
make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any New Vehicle Floorplan Lender to make any New Vehicle Floorplan
Committed Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other New
Vehicle Floorplan Lender of its corresponding obligation to do so on such date,
and no New Vehicle Floorplan Lender shall be responsible for the failure of any
other New Vehicle Floorplan Lender to so make its New Vehicle Floorplan
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(f) Obligations of Used Vehicle Floorplan Lenders Several. The obligations of
the Used Vehicle Floorplan Lenders hereunder to make Used Vehicle Floorplan
Committed Loans, to fund participations in Used Vehicle Floorplan Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Used Vehicle Floorplan Lender to make any Used Vehicle
Floorplan Committed Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any

 

92



--------------------------------------------------------------------------------

other Used Vehicle Floorplan Lender of its corresponding obligation to do so on
such date, and no Used Vehicle Floorplan Lender shall be responsible for the
failure of any other Used Vehicle Floorplan Lender to so make its Used Vehicle
Floorplan Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).

(g) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.22 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Committed Loans, New Vehicle
Floorplan Committed Loans, or Used Vehicle Floorplan Committed Loans made by it,
or the participations in L/C Obligations, Revolving Swing Line Loans, New
Vehicle Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line Loans
held by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Revolving Committed Loans, New Vehicle Floorplan
Committed Loans, or Used Vehicle Floorplan Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase from the other applicable
Lenders (in the respective Revolving Facility, New Vehicle Floorplan Facility or
Used Vehicle Floorplan Facility (for cash at face value) participations in the
applicable Revolving Committed Loans, New Vehicle Floorplan Committed Loans, or
Used Vehicle Floorplan Committed Loans and subparticipations in L/C Obligations,
Revolving Swing Line Loans, New Vehicle Floorplan Swing Line Loans or Used
Vehicle Floorplan Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving
Committed Loans, New Vehicle Floorplan Swing Line Loans or Used Vehicle
Floorplan Swing Line Loans or subparticipations in L/C Obligations, Revolving
Swing Line Loans, New Vehicle Floorplan Swing Line Loans or Used Vehicle
Floorplan Swing Line Loans, as the case may be to any assignee or participant,
other than to the Company or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

 

93



--------------------------------------------------------------------------------

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.23 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time, request an increase in the Aggregate Commitments by an amount
(i) for all such requests, not exceeding $250,000,000, and (ii) for all such
requests after the Amendment No. 3 Effective Date, not exceeding $65,000,000;
provided that the Company may make a maximum of two such requests after the
Amendment No. 3 Effective Date. Such increase shall be allocated between the
Aggregate Revolving Commitments, the Aggregate New Vehicle Floorplan Commitments
and the Aggregate Used Vehicle Floorplan Commitments as requested by the Company
and specified in its notice, provided that, following such increase, (i) the
percentage of each Lender’s Commitment allocated to the Revolving Facility shall
be equal to the percentage of each other Lender’s Commitment allocated to the
Revolving Facility (including any Lender obtaining a Commitment pursuant to this
Section 2.23), (ii) the percentage of each Lender’s Commitment allocated to the
New Vehicle Floorplan Facility shall be equal to the percentage of each other
Lender’s Commitment allocated to the New Vehicle Floorplan Facility (including
any Lender obtaining a Commitment pursuant to this Section 2.23), (iii) the
percentage of each Lender’s Commitment allocated to the Used Vehicle Floorplan
Facility shall be equal to the percentage of each other Lender’s Commitment
allocated to the Used Vehicle Floorplan Facility (including any Lender obtaining
a Commitment pursuant to this Section 2.23), (iv) at least 70% of the Aggregate
Commitments must be allocated to the Aggregate Floorplan Facility Commitments,
and (v) at least 80% of the Aggregate Floorplan Facility Commitments must be
allocated to the Aggregate New Vehicle Floorplan Commitments. At the time of
sending such notice, the Company (in consultation with the Administrative Agent)
shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
respective Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent and the L/C Issuer (which
approvals shall not be unreasonably withheld), the Company may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel.

 

94



--------------------------------------------------------------------------------

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.23, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.22 or 10.01 to the contrary.

2.24 New Vehicle Borrowers.

(a) Effective as of the date hereof, each Subsidiary that has executed this
Agreement shall be a “New Vehicle Borrower” hereunder and may receive New
Vehicle Floorplan Loans for its account on the terms and conditions set forth in
this Agreement.

(b) If any Subsidiary engages in the sale or leasing of New Vehicles and the
Company wishes to designate such Subsidiary as a New Vehicle Borrower, the
Company shall deliver to the Administrative Agent, pursuant to Section 6.14 or
otherwise, a Joinder Agreement executed by such Subsidiary identifying such
Subsidiary as a New Vehicle Borrower; provided that a New Vehicle Borrower shall
not be required to execute a Joinder Agreement if such New Vehicle Borrower has
executed and delivered this Agreement on the Closing Date. The parties hereto
acknowledge and agree that prior to any such Subsidiary becoming entitled to
utilize the credit facilities provided for in Sections 2.07, through 2.09 the
Administrative Agent, the New Vehicle Swing Line Lender, and the other Lenders
shall have received the documents required by Section 6.14. If the
Administrative Agent and the New Vehicle Swing Line Lender agree that such
Subsidiary shall be entitled to receive New Vehicle Floorplan Loans hereunder,
then promptly following receipt of all such documents required by Section 6.14,
the Administrative Agent shall send a notice in substantially the form of
Exhibit O (a “New Vehicle Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which such

 

95



--------------------------------------------------------------------------------

Subsidiary shall constitute a New Vehicle Borrower for purposes hereof,
whereupon each of the New Vehicle Floorplan Lenders agrees to permit such New
Vehicle Borrower to receive New Vehicle Floorplan Loans hereunder, on the terms
and conditions set forth herein, and each of the parties agrees that such New
Vehicle Borrower otherwise shall be a Borrower for all purposes of this
Agreement.

(c) Notwithstanding any other provision of this Agreement, each New Vehicle
Borrower shall be jointly and severally liable as a primary obligor, and not
merely as surety, for any and all Obligations under the New Vehicle Floorplan
Facility now or hereafter owed to the Administrative Agent, the New Vehicle
Swing Line Lender and the New Vehicle Floorplan Lenders, whether voluntary or
involuntary and however arising, whether direct or acquired by any Lender by
assignment or succession, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (such Obligations, the
“New Vehicle Borrowers’ Liabilities”).

(d) Each New Vehicle Borrower expressly waives any and all defenses now or
hereafter arising or asserted by reason of (i) any lack of legality, validity or
enforceability of this Agreement, of any of the Notes, of any other Loan
Document, or of any other agreement or instrument creating, providing security
for, or otherwise relating to any of the Obligations or any guaranty of any of
the New Vehicle Borrowers’ Liabilities (the Loan Documents and all such other
agreements and instruments being collectively referred to as the “Related
Agreements”); (ii) any action taken under any of the Related Agreements, any
exercise of any right or power therein conferred, any failure or omission to
enforce any right conferred thereby, or any waiver of any covenant or condition
therein provided; (iii) any acceleration of the maturity of any of the New
Vehicle Borrowers’ Liabilities or of any other obligations or liabilities of any
Person under any of the Related Agreements; (iv) any release, exchange,
non-perfection, lapse in perfection, disposal, deterioration in value, or
impairment of any security for any of the New Vehicle Borrowers’ Liabilities, or
for any other obligations or liabilities of any Person under any of the Related
Agreements; (v) any dissolution of any Borrower, any Loan Party or any other
party to a Related Agreement, or the combination or consolidation of any
Borrower, any Loan Party or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of any Borrower, any
Loan Party or any other party to a Related Agreement; (vi) any extension
(including without limitation extensions of time for payment), renewal,
amendment, restructuring or restatement of, any acceptance of late or partial
payments under, or any change in the amount of any borrowings or any credit
facilities available under, this Agreement, any of the Notes or any other Loan
Document or any other Related Agreement, in whole or in part; (vii) the
existence, addition, modification, termination, reduction or impairment of
value, or release of any other guaranty (or security therefor) of the New
Vehicle Borrowers’ Liabilities; (viii) any waiver of, forbearance or indulgence
under, or other consent to any change in or departure from any term or provision
contained in this Agreement, any other Loan Document or any other Related
Agreement, including without limitation any term pertaining to the payment or
performance of any of the New Vehicle Borrowers’ Liabilities, or any of the
obligations or liabilities of any party to any other Related Agreement; and
(ix) any other circumstance whatsoever (with or without notice to or knowledge
of such New Vehicle Borrower) which may or might in any manner or to any extent
vary the risks of such New Vehicle Borrower, or might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a

 

96



--------------------------------------------------------------------------------

guarantor, including without limitation any right to require or claim that
resort be had to any Borrower or any other Loan Party or to any collateral in
respect of the New Vehicle Borrowers’ Liabilities. It is the express purpose and
intent of the parties hereto that the joint and several liability of each New
Vehicle Borrower for the New Vehicle Borrowers’ Liabilities shall be absolute
and unconditional under any and all circumstances and shall not be discharged
except by payment as herein provided. Notwithstanding the foregoing, the
liability of each New Vehicle Borrower with respect to its New Vehicle
Borrowers’ Liabilities shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law.

(e) The Company shall be permitted to terminate the designation of a Subsidiary
as a “New Vehicle Borrower” with respect to any particular franchise (any such
franchise, a “Removed Franchise”) and redesignate such Subsidiary as a “Dual
Subsidiary” or a “Silo Subsidiary”, as applicable, in order to finance New
Vehicles through Permitted Silo Indebtedness so long as (i) the Company has
(x) delivered notice of such request to the Administrative Agent, (y) executed
and delivered acknowledgements (in form and substance reasonably acceptable to
the Administrative Agent) of such Subsidiary’s continuing Obligations under the
Loan Documents (including pursuant to the Subsidiary Guaranty) as requested by
the Administrative Agent and (z) prepaid all outstanding New Vehicle Floorplan
Loans with respect to such redesignation as required by Section 2.16(b)(iii)(C)
and otherwise complied with Section 7.18 or 7.19, as applicable, (ii) such
Subsidiary otherwise qualifies as a “Silo Subsidiary” or a “Dual Subsidiary”, as
applicable, entitled to incur Permitted Silo Indebtedness pursuant to the terms
of the Agreement at the time of such redesignation, (iii) no Default or Event of
Default then exists or will result therefrom, (iv) following any prepayment of
New Vehicle Floorplan Loans required by Section 2.16(b)(iii)(C) and any
reduction in the Aggregate New Vehicle Floorplan Commitments required by
Section 2.15(d) in connection with such redesignation, at least 65% of the
Aggregate Commitments must be allocated to the Aggregate Floorplan Facility
Commitments and at least 75% of the Aggregate Floorplan Facility Commitments
must be allocated to the Aggregate New Vehicle Floorplan Commitments, and
(v) the amount of the reductions in the Aggregate New Vehicle Floorplan
Commitments required pursuant to Section 2.15(d) as a result of all such
redesignations does not exceed $50,000,000 in the aggregate. Following any such
redesignation, such Subsidiary shall no longer be entitled to utilize the credit
facilities provided for in Sections 2.07 through 2.09 with respect to any
Removed Franchise.

(f) Each Subsidiary that is or becomes a “New Vehicle Borrower” pursuant to this
Section 2.24 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any New Vehicle
Floorplan Loans made by the Lenders to any such New Vehicle Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by any Borrower acting singly, shall be valid and effective if given or taken
only by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this

 

97



--------------------------------------------------------------------------------

Agreement shall be deemed to have been delivered to the Company and each New
Vehicle Borrower.

ARTICLE IIA

SECURITY

2A.01 Security. As security for the full and timely payment and performance of
all Obligations, the Company and each Borrower shall, and shall cause all other
Loan Parties to, on or before the Closing Date, do or cause to be done all
things reasonably necessary in the opinion of the Administrative Agent and its
counsel to grant to the Administrative Agent for the benefit of the Secured
Parties a duly perfected first priority security interest in all Collateral
subject to no prior Lien or other encumbrance except as expressly permitted
hereunder. Without limiting the foregoing, the Company and each Borrower shall
deliver, and shall cause each other applicable Loan Party to deliver, to the
Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent, (a) the Security Agreement, the Pledge Agreement and the
Escrow and Security Agreement, or (b) in the case of Sonic Financial, the Sonic
Financial Pledge Agreement and (c) in either case, UCC financing statements in
form, substance and number as requested by the Administrative Agent, reflecting
the Lien in favor of the Administrative Agent for the benefit of the Secured
Parties on the Collateral. In addition, and without limiting the foregoing, the
Company and each Borrower shall take and cause each other Loan Party to take
such further action, and deliver or cause to be delivered such further documents
and instruments, as required by the Security Instruments or otherwise as the
Administrative Agent may reasonably request to create, perfect and maintain the
effectiveness and priority of the Liens contemplated by this Article IIA and
each of the Security Instruments.

2A.02 Further Assurances. At the request of the Administrative Agent from time
to time, the Company and each Borrower will or will cause all other Loan
Parties, as the case may be, to execute, by their respective Responsible
Officers, alone or with the Administrative Agent, any certificate, instrument,
financing statement, control agreement, statement or document, or to procure any
certificate, instrument, statement or document or to take such other action (and
pay all related costs) which the Administrative Agent reasonably deems necessary
from time to time to create, continue or preserve the Liens in Collateral (and
the perfection and priority thereof) of the Administrative Agent for the benefit
of the Secured Parties contemplated hereby and by the other Loan Documents and
specifically including all Collateral acquired by the Company or any Borrower or
any other Loan Party after the Closing Date and all Collateral moved to or from
time to time located at locations owned by third parties, including all leased
locations, bailees, warehousemen and third party processors. The Administrative
Agent is hereby irrevocably authorized to execute and file or cause to be filed,
with or if permitted by applicable law without the signature of the Company, any
Borrower or any Loan Party appearing thereon, all UCC financing statements
reflecting the Company, any Borrower or any other Loan Party as “debtor” and the
Administrative Agent as “secured party”, and continuations thereof and
amendments thereto, as the Administrative Agent reasonably deems necessary or
advisable to give effect to the transactions contemplated hereby and by the
other Loan Documents.

2A.03 Information Regarding Collateral. Each of the Company and each Borrower
represents, warrants and covenants that Schedule 2A.03(a) contains a true and
complete list of (i)

 

98



--------------------------------------------------------------------------------

the exact legal name, jurisdiction of formation and location of the chief
executive office of the Company and each Borrower and each other Person
providing Collateral pursuant to a Security Instrument on the Closing Date (such
Persons, together with any other Persons that provide Collateral at any time
pursuant to a Security Instrument, being referred to collectively as the
“Grantors”), (ii) each trade name, trademark or other trade style used by such
Grantor on the Closing Date, (iii) (as to each Grantor other than Sonic
Financial) each location in which goods constituting Collateral having an
aggregate value in excess of $100,000 are located as of the Closing Date,
whether owned, leased or third-party locations, and (iv) with respect to each
leased or third party location, the name of each owner of such location and a
summary description of the relationship between the applicable Grantor and such
Person. Each of the Company and each Borrower further covenants that it shall
not change, and shall not permit any other Grantor to change, its name, type of
entity, jurisdiction of formation (whether by reincorporation, merger or
otherwise), or the location of its chief executive office, or use or permit any
other Grantor to use, any additional trade name, trademark or other trade style,
except upon giving not less than 15 days’ prior written notice to the
Administrative Agent and taking or causing to be taken all such action at the
Company’s, such Borrower’s or such other Grantor’s expense as may be reasonably
requested by the Administrative Agent to perfect or maintain the perfection of
the Lien of the Administrative Agent for the benefit of the Secured Parties in
Collateral.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Company or any Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Company or any
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Company or such Borrower, as applicable, shall make such deductions and
(iii) the Company or such Borrower, as applicable, shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Company and each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Company and the Borrowers. The Company and each
Borrower (jointly and severally) shall indemnify the Administrative Agent, each
Lender and the L/C Issuer, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or

 

99



--------------------------------------------------------------------------------

attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered in good faith to the Company
or any Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company or any Borrower to a
Governmental Authority and at the written request of the Administrative Agent or
any Lender, the Company or such Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Company or any Borrower is resident for tax purposes, or any treaty to which
such jurisdiction is a party, with respect to payments hereunder or under any
other Loan Document shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

Without limiting the generality of the foregoing, in the event that the Company
or any Borrower is resident for tax purposes in the United States, any Foreign
Lender shall deliver to the Company and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the Company or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the

 

100



--------------------------------------------------------------------------------

Code, (B) a “10 percent shareholder” of the Company or the applicable Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Company or any Borrower or with respect to which the Company or any Borrower has
paid additional amounts pursuant to this Section, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Company or such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses of the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Company and each Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Company or such Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or the L/C Issuer in the event the Administrative Agent, such
Lender or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Company or any Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Company
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Company and the
Borrowers (jointly and severally) shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all such
Eurodollar Rate Loans of such Lender to Base Rate Loans immediately. If any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to participate in outstanding Eurodollar Rate Loans, then, on
notice thereof by such Lender to the Company through the Administrative Agent,
the Company and the Borrowers (jointly and severally) shall prepay such
Eurodollar Rate Loans of

 

101



--------------------------------------------------------------------------------

such Lender or convert all such Eurodollar Rate Loans of such Lender to Base
Rate Loans immediately. Upon any such prepayment or conversion, the Company and
the Borrowers (jointly and severally) shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion thereto that (a) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (b) the Eurodollar Rate with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of or conversion to Eurodollar Rate Loans or, failing that, will
be deemed to have converted such request into (i) in the case of a Revolving
Committed Loan, a request for a Revolving Committed Borrowing of Base Rate
Loans, (ii) in the case of a Revolving Swing Line Loan, a request for a
Revolving Swing Line Borrowing of Base Rate Loans, (iii) in the case of a New
Vehicle Floorplan Committed Loan, a request for a New Vehicle Floorplan
Committed Borrowing of Base Rate Loans, (iv) in the case of a New Vehicle
Floorplan Swing Line Loan, a request for a New Vehicle Floorplan Swing Line
Borrowing of Base Rate Loans, (v) in the case of Used Vehicle Floorplan
Committed Loan, a request for a Used Vehicle Floorplan Committed Borrowing of
Base Rate Loans, and (vi) in the case of a Used Vehicle Floorplan Swing Line
Loan, a request for a Used Vehicle Floorplan Swing Line Borrowing of Base Rate
Loans, in each case in the amount specified therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made or participated in by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except, in each case, for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made or participated in by such Lender or any Letter of Credit or
participation therein;

 

102



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining or participating in any Eurodollar Rate Loan (or
of maintaining its obligation to make or participated in any such Loan), or to
increase the cost to such Lender or the L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Company and the Borrowers (jointly and severally) will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Loans or Letters of Credit held by, such Lender, or the
Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Company and the Borrowers (jointly and severally) will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company and the Borrowers (jointly and
severally) shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that neither the Company nor any Borrower
shall be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

103



--------------------------------------------------------------------------------

(e) Reserves on Eurodollar Rate Loans. The Company and each Borrower, jointly
and severally, shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

3.05 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers (jointly and severally) hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Company may replace such Lender in
accordance with Section 10.13.

3.06 Survival. All of the Company’s and the Borrowers’ obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly

 

104



--------------------------------------------------------------------------------

executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders (except to the extent
expressly waived or postponed pursuant to the Side Letter Agreement of even date
herewith among the Company and the Administrative Agent):

(i) executed counterparts of (A) this Agreement, (B) the Security Agreement,
(C) the Pledge Agreement, (D) the Escrow and Security Agreement, (E) the Sonic
Financial Pledge Agreement, (F) each Guaranty and (G) each other Security
Instrument (other than Landlord Waivers, for which one (1) original counterpart
shall be sufficient) required to be delivered in connection herewith, in each
case, sufficient in number for distribution to the Administrative Agent, each
Lender and the Company;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in the respective jurisdictions specified in Schedule 4.01,
which includes each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) a favorable opinion of Parker Poe Adams & Bernstein LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit P (which shall include matters of Delaware, North
Carolina, South Carolina and Federal Law) and such other matters concerning the
Loan Parties and the Loan Documents as the Required Lenders may reasonably
request;

(vi) a favorable opinion of local counsel to the Loan Parties in Florida, Texas,
California, Alabama, and Tennessee, addressed to the Administrative Agent and
each Lender in form and substance satisfactory to the Administrative Agent;

(vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

105



--------------------------------------------------------------------------------

(viii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(ix) a certificate signed by the chief executive officer, chief financial
officer, treasurer or chief accounting officer (or in the case of Sonic
Financial, a vice president) of each Loan Party certifying that each Loan Party
is Solvent, after giving effect to this Agreement and the other Loan Documents
and the Indebtedness pursuant hereto and thereto;

(x) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company ended on September 30, 2005, signed by a Responsible
Officer of the Company;

(xi) a duly completed Revolving Borrowing Base Certificate dated as of the
Closing Date certifying as to the Revolving Borrowing Base as of September 30,
2005, signed by a Responsible Officer of the Company;

(xii) a duly completed Used Vehicle Borrowing Base Certificate dated as of the
Closing Date certifying as to the Used Vehicle Borrowing Base as of
September 30, 2005, signed by a Responsible Officer of the Company;

(xiii) a copy of (A) each standard form of Franchise Agreement for each vehicle
manufacturer or distributor and (B) each executed Framework Agreement;

(xiv) duly executed consents and waivers required pursuant to any Franchise
Agreement or Framework Agreement;

(xv) executed counterparts of intercreditor agreements between the
Administrative Agent and the holders of Permitted Silo Indebtedness outstanding
as of the Closing Date and evidence that all Liens securing obligations under
the Permitted Silo Indebtedness (other than those Liens securing the property
financed by such Permitted Silo Indebtedness) have been or concurrently with the
Closing Date are being released (unless arrangements have been made to the
satisfaction of the Administrative Agent in its sole discretion for release of
such Liens within a reasonable period after the Closing Date);

(xvi) executed counterparts of intercreditor agreements between the
Administrative Agent and the holders of Interim Floorplan Indebtedness permitted
hereunder outstanding on the Closing Date and evidence that all Liens securing
obligations under the Interim Floorplan Indebtedness (other than those Liens
securing the property financed by such Interim Floorplan Indebtedness) have been
or concurrently with the Closing Date are being released (unless arrangements
have been made to the

 

106



--------------------------------------------------------------------------------

satisfaction of the Administrative Agent in its sole discretion for the
termination of such facilities and release of such Liens within a reasonable
period after the Closing Date);

(xvii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, including endorsements naming
the Administrative Agent (on behalf of the Secured Parties) as an additional
insured and loss payee, as the case may be, on all such insurance policies
maintained with respect to properties of the Company or any Loan Party
constituting part of the Collateral;

(xviii) evidence that the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated and all Liens securing obligations
under the Existing Credit Agreement have been or concurrently with the Closing
Date are being released (unless arrangements have been made to the satisfaction
of the Administrative Agent in its sole discretion for release of such Liens
within a reasonable period after the Closing Date);

(xix) evidence that the Existing New Vehicle Facilities have been or
concurrently with the Closing Date are being terminated and all Liens securing
obligations under the Existing New Vehicle Facilities have been or concurrently
with the Closing Date are being released (unless arrangements have been made to
the satisfaction of the Administrative Agent in its sole discretion for
termination of such facilities and release of such Liens within a reasonable
period after the Closing Date);

(xx) consolidating balance sheets (including a separate line item for Eligible
Used Vehicle Inventory) for the Company and each Subsidiary as at the end of
September 30, 2005, and the related consolidating statements of income or
operations, all in reasonable detail prepared by management of the Company or
such Subsidiary, in each case with subtotals for (a) all New Vehicle Borrowers
and the portion of the Dual Subsidiaries not represented by Specified Franchises
and (b) all Silo Subsidiaries and the portion of the Dual Subsidiaries
represented by Specified Franchises, and in each case prior to intercompany
eliminations;

(xxi) forecasts (including assumptions) prepared by the management of the
Company of consolidated balance sheets, income statements and cash flow
statements in the form and substance reasonably satisfactory to the
Administrative Agent for each of the first four years following the Closing
Date;

(xxii) If required by the Administrative Agent in its sole discretion,
satisfactory results of audits of the Collateral, provided that, whether or not
any such audit is performed, the Administrative Agent and the New Vehicle Swing
Line Lender shall be entitled to rely on information provided by any existing
lender of the Company or its Subsidiaries as to any Vehicles and Existing New
Vehicle Facilities being refinanced or paid down on the Closing Date.

(xxiii) (x) delivery by the Company and each applicable Loan Party owning any
Equity Interests required to be pledged pursuant to this Agreement, the Pledge

 

107



--------------------------------------------------------------------------------

Agreement or the Sonic Financial Pledge Agreement of all stock certificates
evidencing such pledged Equity Interests, accompanied in each case by duly
executed stock powers (or other appropriate transfer documents) in blank affixed
thereto and (y) delivery by the Company and each other applicable Loan Party
owning any Equity Interests required to be delivered in escrow pursuant to the
Escrow and Security Agreement of all stock certificates evidencing such Equity
Interests;

(xxiv) UCC financing statements for filing in all places required by applicable
law to perfect the Liens of the Administrative Agent for the benefit of the
Secured Parties under the Security Instruments as a first priority Lien as to
items of Collateral in which a security interest may be perfected by the filing
of financing statements, and such other documents and/or evidence of other
actions as may be necessary under applicable law to perfect the Liens of the
Administrative Agent for the benefit of the Secured Parties under the Security
Instruments as a first priority Lien in and to such other Collateral as the
Administrative Agent may require;

(xxv) UCC search results with respect to the Borrowers showing only Liens
acceptable to the Administrative Agent (or pursuant to which arrangements
satisfactory to the Administrative Agent shall have been made to remove any
unacceptable Liens promptly after the Closing Date),

(xxvi) such duly executed Landlord Waivers as may be requested by the
Administrative Agent in its sole discretion;

(xxvii) a certificate signed by a Responsible Officer of the Company certifying
as to the status of the Unrestricted Subsidiaries;

(xxviii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Revolving Swing Line Lender, the
New Vehicle Swing Line Lender, the Used Vehicle Swing Line Lender or the
Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved

 

108



--------------------------------------------------------------------------------

by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than pursuant to (x) a Revolving
Committed Loan Notice, a New Vehicle Committed Loan Notice or a Used Vehicle
Committed Loan Notice, in each case requesting only a conversion of Committed
Loans to the other Type, (y) a Payment Commitment, or (z) a Payoff Letter
Commitment) is subject to the following conditions precedent:

(a) The representations and warranties of the Company and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)(i) In the case of Revolving Borrowings, (x) no Revolving Default or
Revolving Event of Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof and (y) the
proceeds of such Revolving Borrowing shall be used solely for (1) reimbursement
of Letters of Credit in accordance with Section 2.03 and refinancing of Swing
Line Loans in accordance with Section 2.04, (2) ordinary course of business
expenditures (including without limitation scheduled payments of interest on
Indenture Indebtedness), and in any event (except as described in the
parenthetical in clause (2) above), not for the repayment of Indebtedness except
for regularly scheduled payments of principal and interest (or regularly
scheduled payments of rent deemed to be principal and interest) (and regularly
scheduled payments of interest (but not termination or unwind payments) on the
applicable Related Swap Contract(s) that relate to any Indebtedness described in
clause (A), (B) or (C) below) on: (A) Permitted Real Estate Indebtedness,
(B) Indebtedness owed to Falcon Financial Corp., or an affiliate, successor or
assign thereof (any such Person, a “Falcon Party”), which Indebtedness is
identified as “Falcon Financial Corp.” on Schedule 7.03 as of the Closing Date
(such Indebtedness, “Falcon Indebtedness”) and (C) capital leases, and
(3) prepayments, payments or open market purchases of the 2002-5.25% Indenture
Notes on or prior to May 7, 2009 in connection with the 2002-5.25% Indenture
Notes Restructure in an aggregate amount not to exceed $15,000,000, and (ii) in
the case of New Vehicle Floorplan Borrowings and Used Vehicle Floorplan
Borrowings, (A) no Floorplan Event of Default shall exist, or would result from
such proposed Credit Extension or the application of the proceeds thereof, with
respect to the Company or the New Vehicle Borrower that is requesting the
Borrowing, (B) no Floorplan Event of Default under Section 8.03(b) shall exist,
(C) no Floorplan Event of Default under Section 8.03(d) or (e) shall exist with
respect to the Company, and (D) no Floorplan Event of Default under any other
subsection of Section 8.03 has continued for sixty (60) days or more.

 

109



--------------------------------------------------------------------------------

(c) The Administrative Agent and, if applicable, the L/C Issuer, the Revolving
Swing Line Lender, the New Vehicle Swing Line Lender or the Used Vehicle Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) In the case of Revolving Borrowings, the Total Revolving Outstandings after
giving effect to such Request for Credit Extension shall not exceed the
Revolving Advance Limit on such date.

(e) In the case of Used Vehicle Floorplan Borrowings, the Total Used Vehicle
Floorplan Outstandings after giving effect to such Request for Credit Extensions
shall not exceed the Used Vehicle Borrowing Base on such date.

(f) If the applicable Borrower is a New Vehicle Borrower, then the conditions of
Section 2.24 to the designation of such Borrower as a New Vehicle Borrower shall
have been met to the satisfaction of the Administrative Agent.

Each Request for Credit Extension (other than a Revolving Committed Loan Notice
a New Vehicle Committed Loan Notice or a Used Vehicle Committed Loan Notice, in
each case requesting only a conversion of Committed Loans to the other Type)
submitted by the Company shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.

4.03 Conditions to all New Vehicle Floorplan Borrowings pursuant to a Payment
Commitment or a Payoff Letter Commitment. The obligation of the New Vehicle
Floorplan Swing Line Lender to honor any request for a New Vehicle Floorplan
Borrowing pursuant to a Payment Commitment or a Payoff Letter Commitment is
subject to the following conditions precedent:

(a) To the extent required pursuant to the terms of such Payment Commitment or
Payoff Letter Commitment, as the case may be, the New Vehicle Floorplan Swing
Line Lender shall have received a manufacturer/distributor invoice, cash draft,
electronic record, depository transfer check, sight draft, or such other
documentation as may be specified in such Payment Commitment or Payoff Letter
Commitment, identifying the Vehicles delivered or to be delivered to the
applicable New Vehicle Borrower; and

(b) any other conditions precedent set forth in such Payment Commitment or
Payoff Letter Commitment.

 

110



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of the Company and each New Vehicle Borrower represents and warrants to the
Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all franchises and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clauses (b) and (c),
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
(i) any such filing necessary or advisable to perfect in favor of the
Administrative Agent, for the benefit of the Secured Parties, the Liens on the
Collateral and (ii) any such approval, consent, exemption, authorization, other
action, notice or filing that has been obtained, taken, given or made and is in
full force and effect), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

 

111



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated and consolidating balance sheets of the Company
and its Subsidiaries dated September 30, 2005, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows, and
consolidating statements of income or operations, in each case for the fiscal
quarter ended on that date, and in each case prior to intercompany eliminations
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the consolidated financial condition of the Company and its
Subsidiaries as of the date thereof and their consolidated results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments. Schedule 7.03
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) To the Company’s best knowledge, no Internal Control Event exists or has
occurred since the date of the Audited Financial Statements that has resulted in
or could reasonably be expected to result in a misstatement in any material
respect, in any financial information delivered or to be delivered to the
Administrative Agent or the Lenders, of (x) covenant compliance calculations
provided hereunder or (y) the assets, liabilities, financial condition or
results of operations of the Company and its Subsidiaries on a consolidated
basis.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) if determined adversely, could
reasonably be expected to have a Material Adverse Effect. Schedule 5.06 sets
forth all actions, suits, proceedings, claims or disputes pending, or to the
knowledge of the Company after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental

 

112



--------------------------------------------------------------------------------

Authority seeking damages or other remedies in excess of $5,000,000 or which if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

5.07 No Default. Neither the Company nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09 Environmental Compliance. The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and any material claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as
(i) are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Company or the applicable
Subsidiary operates and (ii) satisfy the requirements of the Security
Instruments.

5.11 Taxes. The Company and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan, and to the knowledge of the Company, each Multiemployer Plan is
in compliance in all material respects with the applicable provisions of ERISA,
the Code and other Federal or state Laws. Each Plan, and to the knowledge of the
Company, each Multiemployer Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS, an application for such a letter is currently being processed by

 

113



--------------------------------------------------------------------------------

the IRS with respect thereto or the Company is properly relying on the
qualification of a prototype plan which the Company has duly adopted and, to the
best knowledge of the Company, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Company and each ERISA Affiliate have
made all required contributions to each Plan and each Multiemployer Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made by the Company or any ERISA Affiliate with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan or Multiemployer Plan that could reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any ERISA Affiliate has
engaged in any prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan or Multiemployer Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Pension Plan, and to the knowledge of the Company, with respect
to any Multiemployer Plan; (ii) no Pension Plan has any Unfunded Pension
Liability in excess of $1,000,000; (iii) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan in an aggregate amount in excess of $1,000,000;
and iv) neither the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens. The Company has no equity investments in any other corporation or entity
other than those specifically disclosed in Part(b) of Schedule 5.13. All of the
outstanding Equity Interests in the Company have been validly issued and are
fully paid and nonassessable.

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

(a) Neither the Company nor any New Vehicle Borrower is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning

 

114



--------------------------------------------------------------------------------

of the Public Utility Holding Company Act of 1935, or (ii) is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

5.15 Disclosure. The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except where the failure to do so, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. To the best knowledge of the Company, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Company or any Subsidiary
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Company, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.18 Books and Records. Each of the Company and each Subsidiary maintains proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied have been made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.

5.19 Franchise Agreements and Framework Agreements. The Company has provided to
the Administrative Agent true, correct and complete copies of (a) a standard
form of Franchise Agreement for each vehicle manufacturer or distributor and
(b) each Framework

 

115



--------------------------------------------------------------------------------

Agreement, in each case in effect as of the Closing Date. Except as set forth on
Schedule 5.19 or with respect to any Franchise Agreement entered into after the
Closing Date and delivered to the Administrative Agent and each Lender pursuant
to Section 6.03(f), there is no material deviation in any Franchise Agreement
from the standard form of Franchise Agreements for the applicable vehicle
manufacturer or distributor delivered as of the Closing Date. Each Franchise
Agreement and Framework Agreement is, other than as disclosed in writing to the
Administrative Agent and the Lenders, in full force and effect and is
enforceable by the applicable Loan Party in accordance with its terms. To the
knowledge of the Company, (a) no party to any Franchise Agreement or Framework
Agreement is in material breach of, or has failed to perform in any material
respect or is in material default under, such Franchise Agreement or Framework
Agreement and (b) no party to any Franchise Agreement or Framework Agreement has
given or received any notice of any proposed or threatened termination of such
Franchise Agreement or Framework Agreement (except any such notice that has been
disclosed to the Administrative Agent and each Lender, as the case may be,
pursuant to Section 6.03(f)).

5.20 Collateral.

(a) The provisions of each of the Security Instruments are effective to create
in favor of the Administrative Agent for the benefit of the Secured Parties, a
legal, valid and enforceable first priority, perfected security interest in all
right, title and interest of each applicable Loan Party in the Collateral
described therein, except as otherwise permitted hereunder.

(b) No Contractual Obligation to which any Loan Party is a party or by which the
property of any Loan Party is bound prohibits the filing or recordation of any
of the Loan Documents or any other action which is necessary or appropriate in
connection with the perfection of the Liens on Collateral evidenced and created
by any of the Loan Documents.

5.21 Solvency. Both before and after giving effect to the Loans hereunder, each
Loan Party is Solvent. On the Closing Date, both before and after giving effect
to the Loans hereunder, each Loan Party is Solvent.

5.22 Labor Matters. As of the date hereof, to the Company’s and its
Subsidiaries’ knowledge, there are no material labor disputes to which the
Company or any of its Subsidiaries may become a party, including, without
limitation, any strikes, lockouts or other disputes relating to such Persons’
plants and other facilities.

5.23 [Intentionally omitted.]

5.24 Retail Contracts.

(a) No legal or governmental proceedings are pending which would reasonably be
seen as likely to materially impair the value of the Retail Contracts taken as a
whole, and to the knowledge of Company and Cornerstone, no such proceedings are
threatened or contemplated by any Governmental Authority or any other Person.

(b) Each Retail Contract shall represent the genuine, legal, valid, and binding
payment obligation in writing of the obligors thereunder, enforceable by the
holder thereof in

 

116



--------------------------------------------------------------------------------

accordance with its terms subject to the effect of bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditor’s
rights generally.

(c) The Obligor on each Retail Contract has obtained or agreed to obtain
physical damage insurance covering the Vehicles financed pursuant to the
applicable Retail Contract.

(d) The numerical data relating to the characteristics of the Retail Contracts
contained in the Company’s and Subsidiaries’ financial statements provided to
the Administrative Agent are true and correct in all material respects.

(e) Each Retail Contract constitutes “chattel paper” or “electronic chattel
paper” as each is defined in the UCC.

(f) There is only one original executed copy of each Retail Contract

5.25 Proceeds of Revolving Credit Facility. On and after the Amendment No. 4
Effective Date, the proceeds of the Revolving Credit Facility shall be used
solely for (i) reimbursement of Letters of Credit in accordance with
Section 2.03 and refinancing of Swing Line Loans in accordance with
Section 2.04, (ii) ordinary course of business operating expenses (including
without limitation scheduled payments of interest on Indenture Indebtedness),
and in any event (except as described in the parenthetical in clause (2) above),
not for the repayment of Indebtedness except for regularly scheduled payments of
principal and interest (or regularly scheduled payments of rent deemed to be
principal and interest) (and regularly scheduled payments of interest (but not
termination or unwind payments) on the applicable Related Swap Contract(s) that
relate to any Indebtedness described in clause (A), (B) or (C) below) on:
(A) Permitted Real Estate Indebtedness, (B) Indebtedness owed to any Falcon
Party, which Indebtedness is Falcon Indebtedness and (C) capital leases, and
(iii) prepayments, payments or open market purchases of the 2002-5.25% Notes on
or prior to May 7, 2009 in connection with the 2002-5.25% Indenture Notes
Restructure in an aggregate amount not to exceed $15,000,000.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Company (or if earlier, fifteen (15) days after the
date required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), a consolidated and consolidating balance sheet
(including a separate line item for Eligible Used Vehicle Inventory)

 

117



--------------------------------------------------------------------------------

of the Company and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows and consolidating statements of income or operations, in each
case for such fiscal year, in each case prior to intercompany eliminations and
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by (i) a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Required Lenders as to whether such financial
statements are free of material misstatement, which report and opinion shall be
prepared in accordance with audit standards of the Public Company Accounting
Oversight Board and applicable Securities Laws and shall not be subject to any
“going concern” or like qualification or exception (other than in the case of
the audit report with respect to the financial statements for the fiscal year
ended December 31, 2008) or any qualification or exception as to the scope of
such audit or with respect to the absence of material misstatement; and
(ii) (A) management’s assessment of the effectiveness of the Company’s internal
controls over financial reporting as of the end of such fiscal year of the
Company as required in accordance with Item 308 of SEC Regulation S-K expressing
a conclusion which contains no statement that there is a material weakness in
such internal controls, except for such material weaknesses as to which the
Required Lenders do not object, and (B) an attestation report of such Registered
Public Accounting Firm on management’s assessment of, and the opinion of the
Registered Public Accounting Firm independently assessing the effectiveness of,
the Company’s internal controls over financial reporting in accordance with
Item 308 of SEC Regulation S-K, PCAOB Auditing Standard No. 2 and Section 404 of
Sarbanes-Oxley and expressing a conclusion which contains no statement that
there is a material weakness in such internal controls, except for such material
weakness as to which the Required Lenders do not object, and such consolidating
statements to be certified by a Responsible Officer of the Company to the effect
that such statements are fairly stated in all material respects when considered
in relation to the consolidated financial statements of the Company and its
Subsidiaries;

(b) as soon as available, but in any event within thirty (30) days after the end
of each of the calendar months (including December) of each fiscal year of the
Company (or if earlier, five days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)), (i) a
consolidated and consolidating balance sheet (including a separate line item for
Eligible Used Vehicle Inventory) of the Company and its Subsidiaries as at the
end of such calendar month, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows and consolidating statements of
income or operations, in each case for such calendar month and for the portion
of the Company’s fiscal year then ended, in each case prior to intercompany
eliminations and setting forth in each case in comparative form the figures for
the corresponding calendar month of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements be certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and such consolidating statements to be certified by a
Responsible Officer of the Company to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the

 

118



--------------------------------------------------------------------------------

Company and its Subsidiaries and (ii) a cash flow forecast for the 13 weeks
following such period;

As to any information contained in materials furnished pursuant to
Section 6.02(h), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (except financial statements for a month other than the
last month of a fiscal quarter), a duly completed Compliance Certificate signed
by a Responsible Officer of the Company; provided that, with respect to the
Compliance Certificate delivered in connection with the fiscal year ending
December 31, 2008 or the month ending March 31, 2009, the Company shall identify
each category of exclusion from the “Consolidated Current Liabilities” (pursuant
to the first proviso to the definition of “Consolidated Liquidity Ratio”) in
detail on such Compliance Certificate;

(b) concurrently with (and in no event later than the time required for) the
delivery of the financial statements referred to in Sections 6.01(a) and (b), a
duly completed Revolving Borrowing Base Certificate as of the end of the
respective fiscal year or calendar month, signed by a Responsible Officer of the
Company; provided that, (i) if any Event of Default shall have occurred and be
continuing, the Company shall deliver such Revolving Borrowing Base
Certificates, each signed by a Responsible Officer of the Company, at any other
time requested by the Administrative Agent and (ii) the parties acknowledge that
the Historical Consolidated EBITDA reflected in the monthly Revolving Borrowing
Base Certificates delivered with the financial statements referred to in
Section 6.01(b) shall be calculated using the four quarters of the Company most
recently ended;

(c) on and after May 7, 2009, in the event of any Disposition resulting in Net
Cash Proceeds in an amount greater than $10,000,000 and concurrently with the
delivery of a notice of Disposition required pursuant to Section 6.03(g), a duly
completed Revolving Borrowing Base Certificate and a duly completed Used Vehicle
Borrowing Base Certificate, in each case giving pro forma effect to such
Disposition, based on the prior month’s Revolving Borrowing Base Certificate and
Used Vehicle Borrowing Base Certificate, as applicable, and subtracting sold
assets and the Consolidated EBITDA attributable to such sold assets (to the
extent such Consolidated EBITDA was included in the prior month’s Revolving
Borrowing Base) but reflecting (x) reductions in the Aggregate Revolving
Commitments required pursuant to Section 2.15(c) in connection with such
Disposition and delivery of such certificates, and (y) prepayments of Revolving
Loans required pursuant to Section 2.14(e) and prepayments of Used Vehicle
Floorplan Loans required pursuant to Section 2.14(g) in connection with such
Disposition and delivery of such certificates;

 

119



--------------------------------------------------------------------------------

(d) within twenty (20) days after the end of each calendar month, a duly
completed Used Vehicle Borrowing Base Certificate signed by a Responsible
Officer of the Company as at the end of such calendar month;

(e) within a reasonable period of time after any request by the Administrative
Agent, detailed information regarding assets in the Revolving Borrowing Base,
including without limitation receivables ageing reports, inventory and equipment
listings for all Vehicles, in each case in form and substance and containing
such details as may be reasonably requested by the Administrative Agent;

(f) within a reasonable period of time after any request by the Administrative
Agent, Vehicle Title Documentation and manufacturer/dealer statements;

(g) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;

(h) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(i) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof; and

(j) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(h) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any

 

120



--------------------------------------------------------------------------------

Lender that requests the Company to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Company shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”). The Company hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Company shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any notice or correspondence from or on behalf of the applicable
franchisor, distributor or manufacturer, the Company or any Subsidiary alleging
that any such event has occurred with respect to any Franchise Agreement or
Framework Agreement, (iii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority
which such dispute, litigation, investigation, proceeding or suspension arising
under this clause (iii) has resulted or could reasonably be expected to result
in a Material Adverse Effect; or (iv) the commencement

 

121



--------------------------------------------------------------------------------

of, or any material development in, any litigation or proceeding affecting the
Company or any Subsidiary, including pursuant to any applicable Environmental
Laws, where the result of such event arising under this clause (iv) has resulted
or could reasonably be expected to result in a Material Adverse Effect;

(c) of the occurrence of any ERISA Event with respect to a Pension Plan, and
subject to notification to the Company, with respect to a Multiemployer Plan;

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;

(e) of the Registered Public Accounting Firm’s determination (in connection with
its preparation of any report under Section 6.01(a)(ii)) or the Company’s
determination at any time of the occurrence or existence of any Internal Control
Event;

(f) of (i) any Franchise Agreement entered into after the Closing Date (and a
copy of such Franchise Agreement) which deviates in any material respect from
the Franchise Agreements for the applicable vehicle manufacturer or distributor
delivered as of the Closing Date, (ii) any Framework Agreement (and a copy of
such Framework Agreement) entered into after the Closing Date (including the
subject matter and term of such Framework Agreement), (iii) the termination or
expiration of any Franchise Agreement or Framework Agreement, (iv) any amendment
or other modification (and a copy of such amendment or modification) of any
Framework Agreement, and (v) any material adverse change in the relationship
between the Company or any Borrower and any vehicle manufacturer or distributor,
including the written threat of loss of a new vehicle franchise or the written
threat of termination of a Franchise Agreement or Framework Agreement;

(g) of the occurrence of any Disposition of property or assets for which any
Borrower is required to make a mandatory prepayment or cash collateralize L/C
Obligations pursuant to Section 2.14(l), such notice pursuant to this clause
(g) to be given on the date of such Disposition and to include (i) a statement
of the date of the Disposition, the property or assets Disposed of, and the
Reduction Amount in connection therewith, and (ii) an itemized calculation of
the Net Cash Proceeds from such Disposition (including showing as a separate
line item each category of payments, expenses or taxes that are deducted as part
of such calculation; and

(h) of the occurrence of any Silo Financing Commencement Date occurring during
any month with respect to any Removed Franchise of a Subsidiary not later than
the last Business Day of such month, stating (i) such Silo Financing
Commencement Date, (ii) each applicable Removed Franchise, (iii) the mandatory
prepayments of New Vehicle Floorplan Committed Loans and New Vehicle Floorplan
Swing Line Loans required in connection therewith by Section 2.16(b)(iii)(C),
and (iv) the amount of the reduction in Aggregate New Vehicle Floorplan
Commitments required in connection therewith by Section 2.15(d).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each

 

122



--------------------------------------------------------------------------------

notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable (a) all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, including Vehicles, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

6.05 Preservation of Existence, Etc.; Maintenance of Vehicle Title
Documentation. Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect; and (d) if applicable,
preserve and maintain, in accordance with its standard policies and procedures,
all manufacturer statements of origin, certificates of origin, certificates of
title or ownership and other customary vehicle title documentation
(collectively, the “Vehicle Title Documentation”) necessary or desirable in the
normal conduct of its business and maintain records evidencing which Vehicles
are being used as Demonstrators and Rental Vehicles.

6.06 Maintenance of Properties; Repairs. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

6.07 Maintenance of Insurance. (a) Maintain with financially sound and reputable
insurance companies not Affiliates of the Company or any Subsidiary, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and otherwise as required by the Security Instruments; (b) maintain general
public liability insurance at all times with financially sound and reputable
insurance companies not Affiliates of the Company or any Subsidiary, against
liability on account of damage to persons and property; and (c) maintain
insurance under all applicable workers’ compensation laws and against loss by
reason of business interruption with such policies of insurance to have such
limits, deductibles, exclusions, co-insurance and other provisions providing no
less coverage than that maintained on the Closing Date, such insurance policies
to be in form reasonably satisfactory to the Administrative Agent. Each of the
policies described in this Section 6.07 shall provide that the insurer shall
give the Administrative Agent not less than thirty (30) days’ prior written
notice before any material amendment to any such

 

123



--------------------------------------------------------------------------------

policy by endorsement or any lapse, termination or cancellation thereof, each
such policy of liability insurance shall list the Administrative Agent as an
additional insured, and each such policy of casualty insurance shall list the
Administrative Agent as loss payee pursuant to a loss payee clause in form and
substance satisfactory to the Administrative Agent.

6.08 Compliance with Laws and Contractual Obligations. Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees and all Contractual Obligations applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be, including, if
applicable, books and records specifying the year, make, model, cost, price,
location and vehicle identification number of each Vehicle owned by the Company
or such Subsidiary.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties (including inspecting Vehicles and conducting random samples of the
Net Book Value of the Used Vehicles), to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company (except for access required in connection with a
floorplan audit pursuant to Section 6.12, which will be permitted at any time
during regular business hours (or at other times consistent with standard
industry practice) and without advance notice); provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions:

(a) in the case of the Revolving Credit Facility, solely for (i) reimbursement
of Letters of Credit in accordance with Section 2.03 and refinancing of Swing
Line Loans in accordance with Section 2.04, (ii) ordinary course of business
operating expenses (including without limitation scheduled payments of interest
on Indenture Indebtedness), and in any event (except as described in the
parenthetical in clause (2) above), not for the repayment of Indebtedness except
for regularly scheduled payments of principal and interest (or regularly
scheduled payments of rent deemed to be principal and interest) (and regularly
scheduled payments of interest (but not termination or unwind payments) on the
applicable Related Swap Contract(s) that relate to any Indebtedness described in
clause (A), (B) or (C) below) on: (A) Permitted Real Estate Indebtedness,
(B) Indebtedness owed to any Falcon Party, which Indebtedness is Falcon
Indebtedness and (C) capital leases, and (iii) prepayments, payments or

 

124



--------------------------------------------------------------------------------

open market purchases of the 2002-5.25% Notes on or prior to May 7, 2009 in
connection with the 2002-5.25% Indenture Notes Restructure in an aggregate
amount not to exceed $15,000,000.

(b) in the case of the New Vehicle Floorplan Facility (i) to finance the
acquisition by the New Vehicle Borrowers of New Vehicle Inventory (including
dealer trade, Demonstrators, Rental Vehicles and Fleet Vehicles) pursuant to New
Vehicle Floorplan Committed Loan Notices, New Vehicle Floorplan Swing Line Loan
Notices, Payment Commitments or Payoff Letter Commitments; provided that, on and
after the Amendment No. 5 Effective Date, no New Vehicle Floorplan Committed
Loan or New Vehicle Floorplan Swing Line Loan shall be made to any New Vehicle
Borrower to finance New Vehicles manufactured by a Restricted Manufacturer
unless the applicable New Vehicle Borrower sold (at the applicable franchise)
New Vehicles manufactured by such Restricted Manufacturer, and financed such New
Vehicles under the New Vehicle Floorplan Facility, prior to the Amendment No. 5
Effective Date, and (ii) to refinance indebtedness outstanding under existing
new vehicle floorplan facilities of the New Vehicle Borrowers (collectively, the
“Existing New Vehicle Facilities”), in each case not in contravention of any Law
or any Loan Document; and

(c) in the case of the Used Vehicle Floorplan Facility (i) to finance the
acquisition of Used Vehicle inventory, and (ii) to refinance the Existing Credit
Agreement, in each case not in contravention of any Law or of any Loan Document;

provided that no proceeds of any Credit Extension shall be paid to any
Unrestricted Subsidiary.

6.12 Floorplan Audits.

(a) Entry on Premises. Each New Vehicle Borrower shall permit a duly authorized
representative of the New Vehicle Swing Line Lender to enter upon such New
Vehicle Borrower’s premises during regular business hours (or at other times
consistent with standard industry practice) to perform audits of Vehicles
constituting Collateral in a manner reasonably satisfactory to the New Vehicle
Swing Line Lender on a quarterly basis or at other intervals as requested by the
New Vehicle Swing Line Lender from time to time, but no less frequently than
three times in any twelve (12) month period. Each New Vehicle Borrower shall
assist the New Vehicle Swing Line Lender, and its representatives, in whatever
way reasonably necessary to make the inspections and audits provided for herein.

(b) Delivery of Audits. Within thirty (30) days after the end of each calendar
month of the Company, the New Vehicle Swing Line Lender shall deliver to the
Administrative Agent a summary of the audits of each of the New Vehicle
Borrowers performed by the New Vehicle Swing Line Lender during the calendar
month just ended, setting forth therein a spread sheet reflecting, for each New
Vehicle Borrower, a summary of the results of each floorplan audit during the
calendar month. The Administrative Agent shall promptly deliver a copy of such
report to each Lender.

6.13 Location of Vehicles. Keep the Vehicles only at the locations set forth on
Schedule 6.13, as such schedule may be revised from time to time as set forth in
the Compliance Certificate delivered pursuant to Section 6.02(a), except that
Vehicles may, in the ordinary

 

125



--------------------------------------------------------------------------------

course of business, (i) be temporarily in transit to or between such locations
or (ii) be temporarily removed from such locations (a) for repair, (b) when
being test driven by potential customers or (c) in the case of Heavy Trucks, for
conversion of any such Heavy Truck at a conversion facility, provided that,
(1) if requested by the New Vehicle Swing Line Lender in its sole discretion
during a floorplan audit, the Company or the applicable New Vehicle Borrower
shall provide the New Vehicle Swing Line Lender with the name, location and
contact information of the conversion facility or other information reasonably
requested by the New Vehicle Swing Line Lender with respect to such Heavy Truck,
and (2) if the applicable customer has purchased the applicable Heavy Truck, the
conversion facility may transport such Heavy Truck directly to such customer.

6.14 Additional Subsidiaries. As soon as practicable but in any event within
thirty (30) days following the acquisition, creation or designation of any
Restricted Subsidiary (or the date a Subsidiary otherwise qualifies as a
Restricted Subsidiary) cause to be delivered to the Administrative Agent each of
the following:

(i) a Joinder Agreement duly executed by such Restricted Subsidiary with all
schedules and information thereto appropriately completed (including appropriate
indications if such Restricted Subsidiary is a Dual Subsidiary or a Silo
Subsidiary);

(ii) a Joinder Agreement (or an amendment to a Joinder Agreement or a supplement
to the Pledge Agreement or Escrow and Security Agreement, as applicable) by the
direct owner of the Equity Interests in such Restricted Subsidiary, which
Joinder Agreement (or amendment or supplement) effects the pledge of the Equity
Interests of such Restricted Subsidiary pursuant to the Pledge Agreement or the
escrow of the Equity Interests of such Restricted Subsidiary pursuant to the
Escrow and Security Agreement, as the case may be;

(iii) UCC financing statements naming such Restricted Subsidiary as “Debtor” and
naming the Administrative Agent for the benefit of the Secured Parties as
“Secured Party,” in form, substance and number sufficient in the reasonable
opinion of the Administrative Agent and its counsel to be filed in all UCC
filing offices in which filing is necessary or advisable to perfect in favor of
the Administrative Agent for the benefit of the Secured Parties the Liens on the
Collateral conferred under such Joinder Agreement and other Security Instruments
to the extent such Lien may be perfected by UCC filings;

(iv) unless the Required Lenders expressly waive such requirement in accordance
with Section 10.01, in the case of any single Acquisition or any related series
of Acquisitions with an aggregate Cost of Acquisition of $25,000,000 or more, an
opinion or opinions of counsel to such Restricted Subsidiary dated as of the
date of delivery of such Joinder Agreements (and other Loan Documents) provided
for in this Section 6.14 and addressed to the Administrative Agent, in form and
substance acceptable to the Administrative Agent;

(v) the documents described in Sections 4.01(a)(iii), (iv), (vii), (xiii),
(xiv), (xxv) and (xxvi) with respect to such Restricted Subsidiary; and

 

126



--------------------------------------------------------------------------------

(vi) evidence satisfactory to the Administrative Agent that all taxes, filing
fees, recording fees and other related transaction costs have been paid;
provided that any bankruptcy remote, special purpose Subsidiary formed for the
sole purpose of, and engaged solely in the business of, owning real estate and
leases thereof, and issuing non-recourse securities in connection with
securitizations of such real estate and leases, (or, in the case of Sonic FFC 1,
Inc., Sonic FFC 2, Inc. and Sonic FFC 3, Inc., repayment of Falcon Indebtedness
with proceeds of rental payments received by such Persons in the amount of such
payments) shall be excluded from the requirements contained in this
Section 6.14.

Within ninety (90) days after the Closing Date, the Company shall deliver to the
Administrative Agent each of the items required in clauses (i) – (vi) above with
respect to Sonic Tysons Corner H, Inc. and Sonic Tysons Corner Infiniti, Inc.

6.15 New Vehicle Borrowers. If the Company requests that the Aggregate New
Vehicle Floorplan Commitments be made available to a newly acquired or created
Subsidiary which engages in the business of selling or leasing New Vehicles
(other than a Silo Subsidiary) deliver within sixty (60) days following the
acquisition or creation of such Subsidiary, in addition to the deliveries
required pursuant to Section 6.14 (which still must be delivered within the
thirty (30) day period set forth therein), a Joinder Agreement (or amended and
restated Joinder Agreement) duly executed by such Subsidiary with all schedules
thereto appropriately completed with respect to becoming a New Vehicle Borrower
hereunder and an opinion or opinions of counsel to such Subsidiary dated as of
the date of delivery of such Joinder Agreement (as amended and restated Joinder
Agreement) provided for in this Section 6.15 and addressed to the Administrative
Agent, in form and substance acceptable to the Administrative Agent. In
addition, such Subsidiary shall also comply with Section 7.18 (in the case of a
Silo Subsidiary) or Section 7.19 (in the case of a Dual Subsidiary).

6.16 Further Assurances. Execute, acknowledge, deliver, and record or file such
further instruments, including, without limitation, further security agreements,
financing statements, and continuation statements, and do such further acts as
may be reasonably necessary, desirable, or proper to carry out more effectively
the purposes of this Agreement, including, without limitation, (i) causing any
additions, substitutions, replacements, or equipment related to the Vehicles
financed hereunder to be covered by and subject to the Liens created in the Loan
Documents to which any New Vehicle Borrower is a party; and (ii) with respect to
any Vehicles which are or required to be subject to Liens created in the Loan
Document to which any New Vehicle Borrower is a party, execute, acknowledge,
endorse, deliver, procure, and record or file any document or instrument,
including, without limitation, any financing statement or any Vehicle Title
Documentation, deemed advisable by the Administrative Agent or the New Vehicle
Swing Line Lender to protect the Liens granted in this Agreement or the Loan
Documents to which any of them respectively is a party and against the rights or
interests of third Persons, and the Company will pay all reasonable costs
connected with any of the foregoing.

 

127



--------------------------------------------------------------------------------

6.17 Retail Contracts.

(i) at request of the Administrative Agent, stamp each Retail Contract with a
notation, in order to perfect the Administrative Agent’s security interest,
containing such language as the Administrative Agent may require to indicate the
Administrative Agent’s valid first priority lien, and/or at the Administrative
Agent’s sole discretion, the Administrative Agent or its authorized agent may
take possession of the Retail Contracts;

(ii) purchase only those Retail Contracts originating from an Affiliated Dealer;

(iii) purchase only those Retail Contracts which (a) were originated by an
Affiliated Dealer in the state in which the applicable Affiliated Dealer
conducts business for the retail sale of a Cornerstone Financed Vehicle in the
ordinary course of such Affiliated Dealer’s business, (b) were fully and
properly executed by the parties thereto, (c) were originated by an Affiliated
Dealer, and (d) were validly assigned by such Affiliated Dealer to Cornerstone;

(iv) purchase only those Retail Contracts which (a) create a valid, subsisting,
and enforceable first priority security interest in favor of the Affiliated
Dealer in the Financed Vehicle, (b) contain customary and enforceable provisions
such that the rights and remedies of the holder thereof shall be adequate for
realization against the collateral, and (c) provide for, in the event that such
Retail Contract is prepaid, a prepayment that fully pays the principal balance;

(v) purchase only those Retail Contracts originated pursuant to the sale of a
Cornerstone Financed Vehicle which such sale complied (at the time it was
originated or made) and shall comply (at the execution of this Agreement) in all
material respects with all requirements of applicable Laws, including, without
limitation, usury laws, the Federal Truth-in-Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations B, M and Z, and the State adaptations of
the National Consumer Act and of the Uniform Consumer Credit Code, and other
consumer credit laws and equal credit opportunity and disclosure laws;

(vi) keep the Retail Contracts at Cornerstone’s Addresses, unless otherwise
directed by the Administrative Agent, in a reasonably secured area, protected by
fire, and with adequate protection to resume business in a reasonable amount of
time, in case of loss;

(vii) maintain accounts and records as to each Retail Contract accurately and in
sufficient detail to permit the reader thereof to know at any time the status of
each Retail Contract, including payments and recoveries made and payments owing
(and the nature of each);

 

128



--------------------------------------------------------------------------------

(viii) give to any prospective purchaser, lender, or other transferee, computer
tapes, records, or print-outs (including restored from back-up archives), which,
if containing references in any manner whatsoever to any Retail Contract shall
indicate clearly that the Administrative Agent has a first priority and valid
lien against such Retail Contract, if at any time Cornerstone proposes to sell,
grant a security interest in, or otherwise transfer any interest in the Retail
Contracts to any prospective purchaser, lender, or other transferee;

(ix) defend the rights, title, and interest of the Administrative Agent in, to
and under such Retail Contracts against all claims of third parties claiming
through or under Cornerstone, and shall join in such defense;

(x) cause the Affiliated Dealers to use only such Retail Contracts as will have
been approved by Administrative Agent in writing, it being understood, however,
that any such approval shall not indicate compliance with any applicable Laws or
with this Agreement; and

(xi) promptly notify the Administrative Agent in writing of any material change
occurring in or to the Cornerstone Collateral, including any event causing a
material loss or depreciation of the Collateral and the amount of such loss or
depreciation.

6.18 Interim Floorplan Indebtedness. Within thirty (30) days of the Closing
Date, designate each Subsidiary obligated pursuant to Interim Floorplan
Indebtedness which is not a New Vehicle Borrower as of the Closing Date as
either a Dual Subsidiary or a Silo Subsidiary in accordance with the terms of
this Agreement.

6.19 Landlord Waivers. With respect to any real property leased by the Company
or any Loan Party, where requested by the Administrative Agent, the Company and
each Loan Party shall use commercially reasonable efforts (and shall deliver to
the Administrative Agent satisfactory evidence of such efforts) to deliver a
Landlord Waiver (to the extent not previously delivered to the Administrative
Agent) duly executed by the applicable landlord in form and substance reasonably
satisfactory to the Administrative Agent.

6.20 Deposit Accounts.

(a) The Company and each applicable Loan Party shall deliver deposit account
control agreements that perfect the Administrative Agent’s security interest in
Deposit Accounts (as defined in the Security Agreement) (other than payroll,
medical benefit and controlled disbursement accounts) duly executed by the
applicable depository bank, each in form and substance reasonably satisfactory
to the Administrative Agent in accordance with Section 1(f) of Amendment No. 5;
provided that, if the Administrative Agent has waived the condition precedent of
a deposit account control agreement for any Deposit Account as described in
Section 1(f) of Amendment No. 5, then within 45 days after the Amendment No. 5
Effective Date, the Company and each applicable Loan Party shall deliver a
deposit account control agreement for such Deposit Account, provided, however,
that the Administrative Agent may

 

129



--------------------------------------------------------------------------------

waive in its sole discretion the requirement to deliver any deposit account
control agreement(s) for any Deposit Account(s) that collect, in the aggregate,
less than 2.5% of the consolidated gross receipts or revenues of the Company and
its Subsidiaries.

(b) The Company and each applicable Loan Party shall (i) deliver to the
Administrative Agent, within fifteen (15) days after the end of each calendar
month, a report of any changes in the account number or legal name of any
Deposit Account, any newly opened Deposit Account (including the account number
and legal name thereof), and any closed Deposit Account (including the account
number and legal name thereof) for each depository bank during such month (any
such change, opening or closing, a “Deposit Account Change”), and (ii) by no
later than the time required for delivery of any notice described in clause
(i) above, cause the Schedule of Deposit Accounts (or applicable schedule) under
any applicable Deposit Account Control Agreement to be amended, executed and
submitted by the Company and other applicable Loan Parties to the applicable
depository bank for its acknowledgement and ratification, with evidence thereof
provided to the Administrative Agent.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
refunding, refinancing, renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any refunding, refinancing, renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

130



--------------------------------------------------------------------------------

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting a
Revolving Event of Default under Section 8.01(h) or a Floorplan Event of Default
under Section 8.03(f);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) Liens securing Permitted Silo Indebtedness, provided that such Liens do not
at any time encumber any property other than the New Vehicles and, in the case
of Specified BMW Franchises, the Used Vehicles financed by such Permitted Silo
Indebtedness, and cash collateral accounts maintained by (or letters of credit
issued to) the holders of such Permitted Silo Indebtedness and agreed to by the
Administrative Agent, and proceeds of the foregoing property described in this
clause (j); provided further that a Vehicle financed by one or more loans under
a Permitted Silo Indebtedness facility provided by a finance company may also
cross-collateralize other loans under such facility;

(k) Liens securing Interim Floorplan Indebtedness, provided that (i) such Liens
do not at any time encumber any property other than the property financed by
such Interim Floorplan Indebtedness and (ii) such Liens are released to the
satisfaction of the Administrative Agent within 30 days of the Closing Date;

(l) Liens securing the Equipment described on Schedule 1.01C, provided that such
Liens shall be terminated within one (1) year of the Closing Date;

(m) Liens on Permitted Real Estate Indebtedness Collateral securing either
Permitted Real Estate Indebtedness permitted by Section 7.03(o) or permitted
Guarantees thereof;

(n) Liens securing Permitted Service Loaner Indebtedness, provided that such
Liens do not at any time encumber any property other than the New Vehicles
financed by such Permitted Service Loaner Indebtedness, and proceeds of such
Vehicles;

(o) Liens securing the 2009 Indenture Indebtedness, provided that such Liens do
not encumber any property that is not Collateral under the Loan Documents and
such Liens are

 

131



--------------------------------------------------------------------------------

expressly subordinated to the Liens on the Collateral in favor of the Secured
Parties under the Loan Documents in a manner acceptable to the Administrative
Agent and otherwise containing terms and conditions acceptable to the
Administrative Agent (including without limitation prohibitions on additional
liens on real property and other property securing the 2009 Indenture Notes),
and will only secure an aggregate amount not to exceed the outstanding amount of
the 2009 Indenture Notes immediately after giving effect to the prepayments or
open market purchases of the 2002-5.25% Indenture Notes in connection with the
2002-5.25% Indenture Notes Restructure on or prior to May 7, 2009; and

(p) Liens not otherwise permitted under this Section 7.01; provided that (i) at
the time of the creation or incurrence of such Lien, no Default shall exist or
would result from such Lien, (ii) no such Lien attaches to any Collateral, and
(iii) the aggregate Indebtedness secured by all Liens created or incurred in
reliance on this clause (m) shall not exceed $25,000,000 at any time.

7.02 Investments. Make any Investments, except:

(a) Investments held by the Company or such Subsidiary in the form of cash
equivalents or short-term marketable securities;

(b) advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments of the Company in any Guarantor and Investments of any Guarantor
in the Company or in another Guarantor;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.03;

(f) Acquisitions permitted by Section 7.12;

(g) loans to consumers to finance such consumers’ purchase of Vehicles, which
loans are made pursuant to Retail Contracts;

(h) capital contributions (in order to meet capital requirements imposed by
applicable Law) or insurance premium payments by any Loan Party to SRM
Assurance, Ltd., which capital contributions and premium payments do not exceed
$6,000,000 in the aggregate in any fiscal year of the Company;

(i) Buyer Notes obtained by the Company or a Subsidiary in connection with a
Disposition permitted by Section 7.05(i), provided, however, that the aggregate
amount of all such Investments at any one time shall not exceed $15,000,000; and

 

132



--------------------------------------------------------------------------------

(j) other Investments not exceeding $5,000,000 in the aggregate in any fiscal
year of the Company.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

(c) Guarantees of the Company or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Company or any other Guarantor;

(d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $5,000,000;

(f) Indebtedness in an aggregate principal amount not to exceed $40,000,000 at
any time outstanding;

(g) Permitted Silo Indebtedness;

(h) Indebtedness of Subsidiaries that are new vehicle dealerships and that are
not New Vehicle Borrowers as of the Closing Date, owed to any
manufacturer-affiliated finance company (including BMW Financial Services, NA,
LLC but excluding any other Lender under the Senior Credit Facility as of the
Closing Date) providing financing pursuant to any Permitted

 

133



--------------------------------------------------------------------------------

Silo Indebtedness to the Borrowers (other than Borrowers who as of the Closing
Date were New Vehicle Borrowers) if the Company provides written notice to the
Administrative Agent that (i) the conditions precedent for imposition of the
Reserve Commitment exist as of the date of such notice, and requesting therein a
reasonable increase in the Aggregate New Vehicle Floorplan Commitments pursuant
to Section 2.23 and the Lenders shall not, within thirty (30) Business Days
after the date of such notice, have provided for such increase in the Aggregate
New Vehicle Floorplan Commitments, or (ii) in connection with an Acquisition
permitted prior to the Amendment No. 4 Effective Date, the Aggregate New Vehicle
Floorplan Commitments will not, in the reasonable determination of the Company,
be adequate for the floor plan funding requirements of the new vehicle
dealership Subsidiaries to be acquired and the Lenders shall not, within thirty
(30) Business Days after the date of such notice have agreed to increase the
Aggregate New Vehicle Floorplan Commitments in the amounts reasonably requested
by the Company upon closing of the acquisition of such new vehicle dealership
Subsidiaries;

(i) On or prior to May 7, 2009, 2002-5.25% Indenture Indebtedness; provided that
the aggregate amount of all such 2002-5.25% Indenture Indebtedness at any one
time outstanding shall not exceed the aggregate principal amount of such
Indebtedness existing as of the Amendment No. 5 Effective Date, less the
aggregate principal amount of all 2002-5.25% Indenture Notes that are prepaid or
purchased pursuant to the 2002-5.25% Indenture Notes Restructure after the
Amendment No. 5 Effective Date;

(j) 2009 Indenture Indebtedness and any Permitted Indenture Refinancing
Indebtedness that has refinanced any 2009 Indenture Indebtedness; provided that
the aggregate amount of all such 2009 Indenture Indebtedness and such Permitted
Indenture Refinancing Indebtedness at any one time outstanding shall not exceed
the aggregate principal amount of all 2002-5.25% Indenture Notes, less, the
amount of 2002-5.25% Indenture Notes that are prepaid or purchased in connection
with the 2002-5.25% Indenture Notes Restructure on or prior to May 7, 2009, less
the aggregate principal amount of all 2009 Indenture Indebtedness that is
prepaid as permitted hereunder, plus, to the extent permitted hereunder, the
amount of payment-in-kind interest accrued on such 2009 Indenture Indebtedness;

(k) 2002-4.25% Indenture Indebtedness and any Permitted Indenture Refinancing
Indebtedness that has refinanced any 2002-4.25% Indenture Indebtedness; provided
that the aggregate amount of all such 2002-4.25% Indenture Indebtedness and such
Permitted Indenture Refinancing Indebtedness at any one time outstanding shall
not exceed the aggregate principal amount of such Indebtedness existing as of
the Amendment No. 5 Effective Date. less the aggregate principal amount of all
2002-4.25% Indenture Indebtedness that is prepaid as permitted hereunder, plus,
to the extent permitted hereunder, the amount of payment-in-kind interest
accrued on such 2002-4.25% Indenture Indebtedness;

(l) 2003 Indenture Indebtedness and any Permitted Indenture Refinancing
Indebtedness that has refinanced any 2003 Indenture Indebtedness; provided that
the aggregate amount of all such 2003 Indenture Indebtedness and such Permitted
Indenture Refinancing Indebtedness at any one time outstanding shall not exceed
the aggregate principal amount of such Indebtedness existing as of the Amendment
No. 5 Effective Date, less the aggregate principal amount of all 2002-4.25%
Indenture Indebtedness that is prepaid as permitted

 

134



--------------------------------------------------------------------------------

hereunder, plus, to the extent permitted hereunder, the amount of
payment-in-kind interest accrued on such 2003 Indenture Indebtedness;

(m) Additional Subordinated Indebtedness in addition to the Indebtedness
described in Sections 7.03(i), (j), (k) and (l), if both immediately prior to
the issuance of such Additional Subordinated Indebtedness and after giving
effect to such Additional Subordinated Indebtedness (i) no Default shall have
occurred or be continuing, and (ii) the Consolidated Total Debt to EBITDA Ratio
is less than or equal to 4.50 to 1.00, less the aggregate principal amount of
all such Additional Subordinated Indebtedness that is prepaid as permitted
hereunder;

(n) Interim Floorplan Indebtedness; provided that such Indebtedness is
terminated within 30 days of the Closing Date;

(o) Permitted Real Estate Indebtedness, provided, however, that the aggregate
amount of all such Permitted Real Estate Indebtedness at any one time
outstanding shall not exceed $200,000,000; and

(p) Permitted Service Loaner Indebtedness.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Company or a Guarantor;

(c) any Subsidiary may Dispose of all or substantially all of its assets to or
in favor of any Person in one transaction or in a series of transactions,
provided that such Disposition or Dispositions satisfy the requirements of
Section 7.05(i); and

(d) any Subsidiary which has Disposed of all or substantially all of its assets
in accordance with the terms of this Agreement (i) may be dissolved or have its
entity status terminated or (ii) so long as such Subsidiary does not qualify as
a Restricted Subsidiary after giving effect to such Disposition, shall promptly
at the request of the Company be released by the Administrative Agent from its
obligations under the Subsidiary Guaranty and the other Loan Documents, provided
that, at any time such Subsidiary thereafter qualifies as an Restricted
Subsidiary, the Company shall cause to be delivered to the Administrative Agent
all documents required to be delivered by Section 6.14 with respect to such
Subsidiary in the timeframes set forth therein.

 

135



--------------------------------------------------------------------------------

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory including Eligible Vehicle Inventory, in the
ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Company or a Guarantor;

(e) Dispositions permitted by Section 7.04;

(f) Dispositions of real estate for fair market value, which real estate is
simultaneously leased back by the Company or a Subsidiary for use as a motor
vehicle dealership;

(g) Disposition of any Retail Contract(s);

(h) Dispositions by the Borrower and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $50,000,000 in any fiscal year;

(i) Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that at the time of such Disposition, no
Default shall exist or would result from such Disposition;

provided, however, that any Disposition pursuant to clauses (a) through
(h) shall be for fair market value.

7.06 Restricted Payments. Except as permitted by Section 7.16, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:

(a) each Subsidiary may make Restricted Payments to a Borrower and any
Subsidiaries of any Borrower that are Guarantors;

(b) any Borrower may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of such
Person; and

 

136



--------------------------------------------------------------------------------

(c) any Loan Party may make “net share settlements” of vested restricted stock
for tax withholding.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Company and any Guarantor or between and
among any Guarantors.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Company or any Loan Party or
to otherwise transfer property to the Company or any Loan Party, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Company, or (iii) of the Company
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person; provided, however, that this clause (iii) shall not prohibit
(w) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(e), (g) or (n) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness, (x) any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.03(j) or Section 7.03(k) solely
to the extent any such negative pledge relates does not prohibit any current or
future Lien of the Administrative Agent (for the benefit of the Secured
Parties), on any property of any Loan Party, or (y) manufacturer limitations on
dividends set forth in Franchise Agreements or Framework Agreements which
limitations relate to minimum capitalization requirements for dealerships; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose or (ii) in
the case of the Revolving Credit Facility, solely for (x) reimbursement of
Letters of Credit in accordance with Section 2.03 and refinancing of Swing Line
Loans in accordance with Section 2.04, (y) ordinary course of business operating
expenses (including without limitation scheduled payments of interest on
Indenture Indebtedness), and in any event (except as described in the
parenthetical in clause (2) above), not for the repayment of Indebtedness except
for regularly scheduled payments of principal and interest (or regularly
scheduled payments of rent deemed to be principal and interest) (and regularly
scheduled payments of interest (but not termination or unwind payments) on the
applicable Related Swap Contract(s) that relate to any Indebtedness described in
clause (A), (B) or (C) below) on: (A) Permitted Real Estate Indebtedness,
(B) Indebtedness owed to any Falcon Party, which

 

137



--------------------------------------------------------------------------------

Indebtedness is Falcon Indebtedness and (C) capital leases, and (z) prepayments,
payments or open market purchases of the 2002-5.25% Notes on or prior to May 7,
2009 in connection with the 2002-5.25% Indenture Notes Restructure in an
aggregate amount not to exceed $15,000,000.

7.11 Financial Covenants.

(a) Consolidated Liquidity Ratio. Permit the Consolidated Liquidity Ratio as of
the end of any fiscal quarter of the Company to be less than 1.10 to 1.00.

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio at any time during any period of four fiscal quarters of
the Company to be less than 1.15 to 1.00.

(c) Consolidated Total Senior Secured Debt to EBITDA Ratio. Permit the
Consolidated Total Senior Secured Debt to EBITDA Ratio at any time during any
period of four fiscal quarters of the Company to be greater than 2.25 to 1.00.

7.12 Acquisitions. Enter into any agreement, contract, binding commitment or
other arrangement providing for any Acquisition, or take any action to solicit
the tender of securities or proxies in respect thereof in order to effect any
Acquisition.

7.13 Revolving Borrowing Base. (a) Permit at any time the sum of the Total
Revolving Outstandings to exceed the Revolving Advance Limit, unless the Company
shall have immediately complied with Section 2.14(e) with respect to such
excess; or (b) substantially change the method of valuation of the Collateral
with respect to the Revolving Borrowing Base from that used by the Company and
its Subsidiaries on the Closing Date.

7.14 Used Vehicle Borrowing Base.

(a) Permit at any time the sum of the Total Used Vehicle Floorplan Outstandings
to exceed the Used Vehicle Borrowing Base, unless the Company shall have
immediately complied with Section 2.14(g) with respect to such excess; or

(b) substantially change the method of valuing the Collateral with respect to
the Used Vehicle Borrowing Base from that used by the Company and its
Subsidiaries on the Closing Date.

7.15 Amendments of Certain Indebtedness. Amend, modify or change in any manner
any term or condition of any of the Indenture Indebtedness or any Additional
Subordinated Indebtedness permitted by Section 7.03(j) or refinance any such
Indebtedness so that the terms and conditions thereof are less favorable to the
Administrative Agent, the Lenders and the L/C Issuers than the terms and
conditions of the relevant Indebtedness as of the later of the Amendment No. 5
Effective Date (or with respect to any 2002-4.25% Indenture Notes that are
refinanced in accordance with a 2002-4.25% Indenture Notes Restructure, the date
of effectiveness of such 2002-4.25% Indenture Notes Restructure) or the date of
incurrence thereof.

 

138



--------------------------------------------------------------------------------

7.16 Prepayments, etc. of Certain Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of any of the Indenture Indebtedness or any Additional
Subordinated Indebtedness permitted by Section 7.03(m), except that, so long as
no Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(i) the Company may make prepayments or open market purchases of the 2002-5.25%
Indenture Notes in connection with the 2002-5.25% Indenture Notes Restructure on
or before May 7, 2009 in an aggregate amount not to exceed $15,000,000 plus the
amount of the 2009 Special Capital Contribution;

(ii) the Company may refinance (A) the 2002-4.25% Indenture Notes in connection
with a 2002-4.25% Indenture Notes Restructure and (B) any Indebtedness permitted
by Sections 7.01(j), (k) and (l) with Permitted Indenture Refinancing
Indebtedness; and

(iii) in the event the 50% NCP Requirements have been met, and subject to
compliance with Section 2.14(l), the Company may make prepayments or open market
purchases of the Indenture Indebtedness or any Additional Subordinated
Indebtedness permitted by Section 7.03(m) in an unlimited amount using only
Disposition Proceeds.

(b) During the period commencing on the 2002-5.25% Notes Settlement Date and
continuing at all times thereafter, make cash interest payments with respect to
the 2009 Indenture Notes and the 2002-4.25% Indenture Notes (including such
2002-4.25% Indenture Notes as refinanced as permitted hereby) in an aggregate
annual amount greater than the Maximum Interest Amount.

7.17 Retail Contracts.

(a) Permit Cornerstone to purchase any Retail Contract which shall have been
originated in, or shall be subject to the laws of, any jurisdiction under which
the sale, transfer, or assignment of such Retail Contract under this Agreement
shall be unlawful, void, or voidable.

(b) Permit Cornerstone to sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on any interest
therein, or

(c) Permit Cornerstone to enter into any agreement of sale with an Affiliated
Dealer containing any waiver of any Affiliated Dealer’s obligations to
repurchase the Retail Contracts and Cornerstone Financed Vehicles.

7.18 Silo Subsidiaries. Permit any Subsidiary to become a Silo Subsidiary unless
such Subsidiary operates only a Specified Franchise; provided that, (i) such
Subsidiary shall not be designated a New Vehicle Borrower or entitled to the
proceeds of any New Vehicle Floorplan Loans, (ii) no New Vehicle Inventory of
such Subsidiary shall be financed by any New Vehicle Floorplan Loans, and
(iii) prior to the time of designation of such Subsidiary as a Silo

 

139



--------------------------------------------------------------------------------

Subsidiary, all outstanding New Vehicle Floorplan Loans with respect to such
Subsidiary shall have been repaid.

7.19 Dual Subsidiaries. Permit any Subsidiary to become a Dual Subsidiary unless
such Subsidiary operates one or more Specified Franchises; provided that,
(i) although such Subsidiary may be designated as a New Vehicle Borrower, no New
Vehicle Inventory of any such Specified Franchise shall be financed by any New
Vehicle Floorplan Loan, and (ii) prior to the time of designation of such
Subsidiary as a Dual Subsidiary, all outstanding New Vehicle Floorplan Loans
with respect to such Subsidiary for New Vehicles of any Specified Franchise
shall have been repaid.

7.20 Related Swap Contracts. Permit the Company or any other Loan Party party to
any Related Swap Contract to amend, supplement or otherwise modify the terms of
any Related Swap Contract or any document relating thereto in any way to
advantage, or provide any incremental credit support to, any Lender or any
Affiliate of a Lender party to such Related Swap Contract without amending,
modifying or supplementing each other Related Swap Contract to equally
advantage, or to provide the same incremental credit support to, the Lender or
Affiliate of a Lender party to such other Related Swap Contract. Each Lender
agrees to and acknowledges (on behalf of itself and its Affiliates) the
restrictions on amendments, supplements or other modifications of Related Swap
Contracts described herein.

7.21 Maximum Cash Balance. Permit the Company and its Subsidiaries on a
consolidated basis to maintain collected cash balances in an amount greater than
$10,000,000 for any period of three (3) consecutive Business Days; provided,
however, that in the event (i) the Company’s primary treasury management
provider cancels all treasury connectivity and risk products or (ii) the
Revolving Swing Line Lender, the New Vehicle Swing Line Lender or the Used
Vehicle Swing Line Lender fails for any period of three (3) consecutive Business
Days to make advances as requested in accordance with this Agreement, then the
amount of collected cash balances needed to pre-fund all account disbursements
and outflows of the Company and its Subsidiaries shall be excluded from this
calculation; and provided further that the limitation on collected cash balances
shall not apply at any time that (y) the aggregate Outstanding Amount of all
Revolving Loans plus (z) all Unreimbursed Amounts (including all L/C Borrowings)
is equal to $0.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Revolving Events of Default. Any of the following shall constitute a
Revolving Event of Default (each a “Revolving Event of Default”):

(a) Non-Payment. The Company or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Revolving Loan or
any L/C Obligation, or (ii) within five (5) days after the same becomes due, any
interest on any Revolving Loan or on any L/C Obligation, or any fee due
hereunder with respect to the Revolving Facility,

 

140



--------------------------------------------------------------------------------

or (iii) within five (5) days after the same becomes due, any other amount
payable hereunder or under any other Loan Document with respect to the Revolving
Facility; or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), (b), (c) or
(d), 6.03, 6.05, 6.10, 6.11 or 6.12 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the giving of written notice to such Loan
Party specifying the alleged default; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (i) when made or deemed made or (ii) at the time a draft
with respect to a Payment Commitment or a Payoff Letter Commitment is presented
for payment; or

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness in excess of the Threshold
Amount to be demanded or to become due or to be repurchased, prepaid, defeased
or redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Company or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Company or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Company or such Subsidiary as a result thereof is greater than
the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Company, any Loan Party or any of their
respective Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or

 

141



--------------------------------------------------------------------------------

similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. (i) Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected and first
priority security interest subject only to those Liens permitted by
Section 7.01; or

(k) Change of Control. There occurs any Change of Control; or

(l) Franchise Agreements and Framework Agreements. (i) Any Franchise Agreement
or Framework Agreement is terminated or suspended or expires and a replacement
for such Franchise Agreement or Framework Agreement is not entered into within
30 days of such termination, suspension or expiration; or (ii) there occurs a
default by any Person in the performance or observance of any term of any
Franchise Agreement or Framework Agreement

 

142



--------------------------------------------------------------------------------

which is not cured within any applicable cure period therein, except in each
case referred to in clauses (i) and (ii) to the extent such termination,
suspension, expiration, or default (either individually or in the aggregate)
could not reasonably be expected to have a Material Adverse Effect;

(m) Out of Balance. An audit performed by the Administrative Agent or New
Vehicle Swing Line Lender pursuant to the provisions of Section 6.10 reveals
that Vehicles of the Borrowers securing the Obligations have, for a period of
thirty (30) consecutive days, been Out of Balance, and such Out of Balance
condition continues until the earlier of (i) three (3) days following knowledge
thereof by an officer of the Company and (ii) three (3) days following notice to
the Company thereof; or

(n) Floorplan Event of Default. A Floorplan Event of Default shall occur and be
continuing.

8.02 Remedies Upon Revolving Event of Default. If any Revolving Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

(a) declare the commitment of each Revolving Lender to make Revolving Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Revolving Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document with respect to the Revolving
Facility to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Company;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Revolving Lenders all rights and
remedies available to it and the Revolving Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Revolving Lender to make Revolving Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding
Revolving Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Revolving Lender.

(e) Notwithstanding the above, with respect to a Revolving Event of Default
described in Section 8.01(n), if such is caused solely by the occurrence of a
single Event of Default occurring under Section 8.03(a), (c), (d), or (h) and
affects only one New Vehicle

 

143



--------------------------------------------------------------------------------

Borrower and no other Event of Default has occurred and is continuing, the
Administrative Agent shall not be entitled to accelerate the Revolving Credit
Facility for a period of sixty (60) days from the date of such Floorplan Event
of Default.

8.03 Floorplan Events of Default. Any of the following shall constitute a
Floorplan Event of Default in respect of any one or more Borrowers (each, a
“Floorplan Event of Default”):

(a) Non-Payment. (i) Any Borrower or any other Loan Party fails to pay (A) when
and as required to be paid herein, any amount of principal of any Floorplan Loan
or any New Vehicle Floorplan Overdraft (except for any payment required by
Section 2.16(b)(iii) which constitutes an Out of Balance condition (as to which
reference is made to clause (ii) below)), or (B) within five (5) days after the
same becomes due, any interest on any Floorplan Loan, or any fee due hereunder
with respect to the Floorplan Facility, or (C) within five days after the same
becomes due, any other amount payable hereunder or under any other Loan Document
with respect to the Floorplan Facility, or (ii) the Company shall fail to cure
any Out of Balance condition, which condition shall remain unremedied for a
period of three days following notice thereof by the Administrative Agent or New
Vehicle Swing Line Lender to the Company; or

(b) Specific Covenants. (i) A Revolving Event of Default which has not been
cured or waived within 60 days of the occurrence of such Revolving Event of
Default, (ii) repayment of amounts outstanding under the Revolving Credit
Facility shall be accelerated, or (iii) the Company shall fail to pay any
principal or interest due under the Revolving Facility within sixty (60) days of
the due date; or

(c) Cross-Default. (i) The Company or any New Vehicle Borrower (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness in excess of the Threshold
Amount to be demanded or to become due or to be repurchased, prepaid, defeased
or redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Company or such New Vehicle Borrower is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Company or such New
Vehicle Borrower is an Affected Party (as so defined) and, in either event, the
Swap Termination Value owed by the

 

144



--------------------------------------------------------------------------------

Company or such New Vehicle Borrower as a result thereof is greater than the
Threshold Amount; or

(d) Insolvency Proceedings, Etc. The Company or any New Vehicle Borrower
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(e) Inability to Pay Debts; Attachment. (i) The Company or any New Vehicle
Borrower becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(f) Judgments. There is entered against the Company or any New Vehicle Borrower
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(g) Franchise Agreements and Framework Agreement . With respect to the Company
or any New Vehicle Borrower, (i) any Franchise Agreement or Framework Agreement
of the Company or such New Vehicle Borrower is terminated or suspended or
expires and a replacement for such Franchise Agreement or Framework Agreement is
not entered into within thirty (30) days of such termination, suspension or
expiration; or (ii) there occurs a default by any Person in the performance or
observance of any term of any Franchise Agreement or Framework Agreement which
is not cured within any applicable cure period therein, except in each case
referred to in clauses (i) and (ii) to the extent such termination, suspension,
expiration, or default (either individually or in the aggregate) could not
reasonably be expected to have a Material Adverse Effect; or

(h) Invalidity of Loan Documents and Collateral. (i) Any Loan Document with
respect to the Company or any New Vehicle Borrower, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid

 

145



--------------------------------------------------------------------------------

security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected and first
priority security interest subject only to those Liens permitted by
Section 7.01.

8.04 Floorplan Remedies.

(a) Upon the occurrence of a Floorplan Event of Default under Section 8.03(a),
(c), (d), (e), (f), (g) or (h) with respect to the Company or any New Vehicle
Borrower, the Administrative Agent may, and at the direction of the Required
Lenders, shall: (i) (A) make no further Floorplan Loans to the Company, such New
Vehicle Borrower or (in the case of any Floorplan Event of Default under
Section 8.03(d) or (e) with respect to the Company) any New Vehicle Borrower
during the continuance of such Floorplan Event of Default and shall at the
direction of the Required Lenders cause the Borrowers to terminate all “sweep”,
“connectivity”, “automatic funding”, “zero balanced” account features and
related transfer services in respect of automatic deposit accounts, and (B) the
Administrative Agent and the New Vehicle Swing Line Lender, upon three (3) days
prior notice to the Company before the first debit, may initiate automatic
debits from all such accounts of the Company or such New Vehicle Borrower in
order to pay sums due under any Floorplan Loans of the Company or such New
Vehicle Borrower. Notwithstanding the foregoing, the Lenders shall continue to
make Floorplan Loans available to the Company and all New Vehicle Borrowers with
respect to which no Floorplan Event of Default has occurred unless otherwise
provided in Section 8.04(c) below.

(b) Upon the occurrence and during the continuance of a Floorplan Event of
Default under Section 8.03(b) above, the Applicable Margin for all Floorplan
Loans made to the Company and all New Vehicle Borrowers during the sixty
(60) day period referred to therein shall increase by two percent (2%).

(c) Immediately upon the occurrence of a Floorplan Event of Default under
Section 8.03(b), or sixty (60) days after the occurrence of any Floorplan Event
of Default under Section 8.03(a), (c), (d), (e), (f), (g) or (h) that is
continuing and immediately upon the occurrence of a second, concurrent Floorplan
Event of Default under Section 8.03(a), (c), (d), (e), (f), (g) or (h),
(i) (unless otherwise permitted by the New Vehicle Swing Line Lender pursuant to
Section 2.09) no further Loans shall be made to the Company or any New Vehicle
Borrower and the Administrative Agent may, and at the request of the Required
Lenders shall, by written or facsimile notice to the Company, take any of the
following actions at the same or different times: (w) declare the commitment of
each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions to be terminated, whereupon such commitments and obligation
shall be terminated and any such termination shall automatically terminate the
Revolving Swing Line, the New Vehicle Floorplan Swing Line and the Used Vehicle
Floorplan Swing Line, (x) declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Company, (y) require that the
Company Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof), and (z) exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents and (ii) the New Vehicle Swing Line Lender in its

 

146



--------------------------------------------------------------------------------

sole discretion may suspend and terminate all Payment Commitments and Payoff
Letter Commitments, (iii) to the extent the New Vehicle Swing Line Lender
determines that such suspension and termination is permitted by the terms of
such Payment Commitments and Payoff Letter Commitments) the New Vehicle Swing
Line Lender shall, at the request of the Required Lenders, suspend and terminate
any or all of the Payment Commitments and Payoff Letter Commitments, and
(iv) the Administrative Agent shall have all remedies available to it at law or
in equity or as contained in any of the Loan Documents;

provided, however, that if any Revolving Event of Default occurs and is
continuing and if the commitment of the Revolving Lenders to make Revolving
Loans has been terminated pursuant to Section 8.02, then the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:

(x) declare the commitment of each Used Vehicle Floorplan Lender to make Used
Vehicle Floorplan Loans to be terminated, whereupon such commitments and
obligation shall be terminated;

(y) declare the unpaid principal amount of all outstanding Used Vehicle
Floorplan Loans, all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document with respect to the
Used Vehicle Floorplan Facility to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company; and

exercise on behalf of itself and the Used Vehicle Floorplan Lenders all rights
and remedies available to it and the Used Vehicle Floorplan Lenders under the
Loan Documents;

provided further, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make New Vehicle Floorplan Loans
or Used Vehicle Floorplan Loans shall automatically terminate, the unpaid
principal amount of all outstanding Floorplan Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender; and

provided further, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any New Vehicle Borrower under the Bankruptcy
Code of the United States, the obligation of each New Vehicle Floorplan Lender
to make New Vehicle Floorplan Loans to such New Vehicle Borrower shall
automatically terminate, the unpaid principal amount of all outstanding New
Vehicle Floorplan Loans made to such New Vehicle Borrower and all interest and
with respect thereto shall automatically become due and payable, in each case
without further act of the Administrative Agent or any New Vehicle Floorplan
Lender.

8.05 Overdrawing of New Vehicle Floorplan Loans. If at any time the aggregate
outstanding principal amount of all (i) New Vehicle Floorplan Loans (including
New Vehicle Floorplan Swing Line Loans and any outstanding New Vehicle Floorplan
Overdraft), plus (ii) Requests for Credit Extensions of New Vehicle Floorplan
Loans (including requests pursuant to Payment Commitments), exceeds (a) 110% of
the Aggregate New Vehicle Floorplan

 

147



--------------------------------------------------------------------------------

Commitments and such condition exists for five (5) consecutive days or (b) the
Aggregate New Vehicle Floorplan Commitments by any amount for fifteen (15) days
out of any 30-day period, then, in such event, the New Vehicle Swing Line Lender
acting in its sole discretion may (y) take any and all actions reasonably
necessary to suspend and/or terminate Payment Commitments and Payoff Letter
Commitments and (z) elect by written notice to the Company to terminate the
Aggregate New Vehicle Floorplan Commitments and to deem such occurrence as
constituting a Revolving Event of Default. Nothing contained in this
Section 8.05 shall be deemed to reduce the obligation of the Company and the
Borrowers to make the payments required pursuant to Section 2.16.

8.06 Application of Funds. After the exercise of remedies provided for in this
Article VIII (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III but excluding amounts payable under Related Swap Contracts or
Secured Cash Management Arrangements) payable to the Administrative Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting outstanding
New Vehicle Floorplan Overdrafts plus any accrued interest thereon ratably among
the New Vehicle Floorplan Lenders in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest and principal of the New Vehicle Floorplan Swing Line Loans due
to the New Vehicle Swing Line Lender;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest and principal of the New Vehicle Floorplan Committed Loans that
were funded from the Reserve Commitment ratably among the New Vehicle Floorplan
Lenders in proportion to the respective amounts described in this clause Fourth
payable to them;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest and principal of the New Vehicle Floorplan Committed Loans not
paid pursuant to clause Fourth above ratably among the New Vehicle Floorplan
Lenders in proportion to the respective amounts described in this clause Fifth
payable to them;

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest and principal of the Used Vehicle Facility Swing Line Loans due
to the Used Vehicle Swing Line Lender;

 

148



--------------------------------------------------------------------------------

Seventh, to payment of that portion of the Obligations constituting accrued and
unpaid interest and principal of the Used Vehicle Facility Committed Loans
ratably among the Used Vehicle Floorplan Lenders in proportion to the respective
amounts described in this clause Seventh payable to them;

Eighth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and amounts payable in respect of Related Credit Agreements or Secured Cash
Management Arrangements) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer (including fees and time charges for attorneys who may be employees of
any Lender or the L/C Issuer) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Eighth payable to them;

Ninth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Revolving Loans, L/C Borrowings
and other Obligations under the Revolving Facility (other than such Obligations
under Related Swap Contracts or Secured Cash Management Arrangements), ratably
among the Revolving Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Ninth payable to them;

Tenth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans and L/C Borrowings, ratably among the Revolving
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Tenth held by them;

Eleventh, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Twelfth, to payment of Swap Termination Values and amounts owing under Related
Swap Contracts, in each case to the extent owing to any Lender or any Affiliate
of any Lender arising under Related Swap Contracts that shall have been
terminated and as to which the Administrative Agent shall have received notice
of such termination and the Swap Termination Value thereof or the amount owing
under the applicable Related Swap Contracts from the applicable Lender or
Affiliate of a Lender;

Thirteenth, to the payment of all other Obligations (other than Obligations
owing under Secured Cash Management Arrangements) of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;

Fourteenth, to payment of that portion of the Obligations owing under Secured
Cash Management Arrangements, ratably among the Cash Management Banks in
proportion to the respective amounts described in this clause Fourteenth held by
them; and

 

149



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eleventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Arrangements and Related Swap Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Lender or Affiliate of
a Lender party to a Related Swap Agreement, as the case may be. Each Cash
Management Bank or Affiliate of a Lender party to a Related Swap Agreement not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Company
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company, any Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

 

150



--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of the Borrowers or any
of their Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C

 

151



--------------------------------------------------------------------------------

Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The foregoing notwithstanding, upon the discharge of the retiring
Administrative Agent’s duties hereunder, neither the retiring Administrative
Agent nor the successor Administrative Agent or any New Vehicle Swing Line
Lender shall be required to honor any request by a vehicle manufacturer or
distributor or financial institution for advance of a New Vehicle Swing Line
Loan, unless and until (A) such successor Administrative Agent and such

 

152



--------------------------------------------------------------------------------

manufacturer or distributor or financial institution (and if required pursuant
to the terms of such Payment Commitment or Payoff Letter Commitment, the
applicable New Vehicle Borrower) have entered into a new Payment Commitment or
Payoff Letter Commitment, and (B) any existing Payment Commitment between such
manufacturer or distributor or Payoff Commitment Letter between such financial
institution and the retiring Administrative Agent has been terminated. The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, Revolving Swing
Line Lender, New Vehicle Swing Line Lender and Used Vehicle Swing Line Lender.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, Revolving
Swing Line Lender, New Vehicle Swing Line Lender and Used Vehicle Swing Line
Lender, (b) the retiring L/C Issuer, Revolving Swing Line Lender, New Vehicle
Swing Line Lender and Used Vehicle Swing Line Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers or Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent

 

153



--------------------------------------------------------------------------------

(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered, by intervention in such proceeding
or otherwise.

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.18 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.18
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Arrangements and Related Swap Contracts as to which arrangements
satisfactory to the applicable Cash Management Bank or applicable Lender or
Affiliate of a Lender party to a Related Swap Agreement shall have been made)
and the expiration or termination of all Letters of Credit, (ii) that is sold or
to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders;

 

154



--------------------------------------------------------------------------------

(b)(i) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i) or to the interests of any lessor
or purchaser of accounts receivable in assets that are owned by such Person and
not by any Loan Party, (ii) to enter into intercreditor arrangements with
holders of Permitted Real Estate Indebtedness for the purpose of releasing or
subordinating any Lien of the Administrative Agent on property that constitutes
Permitted Real Estate Indebtedness Collateral, (iii) to enter into intercreditor
arrangements with holders of the 2009 Indenture Notes for the purpose of
permitting a junior and subordinate lien on the Collateral in favor of the
trustee and the holders of the 2009 Indenture Notes.

(c) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j), including without limitation, in
connection with the termination of designation of a Subsidiary as a “New Vehicle
Borrower” with respect to a Removed Franchise, as applicable, pursuant to
Section 2.24(e);

(d) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty (and to release any Lien on any property of such Subsidiary
Guarantor) if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Subsidiary Guaranty pursuant to
this Section 9.10.

9.11 Secured Cash Management Arrangements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein or in any Guaranty or any Security
Instrument, no Cash Management Bank or Lender or Affiliate of a Lender party to
a Related Swap Agreement that obtains the benefit of the provisions of
Section 8.04, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Security Instrument shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Arrangements and Related Swap Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Lender or Affiliate of a
Lender, as the case may be

 

155



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Revolving Commitment, the New Vehicle Floorplan
Commitment or the Used Vehicle Floorplan Commitment of any Lender (or reinstate
any Revolving Commitment, New Vehicle Floorplan Commitment or Used Vehicle
Floorplan Commitment terminated pursuant to Section 8.05) without the written
consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Revolving
Lenders (or any of them) or any scheduled or mandatory reduction of the
Aggregate Revolving Commitments hereunder or under any other Loan Document
without the written consent of each Revolving Lender directly affected thereby;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the New Vehicle
Floorplan Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate New Vehicle Floorplan Commitments hereunder or under any other
Loan Document without the written consent of each New Vehicle Floorplan Lender
directly affected thereby; provided, however, that only the consent of the
Required New Vehicle Floorplan Lenders shall be required to postpone any date
fixed for any mandatory prepayment of principal of any New Vehicle Floorplan
Loan or interest accrued on such principal amount;

(e) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Used Vehicle
Floorplan Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate Used Vehicle Floorplan Commitments hereunder or under any other
Loan Document without the written consent of each Used Vehicle Floorplan Lender
directly affected thereby;

(f) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to

 

156



--------------------------------------------------------------------------------

amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or L/C Borrowing or to reduce any fee payable hereunder;

(g) change Section 2.22 or Section 8.06 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(h) change any provision of this Section or the definition of “Required
Lenders”, “Required Revolving Lenders”, “Required New Vehicle Floorplan Lenders”
“Super-Majority New Vehicle Floorplan Lenders”, “Super-Majority Used Vehicle
Floorplan Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

(i) release the Company from the Company Guaranty or release all or
substantially all of the value of the Subsidiary Guaranty without the written
consent of each Lender;

(j) release all or substantially all of the Collateral in any transaction or
series of related transactions, except as specifically required by the Loan
Documents, without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Revolving Swing Line Lender in addition to the Lenders required above, affect
the rights or duties of the Revolving Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
New Vehicle Swing Line Lender in addition to the Lenders required above, affect
the rights or duties of the New Vehicle Swing Line Lender under this Agreement;
(iv) no amendment, waiver or consent shall, unless in writing and signed by the
Used Vehicle Swing Line Lender in addition to the Lenders required above, affect
the rights or duties of the Used Vehicle Swing Line Lender under this Agreement;
(v) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (vi) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be

 

157



--------------------------------------------------------------------------------

delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Company, a Borrower, any other Loan Party, the Administrative
Agent, the L/C Issuer, the Revolving Swing Line Lender, the New Vehicle Swing
Line Lender, or the Used Vehicle Swing Line Lender to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR

 

158



--------------------------------------------------------------------------------

ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Company, any Loan Party, any Lender, the L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company (for itself and on behalf of the
other Borrowers), the Administrative Agent, the L/C Issuer, the Revolving Swing
Line Lender, the New Vehicle Swing Line Lender and the Used Vehicle Swing Line
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, the L/C Issuer, the Revolving Swing Line Lender, the New Vehicle Swing
Line Lender and the Used Vehicle Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Revolving Committed Loan Notices, Revolving Swing
Line Loan Notices, New Vehicle Floorplan Committed Loan Notices, New Vehicle
Floorplan Swing Line Loan Notices, Used Vehicle Floorplan Committed Loan Notices
and Used Vehicle Swing Line Loan Notices) purportedly given by or on behalf of
any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company and each Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Company or any Borrower. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

159



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company and each Borrower (jointly and severally)
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights, including any audit
fees incurred when conducting any audit of any Loan Party or any Collateral
during the continuance of any Event of Default (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Company and the Borrowers. The Company and each
Borrower (jointly and severally) shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Company or any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of

 

160



--------------------------------------------------------------------------------

Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Company, any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company, any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company or any Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.21(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Company nor any Borrower shall assert, and each of
the Company and each Borrower hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

161



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Company or any Borrower is made to the Administrative Agent, the L/C Issuer, the
Revolving Swing Line Lender, the New Vehicle Swing Line Lender, the Used Vehicle
Swing Line Lender or any other Lender, or the Administrative Agent, the L/C
Issuer the Revolving Swing Line Lender, the New Vehicle Swing Line Lender, the
Used Vehicle Swing Line Lender or any other Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

162



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the
Revolving Loans at the time owing to it (including for purposes of this
subsection (b), participations in L/C Obligations and in Revolving Swing Line
Loans) or its New Vehicle Floorplan Commitment and the New Vehicle Floorplan
Loans at the time owing to it (including for purposes of this subsection (b),
participations in New Vehicle Floorplan Swing Line Loans), or its Used Vehicle
Floorplan Commitment and the Used Vehicle Floorplan Loans at the time owing to
it (including for purposes of this subsection (b), participations in Used
Vehicle Floorplan Swing Line Loans) (such Lender’s portion of Loans, Commitments
and risk participations with respect to an Applicable Facility being referred to
in this Section 10.06 as its “Applicable Share”); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Applicable Share of the Applicable Facility at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, the aggregate amount of the
Applicable Share (which for this purpose includes Loans outstanding thereunder)
with respect to each Applicable Facility, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 in the
aggregate with respect to the Revolving Facility, the New Vehicle Floorplan
Facility and the Used Vehicle Floorplan Facility unless in any case each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Applicable Facility, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights among the
Applicable Facilities on a pro rata basis;

(iii) any assignment of a Commitment must be approved by the Administrative
Agent, the L/C Issuer, the Revolving Swing Line Lender, the New Vehicle
Floorplan Swing Line Lender and the Used Vehicle Floorplan Swing Line Lender
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee); and

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
10.06, and the

 

163



--------------------------------------------------------------------------------

Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Company, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrowers and the L/C Issuer at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, any Borrower, the Revolving Swing Line Lender, the New
Vehicle Swing Line Lender, the Used Vehicle Swing Line Lender, the L/C Issuer or
the Administrative Agent, sell participations to any Person (other than a
natural person or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations, Revolving Swing Line Loans, New Vehicle Floorplan Swing Line Loans
and/or Used Vehicle Floorplan Swing Line Loans) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Company, the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

164



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each of the Company and each Borrower agree that each Participant shall
be entitled to the benefits of Sections 3.01 and 3.04 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.22 as though
it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any of its Note, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer, Revolving Swing Line Lender, New Vehicle Swing
Line Lender or Used Vehicle Swing Line Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America may, (i) upon 30 days’ notice to the Company and the Lenders, resign
as L/C Issuer and/or (ii) upon 30 days’ notice to the Company, resign as
Revolving Swing Line Lender and/or (iii) upon 30 days’ notice to the Company,
resign as New Vehicle Swing Line Lender and/or (iv) upon 30 days notice to the
Company, resign as Used Vehicle Swing Line Lender. In the event of any such
resignation as L/C Issuer, Revolving Swing Line Lender, New Vehicle Swing Line
Lender or Used Vehicle Swing Line Lender, the

 

165



--------------------------------------------------------------------------------

Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer, Revolving Swing Line Lender, New Vehicle Swing Line Lender or Used
Vehicle Swing Line Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer, Revolving Swing Line Lender, New Vehicle Swing Line
Lender or Used Vehicle Swing Line Lender, as the case may be. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Revolving
Swing Line Lender, it shall retain all the rights of the Revolving Swing Line
Lender provided for hereunder with respect to Revolving Swing Line Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Revolving Lenders to make Eurodollar Rate Committed Loans
or fund risk participations in outstanding Revolving Swing Line Loans pursuant
to Section 2.04(c). If Bank of America resigns as New Vehicle Swing Line Lender,
it shall retain all the rights of the New Vehicle Swing Line Lender provided for
hereunder with respect to New Vehicle Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the New Vehicle Floorplan Lenders to make Eurodollar Rate Committed
Loans or fund risk participations in outstanding New Vehicle Swing Line Loans
pursuant to Section 2.08(e). If Bank of America resigns as Used Vehicle Swing
Line Lender, it shall retain all the rights of the Used Vehicle Swing Line
Lender provided for hereunder with respect to Used Vehicle Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Used Vehicle Floorplan Lenders to make Eurodollar Rate
Committed Loans or fund risk participations in outstanding Used Vehicle Swing
Line Loans pursuant to Section 2.13(c). Upon the appointment of a successor L/C
Issuer, Revolving Swing Line Lender and/or New Vehicle Swing Line Lender and/or
Used Vehicle Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer, Revolving Swing Line Lender, New Vehicle Swing Line Lender or Used
Vehicle Swing Line Lender, as the case may be, and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the

 

166



--------------------------------------------------------------------------------

enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Company or any Borrower against any and all of the obligations of the
Company or any Borrower, as applicable, now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Company or such Borrower may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

167



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement and
the other Loan Documents.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

168



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Company (in the case of all other
amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.

(b) SUBMISSION TO JURISDICTION. THE COMPANY AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA SITTING IN MECKLENBURG
COUNTY AND OF THE UNITED STATES FOR THE WESTERN DISTRICT, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST

 

169



--------------------------------------------------------------------------------

EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY BORROWER
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE COMPANY AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company and the Borrowers that pursuant to
the requirements of the USA

 

170



--------------------------------------------------------------------------------

Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Company and the Borrowers, which information includes the name
and address of the Company and the Borrowers and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Company and each Borrower in accordance with the Act.

10.17 Designated Senior Indebtedness. Each party acknowledges and agrees that
the Indebtedness under the Loan Documents is “Designated Senior Indebtedness”
(or any similar term) under, and as defined in, the Subordinated Indenture
Indebtedness or any other Additional Subordinated Indebtedness.

 

171



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND

APPLICABLE PERCENTAGES

Revolving Commitments

 

Lender

   Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 38,989,169.67    17.328519856 % 

Toyota Credit Corporation

     30,866,425.99    13.718411552 % 

BMW Financial Services NA, LLC

     29,648,014.44    13.176895307 % 

JPMorgan Chase Bank, N.A.

     23,555,956.68    10.469314079 % 

DCFS USA LLC

     13,321,299.64    5.920577617 % 

Comerica Bank

     11,371,841.16    5.054151625 % 

Sovereign Bank

     11,371,841.16    5.054151625 % 

Wachovia Bank, National Association

     11,371,841.16    5.054151625 % 

KeyBank National Association

     9,341,155.24    4.151624549 % 

Nissan Motor Acceptance Corporation

     7,310,469.31    3.249097473 % 

SunTrust Bank

     7,310,469.31    3.249097473 % 

VW Credit, Inc.

     6,579,422.38    2.924187726 % 

Wells Fargo Bank, N.A.

     5,279,783.39    2.346570397 % 

Fifth Third Bank

     4,873,646.21    2.166064982 % 

General Electric Capital Corporation

     4,873,646.21    2.166064982 % 

World Omni Financial Corp.

     4,873,646.21    2.166064982 % 

Carolina First Bank

     4,061,371.84    1.805054152 %               

Total

   $ 225,000,000.00    100.000000000 %               



--------------------------------------------------------------------------------

New Vehicle Floorplan Commitments

 

Lender

   Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 110,036,101.08    17.328519856 % 

Toyota Credit Corporation

     87,111,913.36    13.718411552 % 

BMW Financial Services NA, LLC

     83,673,285.20    13.176895307 % 

JPMorgan Chase Bank, N.A.

     66,480,144.40    10.469314079 % 

DCFS USA LLC

     37,595,667.87    5.920577617 % 

Comerica Bank

     32,093,862.82    5.054151625 % 

Sovereign Bank

     32,093,862.82    5.054151625 % 

Wachovia Bank, National Association

     32,093,862.82    5.054151625 % 

KeyBank National Association

     26,362,815.89    4.151624549 % 

Nissan Motor Acceptance Corporation

     20,631,768.95    3.249097473 % 

SunTrust Bank

     20,631,768.95    3.249097473 % 

VW Credit, Inc.

     18,568,592.06    2.924187726 % 

Wells Fargo Bank, N.A.

     14,900,722.02    2.346570397 % 

Fifth Third Bank

     13,754,512.63    2.166064982 % 

General Electric Capital Corporation

     13,754,512.63    2.166064982 % 

World Omni Financial Corp.

     13,754,512.63    2.166064982 % 

Carolina First Bank

     11,462,093.87    1.805054152 %               

Total

   $ 635,000,000.00    100.000000000 %               



--------------------------------------------------------------------------------

Used Vehicle Floorplan Commitments

 

Lender

   Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 17,328,519.85    17.328519856 % 

Toyota Credit Corporation

     13,718,411.55    13.718411552 % 

BMW Financial Services NA, LLC

     13,176,895.31    13.176895307 % 

JPMorgan Chase Bank, N.A.

     10,469,314.08    10.469314079 % 

DCFS USA LLC

     5,920,577.62    5.920577617 % 

Comerica Bank

     5,054,151.63    5.054151625 % 

Sovereign Bank

     5,054,151.63    5.054151625 % 

Wachovia Bank, National Association

     5,054,151.63    5.054151625 % 

KeyBank National Association

     4,151,624.55    4.151624549 % 

Nissan Motor Acceptance Corporation

     3,249,097.47    3.249097473 % 

SunTrust Bank

     3,249,097.47    3.249097473 % 

VW Credit, Inc.

     2,924,187.72    2.924187726 % 

Wells Fargo Bank, N.A.

     2,346,570.40    2.346570397 % 

Fifth Third Bank

     2,166,064.98    2.166064982 % 

General Electric Capital Corporation

     2,166,064.98    2.166064982 % 

World Omni Financial Corp.

     2,166,064.98    2.166064982 % 

Carolina First Bank

     1,805,054.15    1.805054152 %               

Total

   $ 100,000,000.00    100.000000000 %               



--------------------------------------------------------------------------------

Aggregate Commitments

 

Lender

   Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 166,353,790.60    17.328519856 % 

Toyota Credit Corporation

     131,696,750.90    13.718411552 % 

BMW Financial Services NA, LLC

     126,498,194.95    13.176895307 % 

JPMorgan Chase Bank, N.A.

     100,505,415.16    10.469314079 % 

DCFS USA LLC

     56,837,545.13    5.920577617 % 

Comerica Bank

     48,519,855.61    5.054151625 % 

Sovereign Bank

     48,519,855.61    5.054151625 % 

Wachovia Bank, National Association

     48,519,855.61    5.054151625 % 

KeyBank National Association

     39,855,595.68    4.151624549 % 

Nissan Motor Acceptance Corporation

     31,191,335.73    3.249097473 % 

SunTrust Bank

     31,191,335.73    3.249097473 % 

VW Credit, Inc.

     28,072,202.16    2.924187726 % 

Wells Fargo Bank, N.A.

     22,527,075.81    2.346570397 % 

Fifth Third Bank

     20,794,223.82    2.166064982 % 

General Electric Capital Corporation

     20,794,223.82    2.166064982 % 

World Omni Financial Corp.

     20,794,223.82    2.166064982 % 

Carolina First Bank

     17,328,519.86    1.805054152 %               

Total

   $ 960,000,000.00    100.000000000 %               



--------------------------------------------------------------------------------

SCHEDULE 2.06

RESTRICTED MANUFACTURERS

Chrysler LLC

General Motors Corporation

Ford Motor Corporation

Any Affiliates of any of the foregoing



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF REVOLVING COMMITTED LOAN NOTICE

Date:                     ,            

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of February 17,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement” the terms defined therein
being used herein as therein defined), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, Revolving Swing Line Lender,
New Vehicle Swing Line Lender, and Used Vehicle Swing Line Lender.

The undersigned hereby requests (select one):

¨  A Revolving Committed Borrowing

¨  A conversion of Revolving Committed Loans

1. On                                  (a Business Day).

2. In the amount of $        .

3. Comprised of                                          
                                   .

  [Type of Revolving Committed Loan requested]

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Credit Agreement.

The proceeds of the Committed Borrowing, if any, requested herein shall be used
solely for (i) reimbursement of Letters of Credit in accordance with
Section 2.03 and refinancing of Swing Line Loans in accordance with
Section 2.04, (ii) ordinary course of business operating expenses (including
without limitation scheduled payments of interest on Indenture Indebtedness),
and in any event (except as described in the parenthetical in clause (2) above),
not for the repayment of Indebtedness except for regularly scheduled payments of
principal and interest (or regularly scheduled payments of rent deemed to be
principal and interest) (and regularly scheduled payments of interest (but not
termination or unwind payments) on the applicable Related Swap Contract(s) that
relate to any Indebtedness described in clause (A), (B) or (C) below) on:
(A) Permitted Real Estate Indebtedness, (B) Indebtedness owed to any Falcon
Party, which Indebtedness is Falcon Indebtedness and (C) capital leases, and
(iii) prepayments, payments or open market purchases of the 2002-5.25% Indenture
Notes on or prior to May 7, 2009 in connection with the 2002-5.25% Indenture
Notes Restructure in an aggregate amount not to exceed $15,000,000.



--------------------------------------------------------------------------------

SONIC AUTOMOTIVE, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                    ,            

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of February 17,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement” the terms defined therein
being used herein as therein defined), among SONIC AUTOMOTIVE, INC., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party thereto (each a “New Vehicle Borrower” and collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, L/C Issuer, Revolving Swing Line
Lender, New Vehicle Swing Line Lender, and Used Vehicle Swing Line Lender. All
terms used herein but not otherwise defined herein have the respective meanings
given thereto in the Credit Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the                                          Company, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Company
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review

H-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

of the transactions and condition (financial or otherwise) of the Company and
its Subsidiaries during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrowers during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period each Loan Party has performed and observed all
of its Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, each
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Company and each New Vehicle
Borrower contained in Article V of the Credit Agreement, and any representations
and warranties of any Loan Party that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             .

 

SONIC AUTOMOTIVE, INC. By:  

 

Name:  

 

Title:  

 

H-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 1

to the Compliance Certificate

Financial Statements

H-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.   Section 7.11(a) – Consolidated Liquidity Ratio.   Numerator:   A.   
Consolidated Current Assets at Statement Date:    $            B.    Revolving
Facility Liquidity Amount at Statement Date:         1.    Revolving Advance
Limit:            (a) Aggregate Revolving Commitments at Statement Date:    $
                 (b) The Reserve Commitment at Statement Date:    $           
      (c) Lines I.B.1(a) – I.B.1(b):    $                  (d) The Revolving
Borrowing Base at Statement Date:    $                  (e) The Reserve
Commitment at Statement Date:    $                  (f) Lines I.B.1(d) –
I.B.1(e):    $                  (g) The lesser of Lines I.B.1(c) and I.B.1(f):
   $               2.    Total Revolving Outstandings (less the B of A Treasury
Support Amount) at Statement Date:    $               3.    Lines I.B.1(g) –
I.B.2:    $               4.    The largest principal amount of Revolving
Committed Loans that may be borrowed under the Revolving Credit Facility without
resulting in an Event of Default under Section 7.11(c) of the Credit Agreement
(on a pro forma basis as of the Statement Date) after giving pro forma effect to
such Revolving Committed Loans:    $               5.    Revolving Facility
Liquidity Amount at Statement Date (Lesser of Lines I.B.3 and I.B.4):    $
           C.    Numerator: Lines I.A. + I.B.5:    $            Denominator:  
D.    Consolidated Current Liabilities (but excluding, without duplication and
only to the extent such amounts would otherwise have been included in
Consolidated Current Liabilities (w) Total Revolving Outstandings, (x) 2002-   

H-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

        5.25% Indenture Indebtedness, (y) 2009 Indenture Indebtedness and (z)
2002-4.25% Indenture Indebtedness) at Statement Date:    $          

E.

      Indebtedness (whether or not reflected as Indebtedness under GAAP) under
all floorplan financing arrangements at Statement Date:    $          

F.

      Denominator: Lines I.D. + I.E:    $          

G.

      Consolidated Liquidity Ratio (Lines I.C. ÷ I.F.):            to 1        
Minimum Required:    1.10 to 1.00 II.   Section 7.11 (b) – Consolidated Fixed
Charge Coverage Ratio.     

Numerator:

    

A.

      Consolidated EBITDAR for four consecutive fiscal quarters ending on above
date (“Subject Period”):            1.    Consolidated Net Income from
Continuing Operations for Subject Period:    $                 2.   
Consolidated Interest Expense with respect to non- floorplan Indebtedness for
Subject Period* :    $                 3.    Consolidated Interest Expense with
respect to Used Vehicle floorplan Indebtedness for Subject Period*:    $        
        4.    Charges against income for income taxes for Subject Period*:   
$                 5.    Depreciation expenses for Subject Period*:    $        
        6.    Amortization expenses (including, without limitation, amortization
of other intangible assets and transaction costs) for Subject Period*:   
$                 7.    Non-cash charges for Subject Period*:    $             
   8.    Extraordinary losses for Subject Period*:    $                 9.   
Consolidated Rental Expense for Subject Period*:    $        

 

* To the extent deducted in computing Consolidated Net Income from Continuing
Operations in Line II.A.1. above.

H-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

     10.    Extraordinary gains (to the extent included in computing
Consolidated Net Income from Continuing Operations in Line II.A.1. above) for
Subject Period**:    $               11.    Consolidated EBITDAR for Subject
Period ((Lines II.A.1 + 2+3+4 + 5 + 6 + 7 + 8 + 9 - 10):    $            B.   
Assumed franchised vehicle dealership maintenance and capital expenditures
during Subject Period:         1.    $100,000         2.    Average daily number
of physical dealership locations at which the Subsidiaries operated franchised
vehicle dealerships during the Subject Period =                  3    Line
IV.B.1 multiplied by Line IV.B.2:    $            C.    Numerator: Consolidated
EBITDAR less assumed franchised vehicle dealership maintenance and capital
expenditures during Subject Period (Lines II.A.11 – II.B.3):    $           
Denominator:      D.    Consolidated Fixed Charges for Subject Period:        
1.    Consolidated Interest Expense with respect to non- floorplan Indebtedness
for Subject Period:    $               2.    Consolidated Interest Expense with
respect to Used Vehicle floorplan Indebtedness for Subject Period:    $         
     3.    Consolidated Principal Payments for Subject Period:    $           
   4.    Consolidated Rental Expenses for Subject Period:    $               5.
   Income taxes paid in cash during Subject Period:    $               6.   
Cash refunds of income taxes received by the Company and its Subsidiaries on a
consolidated basis for Subject Period:    $               7.    Prepayments or
open market purchases of the 2002- 5.25% Indenture Notes in connection with the
2002- 5.25% Indenture Notes Restructure on or before May 7, 2009 in an aggregate
amount not to exceed $15,000,000 plus the amount of the 2009 Special Capital
Contribution:    $               8.    Denominator: Consolidated Fixed Charges
for Subject Period (Lines II.D.1 + 2 + 3 + 4 +5 – 6 – 7):    $         

 

** To the extent included in computing Consolidated Net Income from Continuing
Operations in Line II.A.1. above

H-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

   E.    Consolidated Fixed Charge Coverage Ratio (Line II.C. ÷ Line II.D.8):   
         to 1       Minimum Required:    1.15 to 1.00

III.

   Section 7.11 (c) – Consolidated Total Senior Secured Debt to EBITDA Ratio.   
A.    Consolidated Total Outstanding Senior Secured Indebtedness at Statement
Date (Each of items 2, 3, 4, 5, 6, 7 and 8 shall only be subtracted if such item
is without duplication of any other item and only to the extent such amounts
would otherwise have been included in Consolidated Total Outstanding Senior
Secured Indebtedness):          1.    Aggregate outstanding principal amount of
Consolidated Funded Indebtedness at Statement Date:    $               2.   
Aggregate outstanding principal amount of Indebtedness under New Vehicle
Floorplan Facility at Statement Date:    $               3.    Aggregate
outstanding principal amount of Indebtedness under Permitted Silo Indebtedness
at Statement Date:    $               4.    Aggregate amount of all Permitted
Real Estate Indebtedness permitted by Section 7.03(o) of the Credit Agreement at
Statement Date:    $               5.    Aggregate outstanding principal amount
of 2002- 5.25% Indenture Indebtedness at Statement Date:    $               6.
   Aggregate outstanding principal amount of 2009 Indenture Indebtedness at
Statement Date:    $               7.    Aggregate outstanding principal amount
of 2002- 4.25% Indenture Indebtedness at Statement Date:    $               8.
   Aggregate outstanding principal amount of 2003 Indenture Indebtedness at
Statement Date:    $               9.    Aggregate outstanding principal amount
of Additional Subordinated Indebtedness permitted by permitted by Section
7.03(m) of the Credit Agreement at Statement Date:    $               10.   
Consolidated Total Outstanding Senior Secured Indebtedness at Statement Date
(Lines III.A.1 – 2 – 3 – 4 – 5 – 6 – 7 – 8 - 9):    $            B.   
Consolidated EBITDA for Subject Period:    $        

H-7

Form of Compliance Certificate



--------------------------------------------------------------------------------

     1.    Consolidated Net Income from Continuing Operations for Subject Period
(See also Line A.II.1 above)):    $              2.    Consolidated Interest
Expense with respect to non- floorplan Indebtedness for Subject Period* ( See
also Line A.II.2 above):    $              3.    Consolidated Real Property
Interest Expense:    $              4.    Permitted Consolidated Interest
Expense with respect to non-floorplan Indebtedness for Subject Period* (Line
III.B.2 – 3):    $              5.    Consolidated Interest Expense with respect
to Used Vehicle floorplan Indebtedness for Subject Period*(See also Line A.II.3
above):    $              6.    Charges against income for income taxes for
Subject Period**(See also Line A.II.4 above):    $              7.   
Depreciation expenses for Subject Period**(See also Line A.II.5 above):   
$              8.    Amortization expenses (including, without limitation,
amortization of other intangible assets and transaction costs) for Subject
Period**(See also Line A.II.6 above):    $              9.    Non-cash charges
for Subject Period* *(See also Line A.II.7 above):    $              10.   
Extraordinary losses for Subject Period**(See also Line A.II.8 above):   
$              11.    Extraordinary gains (to the extent included in computing
Consolidated Net Income from Continuing Operations in Line III.B.1. above) for
Subject Period**:    $              12.    Consolidated EBITDA for Subject
Period ((Lines III.B.1 + 4 + 5 + 6 + 7 + 8 + 9 + 10 - 11):    $        

 

*

To the extent deducted in computing Consolidated Net Income from Continuing
Operations in Line III.B.1. above.

*

To the extent deducted in computing Consolidated Net Income from Continuing
Operations in Line III.B.1. above.

**

To the extent included in computing Consolidated Net Income from Continuing
Operations in Line III.B.1. above.

H-8

Form of Compliance Certificate



--------------------------------------------------------------------------------

   

C.

   Consolidated Total Senior Secured Debt to EBITDA Ratio (Line III.A.10 ÷ Line
III.B.12):                to 1        Maximum permitted:    2.25 to 1.00

H-9

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF REVOLVING BORROWING BASE CERTIFICATE

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of February 17,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, Revolving Swing Line Lender,
New Vehicle Swing Line Lender, and Used Vehicle Swing Line Lender. Terms used
herein not otherwise defined herein have the respective meanings given thereto
in the Credit Agreement.

The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that at the close of business on [                    ] (the
“Calculation Date”) the Revolving Borrowing Base1 was $        , computed as set
forth on the schedule attached hereto.

 

SONIC AUTOMOTIVE, INC. By:  

 

Its:  

 

Date:  

 

 

 

1

See definition of Revolving Borrowing Base in the Credit Agreement.

H-10

Form of Compliance Certificate



--------------------------------------------------------------------------------

REVOLVING BORROWING BASE SCHEDULE

 

            

Available Revolving Borrowing
Base Amount

      

Column 1

  

Column 2

I.    

 

Eligible Accounts

        A.       Net Book Value of factory receivables    $              B.    
  Net Book Value of warranty claims receivables – factory    $             
C.       Net Book Value of warranty claims receivables – other    $             
D.       2210 – A/R factory holdback    $              E.      

Net Book Value of Accounts which constitute factory receivables, net of holdback

(Lines I.A + B + C – D)

   $              F.       Net Book Value of Accounts described in Line I.E
which are subject to any Lien (other than the Administrative Agent’s Lien)2   
$              G.       Net Book Value of any other Accounts described in Line
I.E which fail to satisfy any of the requirements set forth in the definition of
“Eligible Accounts” in the Credit Agreement    $              H.       Lines I.F
+ G    $              I.       Net Book Value of Eligible Accounts which
constitute factory receivables, net of holdback (Lines I.E – H)    $           
  J.       Line I.I x 80%       $           K.       Net Book Value of Accounts
which constitute current finance receivables    $              L.       Net Book
Value of Accounts described in Line I.K which are subject to any Lien (other
than the Administrative Agent’s Lien)    $              M.       Net Book Value
of any other Accounts described In Line I.K which fail to satisfy any of the
requirements set forth in the definition of “Eligible Accounts” in the Credit
Agreement    $              N.       Lines I.L + M    $              O.      
Net Book Value of Eligible Accounts which      

 

2

Administrative Agent’s Lien means a first priority, perfected Lien of the
Administrative Agent (for the benefit of the Secured Parties) pursuant to the
Loan Documents.

H-11

Form of Compliance Certificate



--------------------------------------------------------------------------------

     constitute current finance receivables (Lines I.K – N)    $               
P.    Line I.O x 80%         $           Q.    Net Book Value of Accounts which
constitute receivables for parts and services    $                R.   
Allowance for doubtful Accounts described in Line I.Q    $                S.   
Amounts payable in connection with parts and services related to the Accounts
described in Line I.Q    $                T.    Lines I.R + S    $             
  U.    Lines I.Q – T    $                V.    Net Book Value of Accounts
described in Line I.U which are subject to any Lien other than the
Administrative Agent’s Lien Lien    $                W.    Net Book Value of any
other Accounts described in Line I.U which fail to satisfy any of the
requirements set forth in the definition of “Eligible Accounts” in the Credit
Agreement    $                X.    Lines I.V + W    $                Y.    Net
Book Value of Eligible Accounts which constitute receivables for parts and
services (after netting any amounts payable in connection with such parts and
services) (Lines I.U – X)    $                Z.    Line I.Y x 75%        
$         II.   Eligible Inventory           A.    Net Book Value of parts
Inventory    $                B.    Net Book Value of accessories Inventory   
$                C.    Net Book Value of parts and accessories Inventory (Lines
II.A + B)    $                D.    Net Book Value of parts and accessories
Inventory described in Line II.C which is subject to any Lien (other than the
Administrative Agent’s Lien), including without limitation any Permitted Real
Estate Indebtedness Collateral    $                E.    Net Book Value of any
other parts and accessories Inventory described in Line II.C which fails to
satisfy any of the requirements set forth in the definition of “Eligible
Inventory” in the Credit Agreement    $                F.    Lines II.D + E   
$                G.    Net Book Value of Eligible Inventory which        

H-12

Form of Compliance Certificate



--------------------------------------------------------------------------------

       constitutes parts and accessories (Lines II.C – F)    $               

H.

   Line II.G x 65%       $         III.     Eligible Equipment          

A.

   Gross Book Value of equipment – machinery and shop    $               

B.

   Gross Book Value of equipment – parts and accessories    $               

C.

   Gross Book Value of furniture and trade fixtures (signage)    $             
 

D.

   Gross Book Value of computer equipment    $               

E.

   Gross Book Value of company Vehicles (excluding Inventory and any other
Vehicles financed by any New Vehicle Floorplan Loan or included in the Used
Vehicle Borrowing Base)    $               

F.

   Lines III.A + B +C + D + E    $               

G.

   Accumulated depreciation – machinery and shop    $               

H.

   Accumulated depreciation – parts and accessories    $               

I.

   Accumulated depreciation – furniture and trade fixtures (signage)   
$               

J.

   Accumulated depreciation – computer equipment    $               

K.

   Accumulated depreciation – company vehicles    $               

L.

   Lines III.F + G + H + I + J + K    $               

M.

   Amount of Equipment Notes payable    $               

N.

   Net Book Value of Equipment, less Equipment Notes payable (Lines III.L - M)
   $               

O.

   Net Book Value of Equipment described in Line III.N which is subject to any
Lien (other than the Administrative Agent’s Lien), including without limitation
any Permitted Real Estate Indebtedness Collateral    $               

P.

   Net Book Value of any other Equipment described in Line III.N which fails to
satisfy any of the requirements set forth in the definition of Eligible
Equipment” in the Credit Agreement    $               

Q.

   Lines III.O + P    $               

R.

   Net Book Value of Eligible Equipment (Lines III.N – Q)    $               

S.

   Line III.R. x 45%       $        

 

H-13

Form of Compliance Certificate



--------------------------------------------------------------------------------

IV.   Stock of Speedway Motor Sports, Inc.        

A.

  Fair market value (determined using the average daily share price for the five
(5) Business Days immediately preceding the Calculation Date) of the 5,000,000
shares of common stock of Speedway Motor Sports, Inc. pledged as Collateral   
$             

B.

  Line IV.A. x 50%       $         V.   Historical Consolidated EBITDA        

A.

  Historical Consolidated EBITDA (for the four quarters of the Company most
recently ended for which financial statements have been delivered pursuant to
Section 6.01(a) or (b) of the Credit Agreement)*    $             

B.

  Line V.A. x 50% if on or prior to September 30, 2009; 25% if after October 1,
2009    $             

C.

  Lines I.J + I.P + I.Z + II.H + III.S + IV.B    $             

D.

  Line V.C. x 50% if on or prior to September 30, 2009; 25% if after October 1,
2009    $             

E.

  Historical Consolidated EBITDA portion of Revolving Borrowing Base (Lesser of
Line V.B and Line V.D)       $         VI.   Revolving Borrowing Base (Total of
Column 2)        

A.

  Total of column 2    $             

B.

  Lesser of (i) Aggregate Revolving Commitments and (ii) Line VI.A.    $        
   VII.   Revolving Advance Limit        

A.

  Line VI.B    $             

B.

  Reserve Commitment    $             

C.

  Revolving Advance Limit (Lines VII.A – B)    $             

D.

  Outstanding Amount of all Revolving Committed Loans    $             

E.

  Outstanding Amount of all Revolving Swing Line Loans    $             

F.

  Outstanding Amount of all L/C Obligations    $             

G.

  Lines VII.D + E + F    $             

H.

  Amount available to be drawn under      

 

* Note: Historical Consolidated EBITDA does not include any pro forma adjustment
pursuant to Section 1.03(d).

H-14

Form of Compliance Certificate



--------------------------------------------------------------------------------

 

.

  Revolving Credit Facility (Lines VII.C – G)    $         

H-15

Form of Compliance Certificate